Exhibit 10.1
Loan Number: 1005746
(WELLS FARGO LOGO) [c23686c23686a1.gif]
Execution Version
CREDIT AGREEMENT
Dated as of October 25, 2011
by and among
UDR, INC.,
as Borrower,
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5.,
as Lenders,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
WELLS FARGO SECURITIES, LLC
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers
and
Joint Lead Bookrunners,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
and
BANK OF AMERICA, N.A.,
PNC BANK, NATIONAL ASSOCIATION
and
US BANK NATIONAL ASSOCIATION,
as Documentation Agents

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
       
Article I. Definitions
    1  
 
       
Section 1.1. Definitions
    1  
Section 1.2. General; References to Pacific Time
    25  
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries
    25  
 
       
Article II. Credit Facility
    25  
 
       
Section 2.1. Revolving Loans
    25  
Section 2.2. Bid Rate Loans
    26  
Section 2.3. Letters of Credit
    30  
Section 2.4. Swingline Loans
    34  
Section 2.5. Rates and Payment of Interest on Loans
    36  
Section 2.6. Number of Interest Periods
    37  
Section 2.7. Repayment of Loans
    37  
Section 2.8. Prepayments
    37  
Section 2.9. Continuation
    38  
Section 2.10. Conversion
    38  
Section 2.11. Notes
    38  
Section 2.12. Voluntary Reductions of the Commitment
    39  
Section 2.13. Extension of Termination Date
    39  
Section 2.14. Expiration of Maturity Date of Letters of Credit Past Termination
Date
    40  
Section 2.15. Amount Limitations
    40  
Section 2.16. Increase in Commitments
    40  
Section 2.17. Funds Transfer Disbursements
    41  
 
     
Article III. Payments, Fees and Other General Provisions
    42  
 
       
Section 3.1. Payments
    42  
Section 3.2. Pro Rata Treatment
    43  
Section 3.3. Sharing of Payments, Etc.
    44  
Section 3.4. Several Obligations
    44  
Section 3.5. Fees
    44  
Section 3.6. Computations
    45  
Section 3.7. Usury
    45  
Section 3.8. Statements of Account
    46  
Section 3.9. Defaulting Lenders
    46  
Section 3.10. Taxes; Foreign Lenders
    49  
 
       
Article IV. Yield Protection, Etc.
    50  
 
       
Section 4.1. Additional Costs; Capital Adequacy
    50  
Section 4.2. Suspension of LIBOR Loans and LIBOR Margin Loans
    52  
Section 4.3. Illegality
    53  
Section 4.4. Compensation
    53  
Section 4.5. Treatment of Affected Loans
    54  
Section 4.6. Affected Lenders
    54  
Section 4.7. Change of Lending Office
    55  
Section 4.8. Assumptions Concerning Funding of LIBOR Loans
    55  
 
       
Article V. Conditions Precedent
    55  
 
       
Section 5.1. Initial Conditions Precedent
    55  
Section 5.2. Conditions Precedent to All Loans and Letters of Credit
    57  

 

- i -



--------------------------------------------------------------------------------



 



         
Article VI. Representations and Warranties
    58  
 
       
Section 6.1. Representations and Warranties
    58  
Section 6.2. Survival of Representations and Warranties, Etc.
    64  
 
       
Article VII. Affirmative Covenants
    64  
 
       
Section 7.1. Preservation of Existence and Similar Matters
    64  
Section 7.2. Compliance with Applicable Law
    64  
Section 7.3. Maintenance of Property
    64  
Section 7.4. Conduct of Business
    65  
Section 7.5. Insurance
    65  
Section 7.6. Payment of Taxes and Claims
    65  
Section 7.7. Books and Records; Inspections
    65  
Section 7.8. Use of Proceeds
    66  
Section 7.9. Environmental Matters
    66  
Section 7.10. Further Assurances
    66  
Section 7.11. Material Contracts
    66  
Section 7.12. REIT Status
    66  
Section 7.13. Guarantors
    67  
Section 7.14. Exchange Listing
    67  
 
       
Article VIII. Information
    67  
 
       
Section 8.1. Quarterly Financial Statements
    68  
Section 8.2. Year-End Statements
    68  
Section 8.3. Compliance Certificate
    68  
Section 8.4. Other Information
    69  
Section 8.5. Electronic Delivery of Certain Information
    70  
Section 8.6. Public/Private Information
    71  
Section 8.7. USA Patriot Act Notice; Compliance
    71  
 
       
Article IX. Negative Covenants
    71  
 
       
Section 9.1. Financial Covenants
    72  
Section 9.2. Negative Pledge
    73  
Section 9.3. Restrictions on Intercompany Transfers
    73  
Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
    74  
Section 9.5. Plans
    74  
Section 9.6. Fiscal Year
    75  
Section 9.7. Modifications of Organizational Documents and Material Contracts
    75  
Section 9.8. Transactions with Affiliates
    75  
Section 9.9. Environmental Matters
    75  
Section 9.10. Investments
    75  
 
       
Article X. Default
    76  
 
       
Section 10.1. Events of Default
    76  
Section 10.2. Remedies Upon Event of Default
    79  
Section 10.3. Remedies Upon Default
    79  
Section 10.4. Marshaling; Payments Set Aside
    79  
Section 10.5. Allocation of Proceeds
    80  
Section 10.6. Letter of Credit Collateral Account
    80  
Section 10.7. Rescission of Acceleration by Requisite Lenders
    81  
Section 10.8. Performance by Administrative Agent
    82  
Section 10.9. Rights Cumulative
    82  

 

- ii -



--------------------------------------------------------------------------------



 



         
Article XI. The Administrative Agent
    82  
 
       
Section 11.1. Appointment and Authorization
    82  
Section 11.2. Wells Fargo as Lender
    83  
Section 11.3. Approvals of Lenders
    84  
Section 11.4. Notice of Events of Default
    84  
Section 11.5. Administrative Agent’s Reliance
    84  
Section 11.6. Indemnification of Administrative Agent
    85  
Section 11.7. Lender Credit Decision, Etc.
    86  
Section 11.8. Successor Administrative Agent
    86  
Section 11.9. Titled Agents
    87  
 
     
Article XII. Miscellaneous
    87  
 
       
Section 12.1. Notices
    87  
Section 12.2. Expenses
    89  
Section 12.3. Setoff
    90  
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers
    90  
Section 12.5. Successors and Assigns
    91  
Section 12.6. Amendments and Waivers
    95  
Section 12.7. Nonliability of Administrative Agent and Lenders
    97  
Section 12.8. Confidentiality
    97  
Section 12.9. Indemnification
    98  
Section 12.10. Termination; Survival
    100  
Section 12.11. Severability of Provisions
    100  
Section 12.12. GOVERNING LAW
    101  
Section 12.13. Counterparts
    101  
Section 12.14. Obligations with Respect to Loan Parties
    101  
Section 12.15. Independence of Covenants
    101  
Section 12.16. Limitation of Liability
    101  
Section 12.17. Entire Agreement
    102  
Section 12.18. Construction
    102  
Section 12.19. Headings
    102  

 

- iii -



--------------------------------------------------------------------------------



 



     
SCHEDULE I
  Commitments
SCHEDULE 1.1.
  List of Loan Parties
SCHEDULE 1.1.(a)
  Existing Letters of Credit
SCHEDULE 6.1.(b)
  Ownership Structure
SCHEDULE 6.1.(f)
  Properties
SCHEDULE 6.1.(g)
  Debt and Guaranties
SCHEDULE 6.1.(i)
  Litigation
SCHEDULE 6.1.(r)
  Affiliate Transactions
SCHEDULE 6.1.(z)
  Unencumbered Pool Assets
 
   
EXHIBIT A
  Form of Assignment and Assumption Agreement
EXHIBIT B
  Form of Bid Rate Note
EXHIBIT C
  Form of Designation Agreement
EXHIBIT D
  Form of Guaranty
EXHIBIT F
  Form of Notice of Borrowing
EXHIBIT G
  Form of Notice of Continuation
EXHIBIT H
  Form of Notice of Conversion
EXHIBIT I
  Form of Notice of Swingline Borrowing
EXHIBIT J
  Form of Revolving Note
EXHIBIT K
  Form of Swingline Note
EXHIBIT L
  Form of Transfer Authorizer Designation Form
EXHIBIT M
  Form of Bid Rate Quote Request
EXHIBIT N
  Form of Bid Rate Quote
EXHIBIT O
  Form of Bid Rate Quote Acceptance
EXHIBIT P
  Form of Opinion of Counsel
EXHIBIT Q
  Form of Compliance Certificate

 

- iv -



--------------------------------------------------------------------------------



 



THIS CREDIT AGREEMENT (this “Agreement”) dated as of October 25, 2011 by and
among UDR, INC., a corporation formed under the laws of the State of Maryland
(the “Borrower”), each of the financial institutions initially a signatory
hereto together with their successors and assignees under Section 12.5. (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), JPMorgan Chase Bank, N.A., as Syndication Agent (the
“Syndication Agent”) and Bank of America, N.A., PNC Bank, National Association
and US Bank National Association, as Documentation Agents.
WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
make available to the Borrower a revolving credit facility in the initial amount
of $900,000,000.00, with a swingline subfacility in an initial amount of
$100,000,000.00 and a $100,000,000.00 letter of credit subfacility, on the terms
and conditions contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
Article I. Definitions
Section 1.1. Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).
“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.
“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
“Additional Costs” has the meaning given that term in Section 4.1.(b).
“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Lender” has the meaning given that term in Section 4.6.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

 



--------------------------------------------------------------------------------



 



“Agreement Date” means the date as of which this Agreement is dated.
“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

          Level   Facility Fee  
1
    0.175 %
2
    0.175 %
3
    0.225 %
4
    0.350 %
5
    0.450 %

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee and shall be subject to the last two paragraphs of the definition
of “Applicable Margin”. The provisions of this definition shall be subject to
Section 2.5.(c).
“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls. As of the Agreement Date, the Applicable Margin is determined
based on Level 3. Any change in the Borrower’s Credit Rating which would cause
it to move to a different Level shall be effective as of the first day of the
first calendar month immediately following receipt by the Administrative Agent
of written notice delivered by the Borrower in accordance with Section 8.4.(k)
that the Borrower’s Credit Rating has changed; provided, however, if the
Borrower has not delivered the notice required by such Section but the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Borrower’s Credit Rating
has changed. During any period that the Borrower has received Credit Ratings
that are not equivalent, the Applicable Margin shall be determined by the higher
of such two Credit Ratings; provided, however, that if the ratings of the Rating
Agencies are two pricing Levels apart, then the Applicable Margin shall be based
on the Level that falls between the Levels that correspond to the ratings of the
Rating Agencies. During any period for which the Borrower has received a Credit
Rating from only one Rating Agency, then the Applicable Margin shall be
determined based on such Credit Rating so long as such Credit Rating is from
either S&P or Moody’s. During any period that the Borrower has (a) not received
a Credit Rating from any Rating Agency or (b) received a Credit Rating from only
one Rating Agency that is neither S&P or Moody’s, the Applicable Margin shall be
determined based on Level 5. The provisions of this definition shall be subject
to Section 2.5.(c).

                          Borrower’s Credit Rating   Applicable Margin for  
Level     (S&P/Moody’s or equivalent)   Revolving Loans     1    
A-/A3 (or equivalent) or better
    1.00 %   2    
BBB+/Baa1 (or equivalent)
    1.10 %   3    
BBB/Baa2 (or equivalent)
    1.225 %   4    
BBB-/Baa3 (or equivalent)
    1.50 %   5    
Lower than BBB-/Baa3 (or equivalent)
    1.85 %

 

- 2 -



--------------------------------------------------------------------------------



 



In the event of a downgrade of the Borrower’s Credit Rating by a Rating Agency
that causes a change to the Level as provided above, the Borrower will receive
credit for any incremental borrowing cost and fees should such Rating Agency
restore the higher rating within ninety (90) days of the original Credit Ratings
downgrade which resulted in such pricing change.
To the extent an upgrade in the applicable Credit Rating of the Borrower by a
Rating Agency results in a decrease to the Applicable Margin and such upgrade is
reversed by such Rating Agency, within ninety (90) days of the upgrade by such
Rating Agency, the Applicable Margin shall be adjusted accordingly and the
Borrower shall be required to pay an amount to the Lenders equal to the
difference between the Applicable Margin based on the restored lower Credit
Rating and the Applicable Margin in effect based on the higher Credit Rating
prior to its reversal during the period of such Credit Ratings upgrade.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.
“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).
“Base Rate Loan” means a Revolving Loan (or any portion thereof) bearing
interest at a rate based on the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).
“Bid Rate Loan” means a loan made by a Lender under Section 2.2.(f).
“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit B, payable to the order of a Lender as originally in effect and
otherwise duly completed.
“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.
“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).

 

- 3 -



--------------------------------------------------------------------------------



 



“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.
“Borrower Information” has the meaning given that term in Section 2.5.(c).
“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions or other day on which commercial banks
in New York City, New York are not authorized or required by law to remain
closed, and (b) if such day relates to a LIBOR Loan, any such day that is also a
day on which dealings in Dollars are carried on in the London interbank market.
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.
“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.
“Change of Control” means the occurrence of either of the following events.
(a) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35.0% of the total voting power of the then outstanding
voting stock of the Borrower; or

 

- 4 -



--------------------------------------------------------------------------------



 



(b) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12 month period constituted the
Board of Directors of the Borrower (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved but excluding any
director whose initial nomination for, or assumption of office as, a director
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board of Directors) cease for any reason to constitute a
majority of the Board of Directors of the Borrower then in office.
“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation to make Revolving Loans pursuant to Section 2.1., to issue
(in the case of the Issuing Bank) and to participate (in the case of the other
Lenders) in Letters of Credit pursuant to Section 2.3.(i), and to participate in
Swingline Loans pursuant to Section 2.4.(e), in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Commitment Amount” or as set forth in any applicable Assignment and Assumption,
or agreement executed by a Lender becoming a party hereto in accordance with
Section 2.16., as the same may be reduced from time to time pursuant to
Section 2.12. or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 12.5. or increased as
appropriate to reflect any increase effected in accordance with Section 2.16.
“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have been terminated or been reduced to zero,
the “Commitment Percentage” of each Lender with a Commitment shall be the
“Commitment Percentage” of such Lender in effect immediately prior to such
termination or reduction.
“Compliance Certificate” has the meaning given that term in Section 8.3.
“Condominium Property” means a Multifamily Property that has been converted into
residential condominium units for the purpose of sale. For purposes of this
definition and the definition of “Condominium Property Value” a Multifamily
Property will be deemed “converted” into residential condominium units once both
of the following have occurred: (a) notice of the conversion has been sent to
the tenants of such Property and (b) a declaration of condominium or other
similar document is filed with the applicable Governmental Authority.
“Condominium Property Value” means the sum of the following: (a) the
Consolidated Net Operating Income attributable to such Property for the two
quarter period annualized ending immediately prior to such conversion divided by
6.50%, plus (b) the of cost of capital improvements made to such Property in
connection with such conversion not to exceed 35% of the amount determined in
accordance with the preceding clause (a), minus (c) 90% of the actual
contractual sales price of each individual condominium unit sale prior to any
deductions for commissions, fees and any other expenses; provided, however, no
value will be attributed to such Property 24 months after its conversion. In
addition, no value shall be attributable to a Condominium Property at any time
following the earlier of (x) all condominium units of such Property having been
sold or otherwise conveyed (y) the management of such Property having been
turned over to such Property’s homeowners’ association and (z) less than 10% of
the units remain unsold.

 

- 5 -



--------------------------------------------------------------------------------



 



“Consolidated Adjusted EBITDA” means, for any period for the Consolidated Group,
the sum of Consolidated EBITDA for such period minus a reserve equal to $200 per
apartment unit per year. Except as expressly provided otherwise, the applicable
period shall be for the prior two fiscal quarters ending as of the date of
determination.
“Consolidated Assets” means the assets of the members of the Consolidated Group
determined in accordance with GAAP on a consolidated basis.
“Consolidated EBITDA” means for any period for the Consolidated Group, the sum
of Consolidated Net Income (including Consolidated Net Income attributable to
units of Condominium Properties prior to the sale thereof) excluding the
following amounts (but only to the extent included in determining Consolidated
Net Income for such period) (a) Consolidated Interest Expense; (b) all
provisions for any Federal, state or other income taxes; (c) depreciation,
amortization and other non-cash charges, (d)gains and losses on Investments and
extraordinary gains and losses, (e) taxes on such excluded gains and tax
deductions or credits on account of such excluded losses in each case on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis and (f) to the extent not already included in the immediately preceding
clauses (b) through (e) the Borrower’s Ownership Share of such items of each
Unconsolidated Affiliate of the Borrower for such period. Except as expressly
provided otherwise, the applicable period shall be for the prior two fiscal
quarters ending as of the date of determination.
“Consolidated Funded Debt” means total Debt of the Consolidated Group on a
consolidated basis. Indemnities provided to support a Person’s recourse
obligation, whether on a consolidated or unconsolidated Investment shall be
included in the definition of Consolidated Funded Debt, provided, the
indemnities associated with the transaction consummated by the Borrower in
November of 2010, pursuant to which an Affiliate of the Borrower became the
general partner of UDR/MetLife Master Limited Partnership shall be excluded from
this definition.
“Consolidated Group” means the Borrower and its consolidated Subsidiaries, as
determined in accordance with GAAP applied on a consistent basis.
“Consolidated Interest Expense” means for any period for the Consolidated Group,
all interest expense, including the amortization of debt discount and premium,
and the interest component under capital leases, in each case on a consolidated
basis and shall include the Borrower’s Ownership Share of such interest expense
of each Unconsolidated Affiliate of the Borrower for such period.
“Consolidated Net Income” means for any period, the net income of the
Consolidated Group on a consolidated basis determined in accordance with GAAP
applied on a consistent basis.
“Consolidated Net Operating Income” means, for any period for any Multifamily
Property owned at the end of the period by a member of the Consolidated Group or
an Unconsolidated Affiliate, an amount equal to (a) the aggregate rental and
other income from the operation of such Multifamily Property during such period
minus (b)(i) all expenses and other proper charges incurred in connection with
the operation of such Multifamily Property (including, without limitation, real
estate taxes and bad debt expenses) during such period and (ii) an imputed
management fee in the amount of 3.0% of the aggregate rents received for such
Multifamily Property during such period; but, in any case, before payment of or
provision for debt service charges for such period, income taxes for such
period, and depreciation, amortization and other non-cash expenses for such
period, all on a consolidated basis determined in accordance with GAAP. For
purposes of determining Consolidated Net Operating Income, only the Borrower’s
Ownership Share of the Consolidated Net Operating Income of any such Property
owned by an Unconsolidated Affiliate of the Borrower shall be used.

 

- 6 -



--------------------------------------------------------------------------------



 



“Consolidated Secured Debt” means for the Consolidated Group on a consolidated
basis, all secured Consolidated Funded Debt. Consolidated Funded Debt secured
solely by a pledge of Equity Interests which is also recourse to the Borrower or
a Guarantor shall not be considered to be Consolidated Secured Debt.
“Consolidated Total Fixed Charges” means, as of the last day of each fiscal
quarter for the Consolidated Group, the sum of (a) the cash portion of
Consolidated Interest Expense paid in the prior two fiscal quarters ending on
such day plus (b) regularly scheduled principal payments on Consolidated Funded
Debt (excluding balloon payments) in the prior two fiscal quarters ending on
such day plus (c) all cash dividends and distributions on preferred stock or
other preferred beneficial interests of members of the Consolidated Group paid
in the prior two fiscal quarters ending on such day, all on a consolidated basis
determined in accordance with GAAP on a consistent basis.
“Consolidated Unsecured Debt” means, for the Consolidated Group on a
consolidated basis, all unsecured Consolidated Funded Debt. Consolidated Secured
Debt that is secured solely by Equity Interests and is recourse to the Borrower
shall be considered to be Consolidated Unsecured Debt.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit.
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Debt of a Person.
“Debt” means, with respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed or the deferred purchase price of property or services
(other than trade debt incurred in the ordinary course of business); (b) all
obligations of such Person (other than trade debt incurred in the ordinary
course of business), whether or not for money borrowed (i) represented by notes
payable, or drafts accepted, in each case representing extensions of credit,
(ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person (including ground leases to the extent required under
GAAP to be reported as a liability); (d) all reimbursement obligations of such
Person under or in respect of any letters of credit or acceptances (whether or
not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any purchase obligation, repurchase obligation, takeout commitment or forward
equity

 

- 7 -



--------------------------------------------------------------------------------



 



commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Debt, in an amount equal to the Derivatives Termination Value thereof; (i) all
Debt of other Persons which such Person has guaranteed or is otherwise recourse
to such Person (except for guaranties of customary exceptions for fraud,
misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy, and other similar exceptions to non-recourse
liability); (j) all Debt of another Person secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Debt or other payment
obligation; and (k) such Person’s Ownership Share of the Debt of any
Unconsolidated Affiliate of such Person. By way of example only and not in
limitation of the preceding sentence, Debt of any Person shall include Debt of
any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person’s pro rata share of the ownership of
such partnership or joint venture (except if such Debt, or any portion thereof,
is recourse to such Person, in which case the greater of such Person’s pro rata
portion of such Debt or the amount of the recourse portion of the Debt, shall be
included as Debt of such Person). All Loans and liabilities in respect of
Letters of Credit shall constitute Debt of the Borrower. Notwithstanding the use
of GAAP, the calculation of Debt shall not include any fair value adjustments to
the carrying value of liabilities to record such liabilities at fair value
pursuant to electing the fair value option election under FASB ASC 825-10-25
(formerly known as FAS 159, The Fair Value Option for Financial Assets and
Financial Liabilities) or other FASB standards allowing entities to elect fair
value option for financial liabilities.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within 3 Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee

 

- 8 -



--------------------------------------------------------------------------------



 



for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.9.(f)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.
“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).
“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 12.5.(h) and (c) is not otherwise a Lender.
“Designating Lender” has the meaning given that term in Section 12.5.(h).

 

- 9 -



--------------------------------------------------------------------------------



 



“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit C or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.
“Development Properties” means (i) multifamily projects under construction, or
in preconstruction phases of the development process, but not yet completed and
(ii) Condominium Properties.
“Dollars” or “$” means the lawful currency of the United States of America.
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.
“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) an
Affiliate of a Lender (other than a Defaulting Lender), (c) an Approved Fund and
(d) any other Person (other than a natural person) approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance of shares of its capital stock or other equity interest,
other than an issuance (i) to a member of the Consolidated Group or (ii) in
connection with exercise by a present or former employee, officer or director
under a stock incentive plan, stock option plan or other equity-based
compensation plan or arrangement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

- 10 -



--------------------------------------------------------------------------------



 



“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Subsidiary” means any Subsidiary (a) formed for the specific purpose
of holding title to assets which are collateral for any Consolidated Secured
Debt of such Subsidiary; (b) which is prohibited from Guarantying the Debt of
any other Person pursuant to (i) any document, instrument or agreement
evidencing such Consolidated Secured Debt or (ii) a provision of such Person’s
organizational documents which provision was included in such Person’s
organizational documents as a condition to the extension of such Consolidated
Secured Debt; and (c) for which none of the Borrower, any Subsidiary (other than
another Excluded Subsidiary) or any other Loan Party has Guaranteed any of the
Debt of such Subsidiary or has any direct obligation to maintain or preserve
such Subsidiary’s financial condition or to cause such Subsidiary to achieve any
specified levels of operating results, except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, and other similar
exceptions to recourse liability.
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of July 27, 2007 by and among the Borrower, the “Lenders”
from time to time party thereto, certain other financial institutions, the
Wachovia Bank, National Association (predecessor by merger to the Administrative
Agent), as Agent and the other parties thereto.

 

- 11 -



--------------------------------------------------------------------------------



 



“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement and set forth on Schedule 1.1.(a).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
“Fee Letter” means that certain fee letter dated as of August 30, 2011, by and
between the Borrower and the Administrative Agent.
“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Commitment Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

- 12 -



--------------------------------------------------------------------------------



 



“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
“Gross Asset Value” means from time to time the sum of the following amounts
(without duplication): (a) the product of (i) Consolidated Net Operating Income
for the period of two consecutive fiscal quarters most recently ended
attributable to Multifamily Properties (excluding any Properties covered by
either of the immediately following clauses (b) or (c)) owned by any member of
the Consolidated Group at the end of such period, multiplied by (ii) 2 and
divided by (iii) 6.50%; (b) the purchase price paid for any Multifamily Property
acquired by any member of the Consolidated Group during the period of five
consecutive fiscal quarters most recently ended (less any amounts paid as a
purchase price adjustment, held in escrow, retained as a contingency reserve, or
other similar arrangements); (c)(i) the Condominium Property Value of all
Condominium Properties owned by any member of the Consolidated Group at the end
of the period of two consecutive fiscal quarters most recently ended; (ii) the
current book value of any other Development Property (or Multifamily Property
that was a Development Property at any time during the period of six consecutive
fiscal quarters most recently ended) owned by any member of the Consolidated
Group and (iii) the Renovation Property Value of all Renovation Properties owned
by any member of the Consolidated Group at the end of the period of two
consecutive fiscal quarters most recently ended; (d) unrestricted cash and cash
equivalents of the Consolidated Group; (e) the value (based on the lower of cost
or market price determined in accordance with GAAP) of any raw land owned by any
member of the Consolidated Group; (f) the value (based on the lower of cost or
market price determined in accordance with GAAP) of Properties owned by any
member of the Consolidated Group that are developed but that are not Multifamily
Properties; (g) the value (based on the lower of cost or market price determined
in accordance with GAAP) of all Multifamily REIT Preferred Interests; (h) the
value (based on the lower of cost or market price determined in accordance with
GAAP) of (i) all promissory notes, including any secured by a Mortgage, payable
solely to any member of the Consolidated Group and the obligors of which are not
Affiliates of the Borrower (excluding any such note where the obligor is more
than 60 days past due with respect to any payment obligation) and (ii) all
marketable securities (excluding Marketable Multifamily REIT Preferred
Interests); and (i) the Borrower’s Ownership Share of the preceding items of any
Unconsolidated Affiliate of the Borrower to the extent not already included.
Notwithstanding the foregoing, any determination of Gross Asset Value shall
exclude any Investments held by the Borrower or any Subsidiary in excess of the
amounts permitted under Section 9.1.(e).
“Gross Asset Value of the Unencumbered Pool” means Gross Asset Value determined
with reference only to Unencumbered Pool Assets. Notwithstanding the foregoing,
the amount by which the value of Unencumbered Pool Assets that are Investments
and other assets subject to the limitations of any of the subsections of
Section 9.1.(e) would, in the aggregate, account for more than 20% of Gross
Asset Value of the Unencumbered Pool shall be excluded for purposes of
determining Gross Asset Value of the Unencumbered Pool.
“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include each Material Subsidiary (unless an Excluded
Subsidiary) and in any event shall include United Dominion Realty, L.P.

 

- 13 -



--------------------------------------------------------------------------------



 



“Guaranty” or to “Guarantee” by any Person, means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar exceptions to nonrecourse
liability and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of such Person (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation (whether arising by virtue of partnership arrangements, by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning. “Guaranty” shall also mean the guaranty executed and
delivered pursuant to Section 5.1. or 7.13. and substantially in the form of
Exhibit D.
“Guaranteed Obligations” means, as to each Guarantor, without duplication, all
Obligations of the Borrower (including interest accruing after a bankruptcy,
regardless of whether such interest is allowed as a claim under the bankruptcy
code).
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.
“Intellectual Property” has the meaning given that term in Section 6.1.(s).
“Interest Period” means:
(a) with respect to each LIBOR Loan, each period commencing on the date such
LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the last
day of the preceding Interest Period for such Loan, and ending on the date
14 days or the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and
(b) with respect to each Bid Rate Loan, the period commencing on the date such
Bid Rate Loan is made and ending on any Business Day not less than 7 nor more
than 180 days thereafter, as the Borrower may select as provided in
Section 2.2.(b).
Notwithstanding the foregoing: (i) if any Interest Period for a Loan would
otherwise end after the Termination Date, such Interest Period shall end on the
Termination Date; and (ii) each Interest Period that would otherwise end on a
day which is not a Business Day shall end on the immediately following Business
Day (or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

 

- 14 -



--------------------------------------------------------------------------------



 



“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Debt of, or purchase or other acquisition of any
Debt of, another Person, including any partnership or joint venture interest in
such other Person, or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of assets of another Person that constitute the
business or a division or operating unit of another Person. Any commitment to
make an Investment in any other Person, as well as any option of another Person
to require an Investment in such Person, shall constitute an Investment. Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.
“Issuing Bank” means Wells Fargo or any other Lender, each in its capacity as an
issuer of Letters of Credit pursuant to Section 2.3.
“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).
“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).
“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan, the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each Designated Lender for all other purposes under the Loan
Documents except that any Designated Lender which funds a Bid Rate Loan shall,
subject to Section 12.5.(d), have only the rights (including the rights given to
a Lender contained in Sections 12.2. and 12.9.) and obligations of a Lender
associated with holding such Bid Rate Loan and (ii) except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.
“Letter of Credit” has the meaning given that term in Section 2.3.(a).
“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under its sole dominion and control.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

- 15 -



--------------------------------------------------------------------------------



 



“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.3. in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.
“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (0.01%), referred to as
the BBA (British Bankers’ Association) LIBOR rate as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rate for deposits in Dollars at approximately 9:00 a.m. Pacific
time, two (2) Business Days prior to the date of commencement of such Interest
Period for purposes of calculating effective rates of interest for loans or
obligations making reference thereto, for an amount approximately equal to the
applicable LIBOR Loan and for a period of time approximately equal to such
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America). Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.
“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.2.
“LIBOR Loan” means a Revolving Loan (or any portion thereof) (other than a Base
Rate Loan) bearing interest at a rate based on LIBOR.
“LIBOR Margin” has the meaning given that term in Section 2.2.(c)(ii)(D).
“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day), notwithstanding the time
of determination set forth in clause (i) of the definition of LIBOR. The LIBOR
Market Index Rate shall be determined on a daily basis.

 

- 16 -



--------------------------------------------------------------------------------



 



“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Debt or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person; and (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.
“Loan” means a Revolving Loan, a Bid Rate Loan or a Swingline Loan.
“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than the Fee Letter and any Specified Derivatives
Contract).
“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
a portion of the Obligations. Schedule 1.1. sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Debt or Mandatorily Redeemable Stock, or (c) is redeemable at
the option of the holder thereof, in whole or part (other than an Equity
Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the date on
which all Loans are scheduled to be due and payable in full.
“Marketable Multifamily REIT Preferred Interest” means a Multifamily REIT
Preferred Interest: (a) having trading privileges on a national securities
exchange or that is subject to price quotations in the over-the-counter market;
(b) but not subject to restrictions on the sale, transfer, assignment,
hypothecation or other limitations that would restrict the free transfer of such
Preferred Equity by a member of the Consolidated Group for more than 90 days
from purchase or such Preferred Equity qualifies for an exemption under the
Securities Act.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents or (e) the timely payment of the principal
of or interest on the Loans or other amounts payable in connection therewith or
the timely payment of all Reimbursement Obligations.

 

- 17 -



--------------------------------------------------------------------------------



 



“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.
“Material Subsidiary” means any Subsidiary having assets equal to or greater
than $20,000,000 in value.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of Debt.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.
“Multifamily Property” means a Property on which the improvements consist
primarily of an apartment community.
“Multifamily REIT Preferred Interest” means any Preferred Equity (a) owned by a
member of the Consolidated Group; (b) issued by a non-subsidiary REIT owning
primarily residential apartment communities. Any Multifamily REIT Preferred
Interest acquired must be in conjunction with a multifamily acquisition or
series of multifamily acquisitions.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Debt of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Nonrecourse Debt” means, with respect to a Person, Debt for borrowed money in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Debt.
“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.
“Notice of Borrowing” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

- 18 -



--------------------------------------------------------------------------------



 



“Notice of Continuation” means a notice substantially in the form of Exhibit F
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice substantially in the form of Exhibit G (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.
“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit H (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the number of rentable apartment units of such
Property leased by tenants paying rent at market rates pursuant to binding
leases as to which no monetary default has occurred and is continuing to (b) the
aggregate number of rentable units of such Property.
“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower or any other Person in respect of “off-balance sheet arrangements” (as
defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities
Act) which the Borrower would be required to disclose in the “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”
section of the Borrower’s report on Form 10 Q or Form 10 K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefore).
“OFAC” has the meaning given that term in Section 6.1.(x).
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.
“Participant” has the meaning given that term in Section 12.5.(d).

 

- 19 -



--------------------------------------------------------------------------------



 



“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 7.6.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person; and (d) Liens in existence as of the
Agreement Date and set forth in Part II of Schedule 6.1.(f).
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation that is not paid when due, the rate otherwise
applicable plus an additional four percent (4.0%) per annum and with respect to
any other Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin plus four percent (4.0%).
“Preferred Equity” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.
“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.
“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Borrower, any Subsidiary or any
Unconsolidated Affiliate.
“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.
“Register” has the meaning given that term in Section 12.5.(c).

 

- 20 -



--------------------------------------------------------------------------------



 



“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Renovation Property” mean a Property on which the existing building or other
improvements are undergoing renovation and redevelopment that will either
(i) disrupt the occupancy of at least 30% of the square footage of such Property
or (ii) temporarily reduce the Consolidated Net Operating Income attributable to
such Property by more than 30% as compared to the immediately preceding
comparable prior period. A Property shall cease to be a Renovation Property upon
the earliest to occur of (i) all improvements (other than tenant improvements on
unoccupied space) related to the redevelopment of such Property having been
substantially completed and (ii) once such Property has achieved a minimum
Occupancy Rate of 80.0%.
“Renovation Property Value” means for a Renovation Property, the sum of the
following: (a) the Consolidated Net Operating Income attributable to such
Property for the two quarter period annualized ending immediately prior to the
commencement of such renovation and redevelopment divided by 6.50%, plus (b) the
cost of capital improvements made to such Property in connection with such
renovation and redevelopment not to exceed 35% of the amount determined in
accordance with the preceding clause (a); provided, however, (i) the value of
(a) plus (b) above does not exceed 80% of the Borrower’s capped proforma value
and (ii) 18 months following the commencement of such renovation and
redevelopment such property will cease to be a Renovation Property.
“Requisite Lenders” means, as of any date, (a) Lenders having greater than 50%
of the aggregate amount of the Commitments of all Lenders, or (b) if the
Commitments have been terminated or reduced to zero, Lenders holding greater
than 50% of the principal amount of the aggregate outstanding Loans and Letter
of Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders. For purposes of this definition, a Lender
shall be deemed to hold a Swingline Loan or a Letter of Credit Liability to the
extent such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

 

- 21 -



--------------------------------------------------------------------------------



 



“Responsible Officer” means the chief financial officer, the Controller, any
Senior Executive Vice President, or Senior Vice President or the Treasurer.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any Equity Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.
“Revolving Lender” means a Lender having a Commitment.
“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).
“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Significant Subsidiary” means any Subsidiary having assets equal to or greater
than $50,000,000 in value.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Debt due from any
Affiliate of such Person) are each in excess of the fair valuation of its total
liabilities (including all contingent liabilities computed at the amount which,
in light of all facts and circumstances existing at such time, represents the
amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.
“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between the Borrower and any
Specified Derivatives Provider.
“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

- 22 -



--------------------------------------------------------------------------------



 



“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.
“S&P” means Standard & Poor’s rating services, a Standard & Poor’s Financial
Services LLC, business, a subsidiary of the McGraw-Hill Companies, Inc., and its
successors.
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.
“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.
“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.
“Swingline Maturity Date” means the date which is forty-five (45) Business Days
prior to the Termination Date.
“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit J, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.
“Taxes” has the meaning given that term in Section 3.10.
“Termination Date” means October 23, 2015, or such later date to which the
Termination Date may be extended pursuant to Section 2.13.
“Titled Agent” as the meaning given that term in Section 11.9.
“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit K to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.
“Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

- 23 -



--------------------------------------------------------------------------------



 



“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
“Unencumbered Pool Asset” means any asset owned by a member of the Consolidated
Group or an Unconsolidated Affiliate of the Borrower and that satisfies all of
the following requirements: (a) such asset is either (i) a Multifamily Property,
(ii) a Property that is developed but that is not a Multifamily Property,
(iii) a Development Property or a Renovation Property, (iv) raw land, (v)
promissory notes (vi) marketable securities (including Marketable Multifamily
REIT Preferred Interests) and (vii) Multifamily REIT Preferred Interests;
(b) neither such asset, nor any interest of any member of the Consolidated Group
or Unconsolidated Affiliate therein, is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (c) of the
definition thereof) or to any Negative Pledge; (c) if such asset is owned by
Person other than the Borrower (i) none of the Borrower’s direct or indirect
ownership interest in such Person is subject to any Lien (other than Permitted
Liens of the types described in clauses (a) through (c) of the definition
thereof) or to any Negative Pledge; and (ii) the Borrower directly, or
indirectly through a Subsidiary, has the right to take the following actions
without the need to obtain the consent of any Person: (x) sell, transfer or
otherwise dispose of such asset and (y) to create a Lien on such asset as
security for Debt of the Borrower or such Guarantor, as applicable; (d) if such
asset is owned by a Subsidiary or Unconsolidated Affiliate which is not a
Guarantor (i) the Borrower directly, or indirectly through other Subsidiaries,
owns at least 51.0% of all outstanding Equity Interests of such Person; and
(ii) such Person is not an obligor with respect to any Debt (other than
unsecured Debt of the type set forth in clauses (c) and (d) of the definition of
the term Debt), provided however, assets held by a “qualified intermediary” in
connection with the sale of a property will not be subject to (i) and (ii) in
this clause (d); and (e) in the case of a Property, such Property is free of all
structural defects or major architectural deficiencies (if developed), title
defects, environmental conditions or other adverse matters which, individually
or collectively, materially impair the value of such Property.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

- 24 -



--------------------------------------------------------------------------------



 



Section 1.2. General; References to Pacific Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date. Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Accordingly, the amount of liabilities shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount. References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated. References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower. Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Pacific time.
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
When determining compliance by the Borrower with any financial covenant
contained in any of the Loan Documents only the Ownership Share of the Borrower
of the financial attributes of a Subsidiary that is not a Wholly Owned
Subsidiary shall be included.
Article II. Credit Facility
Section 2.1. Revolving Loans.
(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.15., each Lender
severally and not jointly agrees to make Revolving Loans to the Borrower during
the period from and including the Effective Date to but excluding the
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Commitment. Each borrowing of Base Rate
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof. Each borrowing and Continuation under
Section 2.9. of, and each Conversion under Section 2.10. of Base Rate Loans
into, LIBOR Loans shall be in an aggregate minimum of $1,000,000 and integral
multiples of $500,000. Notwithstanding the immediately preceding two sentences
but subject to Section 2.15., a borrowing of Revolving Loans may be in the
aggregate amount of the unused Commitments. Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans.
(b) Requests for Revolving Loans. Not later than 9:00 a.m. Pacific time at least
one (1) Business Day prior to a borrowing of Revolving Loans that are to be Base
Rate Loans and not later than 9:00 a.m. Pacific time at least three (3) Business
Days prior to a borrowing of Revolving Loans that are to be LIBOR Loans, the
Borrower shall deliver to the Administrative Agent a Notice of Borrowing. Each
Notice of Borrowing shall specify the aggregate principal amount of the
Revolving Loans to be borrowed, the date

 

- 25 -



--------------------------------------------------------------------------------



 



such Revolving Loans are to be borrowed (which must be a Business Day), the use
of the proceeds of such Revolving Loans, the Type of the requested Revolving
Loans, and if such Revolving Loans are to be LIBOR Loans, the initial Interest
Period for such Revolving Loans. Each Notice of Borrowing shall be irrevocable
once given and binding on the Borrower. Prior to delivering a Notice of
Borrowing, the Borrower may (without specifying whether a Revolving Loan will be
a Base Rate Loan or a LIBOR Loan) request that the Administrative Agent provide
the Borrower with the most recent LIBOR available to the Administrative Agent.
The Administrative Agent shall provide such quoted rate to the Borrower on the
date of such request or as soon as possible thereafter.
(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Lender of the proposed borrowing. Each Lender shall deposit an
amount equal to the Revolving Loan to be made by such Lender to the Borrower
with the Administrative Agent at the Principal Office, in immediately available
funds not later than 9:00 a.m. Pacific time on the date of such proposed
Revolving Loans. Subject to fulfillment of all applicable conditions set forth
herein, the Administrative Agent shall make available to the Borrower in the
account specified in the Transfer Authorizer Designation Form, not later than
12:00 noon Pacific time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.
(d) Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Loan to be provided by such Lender. In
such event, if such Lender does not make available to the Administrative Agent
the proceeds of such Revolving Loan, then such Lender and the Borrower severally
agree to pay to the Administrative Agent on demand the amount of such Revolving
Loan with interest thereon, for each day from and including the date such
Revolving Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Revolving Loan to be made by such Lender.
Section 2.2. Bid Rate Loans.
(a) Bid Rate Loans. At any time during the period from the Effective Date to but
excluding the Termination Date, and so long as the Borrower continues to
maintain an Investment Grade Rating, the Borrower may, as set forth in this
Section, request the Revolving Lenders to make offers to make Bid Rate Loans to
the Borrower in Dollars. The Revolving Lenders may, but shall have no obligation
to, make such offers and the Borrower may, but shall have no obligation to,
accept any such offers in the manner set forth in this Section.

 

- 26 -



--------------------------------------------------------------------------------



 



(b) Requests for Bid Rate Loans. When the Borrower wishes to request from the
Revolving Lenders offers to make Bid Rate Loans, it shall give the
Administrative Agent notice (a “Bid Rate Quote Request”) so as to be received no
later than 9:00 a.m. Pacific time on (x) the Business Day immediately preceding
the date of borrowing proposed therein, in the case of an Absolute Rate Auction
and (y) the date four (4) Business Days prior to the proposed date of borrowing,
in the case of a LIBOR Auction. The Administrative Agent shall deliver to each
Revolving Lender a copy of each Bid Rate Quote Request promptly upon receipt
thereof by the Administrative Agent. The Borrower may request offers to make Bid
Rate Loans for up to 3 different Interest Periods in any one Bid Rate Quote
Request; provided that if granted each separate Interest Period shall be deemed
to be a separate borrowing (a “Bid Rate Borrowing”). Each Bid Rate Quote Request
shall be substantially in the form of Exhibit L and shall specify as to each Bid
Rate Borrowing all of the following:
(i) the proposed date of such Bid Rate Borrowing, which shall be a Business Day;
(ii) the aggregate amount of such Bid Rate Borrowing which shall be in a minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof which
shall not cause any of the limits specified in Section 2.15. to be violated;
(iii) whether the Bid Rate Quote Request is for LIBOR Margin Loans or Absolute
Rate Loans; and
(iv) the duration of the Interest Period applicable thereto, which shall not
extend beyond the Termination Date.
The Borrower shall not deliver any Bid Rate Quote Request within five Business
Days of the giving of any other Bid Rate Quote Request and the Borrower shall
not deliver more than three Bid Rate Quote Requests in any calendar month.
(c) Bid Rate Quotes.
(i) Each Revolving Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request; provided that, if the Borrower’s request under Section 2.2.(b)
specified more than one Interest Period, such Revolving Lender may make a single
submission containing only one Bid Rate Quote for each such Interest Period.
Each Bid Rate Quote must be submitted to the Administrative Agent not later than
8:30 a.m. Pacific time (x) on the proposed date of borrowing, in the case of an
Absolute Rate Auction and (y) on the date three (3) Business Days prior to the
proposed date of borrowing, in the case of a LIBOR Auction, provided that the
Revolving Lender then acting as the Administrative Agent may submit a Bid Rate
Quote only if it notifies the Borrower of the terms of the offer contained
therein not later than 30 minutes prior to the latest time by which the
Revolving Lenders must submit applicable Bid Rate Quotes. Any Bid Rate Quote so
made shall be irrevocable except with the consent of the Administrative Agent
given at the request of the Borrower. Such Bid Rate Loans may be funded by a
Revolving Lender’s Designated Lender (if any) as provided in Section 12.5.(d);
however, such Revolving Lender shall not be required to specify in its Bid Rate
Quote whether such Bid Rate Loan will be funded by such Designated Lender.
(ii) Each Bid Rate Quote shall be substantially in the form of Exhibit M and
shall specify:
(A) the proposed date of borrowing and the Interest Period therefor;

 

- 27 -



--------------------------------------------------------------------------------



 



(B) the principal amount of the Bid Rate Loan for which each such offer is being
made; provided that the aggregate principal amount of all Bid Rate Loans for
which a Revolving Lender submits Bid Rate Quotes (x) may be greater or less than
the Commitment of such Revolving Lender but (y) shall not exceed the principal
amount of the Bid Rate Borrowing for a particular Interest Period for which
offers were requested; provided further that any Bid Rate Quote shall be in a
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof;
(C) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/1,000th of 1%) offered for each
such Absolute Rate Loan (the “Absolute Rate”);
(D) in the case of a LIBOR Auction, the margin above or below applicable LIBOR
(the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as a
percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to be
added to (or subtracted from) the applicable LIBOR; and
(E) the identity of the quoting Revolving Lender.
Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.
(d) Notification by Administrative Agent. The Administrative Agent shall, as
promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 9:30 a.m. Pacific time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date three
(3) Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction), notify the Borrower of the terms (i) of any Bid Rate Quote
submitted by a Revolving Lender that is in accordance with Section 2.2.(c) and
(ii) of any Bid Rate Quote that amends, modifies or is otherwise inconsistent
with a previous Bid Rate Quote submitted by such Revolving Lender with respect
to the same Bid Rate Quote Request. Any such subsequent Bid Rate Quote shall be
disregarded by the Administrative Agent unless such subsequent Bid Rate Quote is
submitted solely to correct a manifest error in such former Bid Rate Quote. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of the Bid Rate Borrowing for which offers have been received
and (B) the principal amounts and Absolute Rates or LIBOR Margins, as
applicable, so offered by each Revolving Lender (identifying the Revolving
Lender that made such Bid Rate Quote).
(e) Acceptance by Borrower.
(i) Not later than 10:30 a.m. Pacific time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date three
(3) Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction, the Borrower shall notify the Administrative Agent of its
acceptance or nonacceptance of the Bid Rate Quotes so notified to it pursuant to
Section 2.2.(d). which notice shall be in the form of Exhibit N. In the case of
acceptance, such notice shall specify the aggregate principal amount of Bid Rate
Quotes for each Interest Period that are accepted. The failure of the Borrower
to give such notice by such time shall constitute nonacceptance. The Borrower
may accept any Bid Rate Quote in whole or in part; provided that:
(A) the aggregate principal amount of each Bid Rate Borrowing may not exceed the
applicable amount set forth in the related Bid Rate Quote Request;

 

- 28 -



--------------------------------------------------------------------------------



 



(B) the aggregate principal amount of each Bid Rate Borrowing shall comply with
the provisions of Section 2.2.(b)(ii) and together with all other Bid Rate Loans
then outstanding shall not cause the limits specified in Section 2.15. to be
violated;
(C) acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;
(D) any acceptance in part by the Borrower shall be in a minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof; and
(E) the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.2.(c) or otherwise fails to comply with the requirements of this
Agreement.
(ii) If Bid Rate Quotes are made by two or more Revolving Lenders with the same
Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Administrative Agent among such Revolving Lenders in proportion
to the aggregate principal amount of such Bid Rate Quotes. Determinations by the
Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in the
absence of manifest error.
(f) Obligation to Make Bid Rate Loans. The Administrative Agent shall promptly
(and in any event not later than (x) 11:30 a.m. Pacific time on the proposed
date of borrowing of Absolute Rate Loans and (y) on the date three (3) Business
Days prior to the proposed date of borrowing of LIBOR Margin Loans) notify each
Revolving Lender as to whose Bid Rate Quote has been accepted and the amount and
rate thereof. A Revolving Lender who is notified that it has been selected to
make a Bid Rate Loan may designate its Designated Lender (if any) to fund such
Bid Rate Loan on its behalf, as described in Section 12.5.(d). Any Designated
Lender which funds a Bid Rate Loan shall on and after the time of such funding
become the obligee in respect of such Bid Rate Loan and be entitled to receive
payment thereof when due. No Revolving Lender shall be relieved of its
obligation to fund a Bid Rate Loan, and no Designated Lender shall assume such
obligation, prior to the time the applicable Bid Rate Loan is funded. Any
Revolving Lender whose offer to make any Bid Rate Loan has been accepted shall,
not later than 12:30 p.m. Pacific time on the date specified for the making of
such Loan, make the amount of such Loan available to the Administrative Agent at
its Principal Office in immediately available funds, for the account of the
Borrower. The amount so received by the Administrative Agent shall, subject to
the terms and conditions of this Agreement, be made available to the Borrower
not later than 1:30 p.m. Pacific time on such date by depositing the same, in
immediately available funds, in an account of the Borrower designated by the
Borrower.
(g) No Effect on Commitment. Except for the purpose and to the extent expressly
stated in Section 2.12. and 2.15., the amount of any Bid Rate Loan made by any
Revolving Lender shall not constitute a utilization of such Revolving Lender’s
Commitment.

 

- 29 -



--------------------------------------------------------------------------------



 



Section 2.3. Letters of Credit.
(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date thirty (30) days
prior to the Termination Date, one or more standby letters of credit (each a
“Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $100,000,000.00 as such amount may be reduced from
time to time in accordance with the terms hereof (the “L/C Commitment Amount”).
The parties hereto agree that the Existing Letters of Credit shall be deemed to
be Letters of Credit for all purposes of this Agreement.
(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is thirty (30) days prior to the
Termination Date, or (ii) any Letter of Credit have an initial duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the Issuing Bank but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the date that is thirty (30) days prior to the Termination Date;
provided, further, that a Letter of Credit that contains an automatic extension
provision may provide for an extension of its expiration date to a date not more
than one year beyond the Termination Date so long as the Borrower delivers to
the Administrative Agent for the benefit of the Lenders no later than 20 days
prior to the Termination Date (A) either (1) cash collateral for such Letter of
Credit on terms acceptable to the Administrative Agent, (2) a backup letter of
credit having terms acceptable to the Administrative Agent and issued by a
domestic financial institution having a rating assigned by a Rating Agency to
its senior unsecured long term indebtedness of AA/Aa2 or (3) other collateral
satisfactory to the Administrative Agent and all of the Lenders and (B) a
reimbursement agreement in form and substance acceptable to the Administrative
Agent and such other documents requested by the Administrative Agent evidencing
the Borrower’s reimbursement obligations in respect of such Letter of Credit.
The initial Stated Amount of each Letter of Credit shall be at least $100,000
(or such lesser amount as may be acceptable to the Issuing Bank, the
Administrative Agent and the Borrower).
(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least five
(5) Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the Issuing Bank.
Provided the Borrower has given the notice prescribed by the first sentence of
this subsection and delivered such applications and agreements referred to in
the preceding sentence, subject to the other terms and conditions of this
Agreement, including the satisfaction of any applicable conditions precedent set
forth in Article 5.2., the Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date five (5) Business Days following
the date after which the Issuing Bank has received all of the items required to
be delivered to it under this subsection. The Issuing Bank shall not at any time
be obligated to issue any Letter of Credit if such issuance would conflict with,
or cause the Issuing Bank or any Lender to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. Upon
the written request of the Borrower, the Issuing Bank shall deliver to the
Borrower a copy of each issued Letter of Credit within a reasonable time after
the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.

 

- 30 -



--------------------------------------------------------------------------------



 



(d) Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Commitment Percentage of such payment.
(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article V. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 10:00 a.m. Pacific time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply. The limitations set forth in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.
(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Issuing
Bank of any Letter of Credit and until such Letter of Credit shall have expired
or been cancelled, the Commitment of each Lender shall be deemed to be utilized
for all purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum of (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.
(g) Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent nor any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit

 

- 31 -



--------------------------------------------------------------------------------



 



shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s
or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as admitted by the Issuing Bank in writing or determined by a court
of competent jurisdiction in a final, non-appealable judgment), shall not create
against the Issuing Bank any liability to the Borrower, the Administrative Agent
or any Lender. In this connection, the obligation of the Borrower to reimburse
the Issuing Bank for any drawing made under any Letter of Credit, and to repay
any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), shall be absolute, unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement and any
other applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Issuing Bank, the Administrative Agent or any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, the Issuing Bank, the Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or
Section 12.9., but not in limitation of the Borrower’s unconditional obligation
to reimburse the Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Administrative Agent, the Issuing Bank or
any Lender in respect of any liability incurred by the Administrative Agent, the
Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, the Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the gross negligence or willful misconduct of the
Administrative Agent, the Issuing Bank or any Lender with respect to any Letter
of Credit.

 

- 32 -



--------------------------------------------------------------------------------



 



(h) Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Revolving Lenders (or all of the Revolving
Lenders if required by Section 12.6.) shall have consented thereto. In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the fees, if any, payable under the last sentence of
Section 3.5.(c).
(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Issuing Bank of any Letter of Credit each Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage of the
liability of the Issuing Bank with respect to such Letter of Credit and each
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender’s Commitment Percentage
of the Issuing Bank’s liability under such Letter of Credit. In addition, upon
the making of each payment by a Lender to the Administrative Agent for the
account of the Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of the Issuing Bank, Administrative Agent
or such Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to the Issuing Bank by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Commitment Percentage in any interest or other amounts payable
by the Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Issuing Bank pursuant to the second and the last sentences of
Section 3.5.(c)).
(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing. If the notice
referenced in the second sentence of Section 2.3.(e) is received by a Lender not
later than 9:00 a.m. Pacific time, then such Lender shall make such payment
available to the Administrative Agent not later than 12:00 p.m. Pacific time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 11:00 a.m. Pacific time on the next
succeeding Business Day. Each Lender’s obligation to make such payments to the
Administrative Agent under this subsection, and the Administrative Agent’s right
to receive the same for the account of the Issuing Bank, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure of any
other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in Section
10.1.(e) or (f) or (iv) the termination of the Commitments. Each such payment to
the Administrative Agent for the account of the Issuing Bank shall be made
without any offset, abatement, withholding or deduction whatsoever.

 

- 33 -



--------------------------------------------------------------------------------



 



(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the Issuing Bank shall deliver to the Administrative Agent, who
shall promptly deliver the same to each Lender and the Borrower, a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time. Upon the request of any Lender from time to time, the Issuing Bank shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit then outstanding. Other than as set forth in this
subsection, the Issuing Bank shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder. The
failure of the Issuing Bank to perform its requirements under this subsection
shall not relieve any Lender from its obligations under the immediately
preceding subsection (j).
Section 2.4. Swingline Loans.
(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, the greater of (i)
$100,000,000.00, and (ii) an amount equal to 10% of the aggregate Commitments,
as such amount may be increased or reduced from time to time in accordance with
the terms hereof. If at any time the aggregate principal amount of the Swingline
Loans outstanding at such time exceeds the Swingline Commitment in effect at
such time, the Borrower shall immediately pay the Administrative Agent for the
account of the Swingline Lender the amount of such excess. Subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay and reborrow
Swingline Loans hereunder.
(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 9:00 a.m. Pacific time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. Not
later than 11:00 a.m. Pacific time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Article 5.2. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.
(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time plus the Applicable Margin or at
such other rate or rates as the Borrower and the Swingline Lender may agree from
time to time in writing. Interest on Swingline Loans is solely for the account
of the Swingline Lender (except to the extent a Revolving Lender acquires a
participating interest in a Swingline Loan pursuant to the immediately following
subsection (e)). All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.5. with respect to
interest on Base Rate Loans (except as the Swingline Lender and the Borrower may
otherwise agree in writing in connection with any particular Swingline Loan).
(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $500,000, or such other minimum
amounts agreed to by the Swingline Lender and the Borrower. Any voluntary
prepayment of a Swingline Loan must be in integral multiples of $100,000 or the
aggregate principal amount of all outstanding Swingline Loans (or such other
minimum amounts upon which the Swingline Lender and the Borrower may agree) and
in connection with any such prepayment, the Borrower must give the Swingline
Lender and the Administrative Agent prior written notice thereof no later than
10:00 a.m. Pacific time on the day prior to the date of such prepayment. The
Swingline Loans shall, in addition to this Agreement, be evidenced by the
Swingline Note.

 

- 34 -



--------------------------------------------------------------------------------



 



(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within thirty (30) Business Days after the
date such Swingline Loan was made; provided, that the proceeds of a Swingline
Loan may not be used to pay a Swingline Loan. Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing). In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), request a
borrowing of Revolving Loans that are Base Rate Loans from the Lenders in an
amount equal to the principal balance of such Swingline Loan. The amount
limitations contained in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of such Revolving Loans made pursuant to this subsection. The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 9:00 a.m. Pacific time at least one
Business Day prior to the proposed date of such borrowing. Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Lender of the proposed borrowing. Not later than 9:00 a.m. Pacific time on
the proposed date of such borrowing, each Lender will make available to the
Administrative Agent at the Principal Office for the account of the Swingline
Lender, in immediately available funds, the proceeds of the Revolving Loan to be
made by such Lender. The Administrative Agent shall pay the proceeds of such
Revolving Loans to the Swingline Lender, which shall apply such proceeds to
repay such Swingline Loan. If the Revolving Lenders are prohibited from making
Revolving Loans required to be made under this subsection for any reason
whatsoever, including without limitation, the occurrence of any of the Defaults
or Events of Default described in Sections 10.1.(e) or (f)), each Revolving
Lender shall purchase from the Swingline Lender, without recourse or warranty,
an undivided interest and participation to the extent of such Lender’s
Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds. A Lender’s obligation to purchase
such a participation in a Swingline Loan shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including without
limitation, (i) any claim of setoff, counterclaim, recoupment, defense or other
right which such Lender or any other Person may have or claim against the
Administrative Agent, the Swingline Lender or any other Person whatsoever,
(ii) the occurrence or continuation of a Default or Event of Default (including
without limitation, any of the Defaults or Events of Default described in
Sections 10.1. (e) or (f)), or the termination of any Lender’s Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Administrative Agent, any Lender, the Borrower or any other Loan
Party, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate. If such Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Lenders to purchase a participation therein). Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Revolving Loans, and any other amounts due it hereunder, to
the Swingline Lender to fund Swingline Loans in the amount of the participation
in Swingline Loans that such Lender failed to purchase pursuant to this Section
until such amount has been purchased (as a result of such assignment or
otherwise).

 

- 35 -



--------------------------------------------------------------------------------



 



Section 2.5. Rates and Payment of Interest on Loans.
(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:
(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans;
(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans;
(iii) if such Loan is an Absolute Rate Loan, at the Absolute Rate for such Loan
for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.2.; and
(iv) if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin quoted by the Lender making such
Loan in accordance with Section 2.2.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).
(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.
(c) Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon the Borrower’s Credit Rating (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason) at the time it was delivered to the Administrative Agent, and
if the applicable interest rate or fees calculated for any period were lower
than they should have been had the correct information been timely provided,
then, such interest rate and such fees for such period shall be automatically
recalculated using correct Borrower Information. The Administrative Agent shall
promptly notify the Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Administrative Agent, for the account of each
Lender, within five (5) Business Days of receipt of such written notice. Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement, and this provision shall not in any way limit any
of the Administrative Agent’s, the Issuing Bank’s, or any Lender’s other rights
under this Agreement.

 

- 36 -



--------------------------------------------------------------------------------



 



Section 2.6. Number of Interest Periods.
There may be no more than 10 different Interest Periods for LIBOR Loans and
LIBOR Margin Loans, collectively outstanding at the same time.
Section 2.7. Repayment of Loans.
(a) Revolving Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Revolving Loans on the
Termination Date.
(b) Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, each Bid Rate Loan on the
last day of the Interest Period of such Bid Rate Loan.
Section 2.8. Prepayments.
(a) Optional. Subject to Section 4.4., the Borrower may prepay any Loan (other
than a Bid Rate Loan) at any time without premium or penalty. A Bid Rate Loan
may only be prepaid with the prior written consent of the Lender holding such
Bid Rate Loan. The Borrower shall give the Administrative Agent at least three
(3) Business Days prior written notice of the prepayment of any Loan. Each
voluntary prepayment of Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof.
(b) Mandatory.
(i) Commitment Overadvance. If at any time the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and Bid Rate Loans, together with
the aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Commitments, the Borrower shall within one Business Day of demand
pay to the Administrative Agent for the account of the Lenders then holding
Commitments (or if the Commitments have been terminated, then holding
outstanding Revolving Loans, Swingline Loans, Bid Rate Loans and/or Letter of
Credit Liabilities), the amount of such excess.
(ii) Bid Rate Facility Overadvance. If at any time the aggregate principal
amount of all outstanding Bid Rate Loans exceeds one-half of the aggregate
amount of all Commitments at such time, then the Borrower shall immediately pay
to the Administrative Agent for the accounts of the applicable Lenders the
amount of such excess.
(iii) Application of Mandatory Prepayments. Amounts paid under the preceding
subsections (b)(i) and (b)(ii) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations. Amounts
paid under the preceding subsection (b)(ii) shall be applied in accordance with
Section 3.2.(g). If the Borrower is required to pay any outstanding LIBOR Loans
or LIBOR Margin Loans by reason of this Section prior to the end of the
applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 4.4.

 

- 37 -



--------------------------------------------------------------------------------



 



Section 2.9. Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 9:00 a.m. Pacific
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower’s failure to comply with any of
the terms of such Section.
Section 2.10. Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 9:00 a.m.
Pacific time 3 Business Days prior to the date of any proposed Conversion.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.
Section 2.11. Notes.
(a) Notes. The Revolving Loans made by each Revolving Lender shall, in addition
to this Agreement, also be evidenced by a Revolving Note, payable to the order
of such Revolving Lender in a principal amount equal to the amount of its
Commitment as originally in effect and otherwise duly completed. The Bid Rate
Loans made by a Revolving Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Bid Rate Note payable to the order of such
Revolving Lender. The Swingline Loans made by the Swingline Lender to the
Borrower shall, in addition to this Agreement, also be evidenced by a Swingline
Note payable to the order of the Swingline Lender.

 

- 38 -



--------------------------------------------------------------------------------



 



(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.
(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
Section 2.12. Voluntary Reductions of the Commitment.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of all Letter of Credit Liabilities and
the aggregate principal amount of all outstanding Bid Rate Loans and Swingline
Loans) at any time and from time to time without penalty or premium upon not
less than five (5) Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Commitments shall not be less than $10,000,000
and integral multiples of $5,000,000 in excess of that amount in the aggregate)
and shall be irrevocable once given and effective only upon receipt by the
Administrative Agent (“Commitment Reduction Notice”); provided, however, the
Borrower may not reduce the aggregate amount of the Commitments below
$200,000,000 unless the Borrower is terminating the Commitments in full.
Promptly after receipt of a Commitment Reduction Notice the Administrative Agent
shall notify each Lender of the proposed termination or Commitment reduction.
The Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated. The Borrower shall pay all interest and fees on the
Revolving Loans accrued to the date of such reduction or termination of the
Commitments to the Administrative Agent for the account of the Revolving
Lenders, including but not limited to any applicable compensation due to each
Revolving Lender in accordance with Section 4.4.
Section 2.13. Extension of Termination Date.
The Borrower shall have the right, exercisable one time, to request that the
Administrative Agent and the Revolving Lenders agree to extend the Termination
Date by one year. The Borrower may exercise such right only by executing and
delivering to the Administrative Agent at least 90 days but not more than
180 days prior to the current Termination Date, a written request for such
extension (an “Extension Request”). The Administrative Agent shall notify the
Revolving Lenders if it receives an Extension Request promptly upon receipt
thereof. Subject to satisfaction of the following conditions, the Termination
Date shall be extended for one year effective upon receipt by the Administrative
Agent of the Extension Request and payment of the fee referred to in the
following clause (ii): (i) (x) no Default or Event of Default shall exist and
(y) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date

 

- 39 -



--------------------------------------------------------------------------------



 



except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances specifically and
expressly permitted under the Loan Documents and (ii) the Borrower shall have
paid the Fees payable under Section 3.5.(e). At any time prior to the
effectiveness of any such extension, upon the Administrative Agent’s request,
the Borrower shall deliver to the Administrative Agent a certificate from a
Responsible Officer certifying the matters referred to in the immediately
preceding clauses (i)(x) and (i)(y).
Section 2.14. Expiration of Maturity Date of Letters of Credit Past Termination
Date.
If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrower shall, on
such date, pay to the Administrative Agent, for its benefit and the benefit of
the Lenders and the Issuing Bank, an amount of money sufficient to cause the
balance of available funds on deposit in the Letter of Credit Collateral Account
to equal the aggregate Stated Amount of such Letters of Credit for deposit into
the Letter of Credit Collateral Account.
Section 2.15. Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Revolving Lender shall make any Bid
Rate Loan, the Issuing Bank shall not be required to issue a Letter of Credit
and no reduction of the Commitments pursuant to Section 2.12. shall take effect,
if immediately after the making of such Loan, the issuance of such Letter of
Credit or such reduction in the Commitments:
(a) the aggregate principal amount of all outstanding Revolving Loans, Bid Rate
Loans and Swingline Loans, together with the aggregate amount of all Letter of
Credit Liabilities, would exceed the aggregate amount of the Commitments at such
time; or
(b) the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50.0% of the aggregate amount of the Commitments at such time; or
(c) the aggregate principal amount of all outstanding Loans, together with
aggregate amount of all Letter of Credit Liabilities, would exceed the aggregate
amount of the Commitments at such time.
Section 2.16. Increase in Commitments.
The Borrower shall have the right to request increases in the aggregate amount
of the Commitments by providing written notice to the Administrative Agent,
which notice shall be irrevocable once given; provided, however, that after
giving effect to any such increases the aggregate amount of the Commitments
shall not exceed $1,350,000,000.00. Each such increase in the Commitments must
be an aggregate minimum amount of $25,000,000.00 and integral multiples of
$5,000,000.00 in excess thereof. The Administrative Agent, in consultation with
the Borrower, shall manage all aspects of the syndication of such increase in
the Commitments, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such increase and the allocations of the increase in
the Commitments among such existing Lenders and/or other banks, financial
institutions and other institutional lenders. No Lender shall be obligated in
any way whatsoever to increase its Commitment or provide a new Commitment, and
any new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee. If a new Lender becomes a party
to this Agreement, or if any existing Lender is increasing its Commitment, such
Lender shall on the date it becomes a Lender hereunder (or in the case of an

 

- 40 -



--------------------------------------------------------------------------------



 



existing Lender, increases its Commitment) (and as a condition thereto) purchase
from the other Lenders its Commitment Percentage (determined with respect to the
Lenders’ respective Commitments and after giving effect to the increase of
Commitments) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other Lenders, in same day funds,
an amount equal to the sum of (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under Section 2.3.(j) that have not been repaid, plus (C) interest accrued and
unpaid to and as of such date on such portion of the outstanding principal
amount of such Revolving Loans. The Borrower shall pay to the Revolving Lenders
amounts payable, if any, to such Revolving Lenders under Section 4.4. as a
result of the prepayment of any such Revolving Loans. Effecting the increase of
the Commitments under this Section is subject to the following conditions
precedent: (x) no Default or Event of Default shall be in existence on the
effective date of such increase, (y) the representations and warranties made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which such Loan Party is a party shall be true and correct on the effective date
of such increase except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted hereunder, and (z) the Administrative Agent shall have received each
of the following, in form and substance satisfactory to the Administrative
Agent: (i) if not previously delivered to the Administrative Agent, copies
certified by the Secretary or Assistant Secretary of (A) all corporate or other
necessary action taken by the Borrower to authorize such increase and (B) all
corporate or other necessary action taken by each Guarantor authorizing the
guaranty of such increase; and (ii) an opinion of counsel to the Borrower and
the Guarantors, and addressed to the Administrative Agent and the Lenders
covering such matters as reasonably requested by the Administrative Agent; and
(iii) new Revolving Notes executed by the Borrower, payable to any new Revolving
Lenders and replacement Revolving Notes executed by the Borrower, payable to any
existing Revolving Lenders increasing their Commitments, in the amount of such
Revolving Lender’s Commitment at the time of the effectiveness of the applicable
increase in the aggregate amount of the Commitments. In connection with any
increase in the aggregate amount of the Commitments pursuant to this Section
2.16. any Lender becoming a party hereto shall execute such documents and
agreements as the Administrative Agent may reasonably request.
Section 2.17. Funds Transfer Disbursements.
(a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or (ii) made in the Borrower’s
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions, even if not properly authorized by the
Borrower. The Borrower further agrees and acknowledges that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to effect a wire or funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.

 

- 41 -



--------------------------------------------------------------------------------



 



(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization,
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.
(c) Limitation of Liability. None of the Administrative Agent, the Issuing Bank
or any Lender shall be liable to the Borrower or any other parties for
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, Issuing Bank’s or any Lender’s control, or
(iii) any special, consequential, indirect or punitive damages, whether or not
(x) any claim for these damages is based on tort or contract or (y) the
Administrative Agent, the Issuing Bank, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation. Neither the
Administrative Agent, the Issuing Bank nor any Lender makes any representations
or warranties other than those expressly made in this Agreement.
Article III. Payments, Fees and Other General Provisions
Section 3.1. Payments.
(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Pacific time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank. In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

 

- 42 -



--------------------------------------------------------------------------------



 



(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
Section 3.2. Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5.(a), 3.5.(b),
the first sentence of 3.5.(c), and 3.5.(e) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Commitments under Section 2.12. shall be applied to the respective Commitments
of the Revolving Lenders, pro rata according to the amounts of their respective
Commitments; (b) each payment or prepayment of principal of Revolving Loans
shall be made for the account of the Revolving Lenders pro rata in accordance
with the respective unpaid principal amounts of the Revolving Loans held by
them, provided that, subject to Section 3.9., if immediately prior to giving
effect to any such payment in respect of any Revolving Loans the outstanding
principal amount of the Revolving Loans shall not be held by the Revolving
Lenders pro rata in accordance with their respective Commitments in effect at
the time such Revolving Loans were made, then such payment shall be applied to
the Revolving Loans in such manner as shall result, as nearly as is practicable,
in the outstanding principal amount of the Revolving Loans being held by the
Revolving Lenders pro rata in accordance with their respective Commitments;
(c) each payment of interest on Revolving Loans shall be made for the account of
the Revolving Lenders, pro rata in accordance with the amounts of interest on
such Revolving Loans, then due and payable to the respective Lenders; (d) the
making, Conversion and Continuation of Revolving Loans of a particular Type
(other than Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made
pro rata among the Revolving Lenders, according to the amounts of their
respective Revolving Loans, and the then current Interest Period for each
Lender’s portion of each such Loan of such Type shall be coterminous; (e) each
prepayment of principal of Bid Rate Loans by the Borrower pursuant to
Section 2.8.(b)(ii) shall be made for account of the Lenders then owed Bid Rate
Loans pro rata in accordance with the respective unpaid principal amounts of the
Bid Rate Loans then owing to each such Lender; (f) the Revolving Lenders’
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.4., shall be in accordance with their respective Commitment
Percentages; and (g) the Revolving Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.3., shall be in
accordance with their respective Commitment Percentages. All payments of
principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.4.(e), in which case such payments shall be pro rata in
accordance with such participating interests).

 

- 43 -



--------------------------------------------------------------------------------



 



Section 3.3. Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
(other than any payment in respect of Specified Derivatives Obligations) not in
accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4. Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5. Fees.
(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.
(b) Facility Fees. During the period from the Effective Date to but excluding
the Termination Date, the Borrower agrees to pay to the Administrative Agent for
the account of the Revolving Lenders a facility fee equal to the daily aggregate
amount of the Commitments (whether or not utilized) times a rate equal to
(i) the Applicable Facility Fee divided by (ii) 360. Such fee shall be payable
quarterly in arrears on the last day of each March, June, September and December
during the term of this Agreement and, if such date is not the last day of
March, June, September, or December, on the Termination Date or any earlier date
of termination of the Commitments or reduction of the Commitments to zero. The
Borrower acknowledges that the fee payable hereunder is a bona fide commitment
fee and is intended as reasonable compensation to the Lenders for committing to
make funds available to the Borrower as described herein and for no other
purposes.
(c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for LIBOR Loans times the daily average
Stated Amount of each Letter of Credit for the period from and including the
date of issuance of such Letter of Credit (x) to and including the date such
Letter of Credit expires or is cancelled or (y) to but excluding the date such
Letter of Credit is drawn in full. In addition to such fees, the Borrower shall
pay to the Issuing Bank solely for its own account, a fronting fee in respect of
each Letter of Credit equal to one-

 

- 44 -



--------------------------------------------------------------------------------



 



eighth of one percent (0.125% %) of the initial Stated Amount of such Letter of
Credit; provided, however, in no event shall the aggregate amount of such fee in
respect of any Letter of Credit be less than $500. The fees provided for in this
subsection shall be nonrefundable and payable, in the case of the fee provided
for in the first sentence, in arrears (i) quarterly on the last day of each
March, June, September and December, (ii) if such date is not the last day of
March, June, September, or December on the Termination Date, (iii) on the date
the Commitments are terminated or reduced to zero and (iv) thereafter from time
to time on demand of the Administrative Agent and in the case of the fee
provided for in the second sentence, at the time of issuance of such Letter of
Credit. The Borrower shall pay directly to the Issuing Bank from time to time on
demand all commissions, charges, costs and expenses in the amounts customarily
charged or incurred by the Issuing Bank from time to time in like circumstances
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or any other transaction relating thereto.
(d) Bid Rate Loan Fees. The Borrower agrees to pay to the Administrative Agent a
fee equal to $2,000 at the time of each Bid Rate Quote Request made hereunder
for services rendered by the Administrative Agent in connection with the Bid
Rate Loans.
(e) Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Termination Date in accordance with Section 2.13., the Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Lender a fee equal to 0.175% of the amount of such Revolving Lender’s Commitment
(whether or not utilized). Such fee shall be due and payable in full on the date
the Administrative Agent receives the Extension Request pursuant to such
Section.
(f) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing from time to time by the Borrower and the
Administrative Agent.
Section 3.6. Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.
Section 3.7. Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) through (iv) and,
with respect to Swingline Loans, in Section 2.4.(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

- 45 -



--------------------------------------------------------------------------------



 



Section 3.8. Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
Section 3.9. Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Revolving Lender becomes a Defaulting Lender, then, until such time as such
Revolving Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.
(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.3.(j) in respect of Letters of Credit (such amounts “L/C
Disbursements”), in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Article V. were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C

 

- 46 -



--------------------------------------------------------------------------------



 



Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Disbursements owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Liabilities and Swingline Loans are held by
the Revolving Lenders pro rata in accordance with their respective Commitment
Percentages (determined without giving effect to the immediately following
subsection (d)). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this subsection shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(c) Certain Fees.
(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5.(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(ii) Each Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5.(c) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Commitment Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).
(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Liabilities or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to the immediately following
subsection (d), (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.
(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (determined without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Article V. are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Revolving Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.
(e) Cash Collateral, Repayment of Swingline Loans.
(i) If the reallocation described in the immediately preceding subsection
(d) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.

 

- 47 -



--------------------------------------------------------------------------------



 



(ii) At any time that there shall exist a Defaulting Lender, within 2 Business
Days following the written request of the Administrative Agent or the Issuing
Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.
(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.
(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing in their reasonable
discretion that a Revolving Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Revolving Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Revolving Lenders in accordance with their respective
Commitment Percentages (determined without giving effect to the immediately
preceding subsection (d)), whereupon such Revolving Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of the Borrower while
that Revolving Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Revolving Lender will constitute a
waiver or release of any claim of any party hereunder arising from that
Revolving Lender’s having been a Defaulting Lender.

 

- 48 -



--------------------------------------------------------------------------------



 



(g) New Swingline Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
Section 3.10. Taxes; Foreign Lenders.
(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent, the
Issuing Bank or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Administrative
Agent, the Issuing Bank or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii) any taxes imposed on or measured by
the Issuing Bank’s or any Lender’s assets, net income, receipts or branch
profits, (iv) any taxes, fees, duties, levies, imposts, charges, deductions,
withholdings or other charges arising after the Agreement Date solely as a
result of or attributable to a Lender changing its designated Lending Office
after the date such Lender becomes a party hereto, and (v) any taxes imposed by
Sections 1471 through Section 1474 of the Internal Revenue Code (including any
official interpretations thereof, collectively “FATCA”) on any “withholdable
payment” payable to such recipient as a result of the failure of such recipient
to satisfy the applicable requirements as set forth in FATCA after December 31,
2012 (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:
(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;
(ii) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and
(iii) pay to the Administrative Agent for its account or the account of the
applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.
(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the Issuing Bank or respective Lender,
as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent, the Issuing
Bank and the Lenders for any incremental Taxes, interest or penalties that may
become payable by the Administrative Agent, the Issuing Bank or any Lender as a
result of any such failure. For purposes of this Section, a distribution
hereunder by the Administrative Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.

 

- 49 -



--------------------------------------------------------------------------------



 



(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction other than that in which the Borrower is a resident
for tax purposes becomes a party hereto, such Person shall deliver to the
Borrower and the Administrative Agent such certificates, documents or other
evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Lender or Participant establishing
that payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code. Each such Lender or
Participant shall, to the extent it may lawfully do so, (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower or
the Administrative Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrower or the Administrative Agent. The Borrower shall not be required
to pay any amount pursuant to the last sentence of subsection (a) above to any
Lender or Participant that is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes or the
Administrative Agent, if it is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes, if such Lender,
such Participant or the Administrative Agent, as applicable, fails to comply
with the requirements of this subsection. If any such Lender or Participant, to
the extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Administrative Agent may withhold from such payment to
such Lender such amounts as are required by the Internal Revenue Code. If any
Governmental Authority asserts that the Administrative Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
the Administrative Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Administrative
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Administrative Agent. The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Administrative Agent.
(d) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with the USA Patriot Act of 2001 (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), prior to any Lender or Participant that is
organized under the laws of a jurisdiction outside of the United States of
America becoming a party hereto, the Administrative Agent may request, and such
Lender or Participant shall provide to the Administrative Agent, its name,
address, tax identification number and/or such other identification information
as shall be necessary for the Administrative Agent to comply with federal law.
Article IV. Yield Protection, Etc.
Section 4.1. Additional Costs; Capital Adequacy.
(a) Capital Adequacy. If on or after the Agreement Date any Lender or any
Participant determines that compliance with any law or regulation or with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), regardless of whether arising from a
Regulatory Change or not, affects or would affect the amount of capital required
or expected to be maintained by such Lender or such Participant, or any
corporation controlling such Lender or such Participant, as a consequence of, or
with reference to, such Lender’s Commitments or its making or maintaining Loans
or participating in Letters of Credit below the rate which such Lender or such
Participant or such corporation controlling such Lender or such Participant
could have achieved but for such compliance (taking into account the policies of
such Lender or such Participant or such corporation with regard to capital),
then the Borrower shall, from time to time, within thirty (30) days after
written demand by such Lender or such Participant, pay to such Lender or such
Participant additional amounts sufficient to compensate such Lender or such
Participant or such corporation controlling such Lender or such Participant to
the extent that such Lender or such Participant determines such increase in
capital is allocable to such Lender’s or such Participant’s obligations
hereunder.

 

- 50 -



--------------------------------------------------------------------------------



 



(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection, the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or LIBOR Margin Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or LIBOR Margin Loans or such obligation or the maintenance by such
Lender of capital in respect of its LIBOR Loans or LIBOR Margin Loans or its
Commitments (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or LIBOR Margin Loans or its Commitments (other than taxes imposed
on or measured by the overall net income of such Lender or of its Lending Office
for any of such LIBOR Loans or LIBOR Margin Loans by the jurisdiction in which
such Lender has its principal office or such Lending Office), or (ii) imposes or
modifies any reserve, special deposit or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans or LIBOR Margin Loans is determined to the extent
utilized when determining LIBOR for such Loans) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by such Lender (or
its parent corporation), or any commitment of such Lender (including, without
limitation, the Commitments of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).
(c) Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. Without limiting
the effect of the provisions of the immediately preceding subsection (a) and
(b), if by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
LIBOR Margin Loans or (ii) becomes subject to restrictions on the amount of such
a category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Administrative Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans and/or the obligation of a Revolving Lender that has
outstanding a Bid Rate Quote to make LIBOR Margin Loans hereunder shall be
suspended until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 4.5. shall apply).

 

- 51 -



--------------------------------------------------------------------------------



 



(d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Issuing Bank of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Issuing Bank or any Lender hereunder in respect of any Letter
of Credit, then, upon demand by the Issuing Bank or such Lender, the Borrower
shall pay promptly to the Issuing Bank or, in the case of such Lender, in each
case within 3 Business Days of demand, to the Administrative Agent for the
account of such Lender, from time to time as specified by the Issuing Bank or
such Lender, such additional amounts as shall be sufficient to compensate the
Issuing Bank or such Lender for such increased costs or reductions in amount.
(e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank, such Lender
or such Participant to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent, the Issuing Bank, any Lender or any Participant to
give such notice shall not release the Borrower from any of its obligations
hereunder (and in the case of a Lender, to the Administrative Agent). The
Administrative Agent, the Issuing Bank, each Lender and each Participant, as the
case may be, agrees to furnish to the Borrower (and in the case of the Issuing
Bank, a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent, the Issuing
Bank, such Lender, or such Participant, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error and provided that such determinations are made on a reasonable
basis and in good faith.
Section 4.2. Suspension of LIBOR Loans and LIBOR Margin Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
(a) the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR;
(b) the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period; or
(c) any Revolving Lender that has outstanding a Bid Rate Quote with respect to a
LIBOR Margin Loan reasonably determines (which determination shall be
conclusive) that LIBOR will not adequately and fairly reflect the cost to such
Revolving Lender of making or maintaining such LIBOR Margin Loan;

 

- 52 -



--------------------------------------------------------------------------------



 



then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan and (ii) in
the case of clause (c) above, no Revolving Lender that has outstanding a Bid
Rate Quote with respect to a LIBOR Margin Loan shall be under any obligation to
make such Loan.
Section 4.3. Illegality.
Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder and/or (b) if any Lender that has an outstanding Bid Rate Quote shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
thereof (with a copy of such notice to the Administrative Agent) and such
Lender’s obligation to make or Continue, or to Convert Loans of any other Type
into, LIBOR Loans shall be suspended and/or such Lender’s obligation to make
LIBOR Margin Loans shall be suspended, in each case, until such time as such
Lender may again make and maintain LIBOR Loans or LIBOR Margin Loans (in which
case the provisions of Section 4.5. shall be applicable).
Section 4.4. Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
reasonably determines is attributable to:
(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
a Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any
reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Loan; or
(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Article 5.2. to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.
Not in limitation of the foregoing, such compensation shall include, without
limitation, (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date and (ii) in the case of a Bid
Rate Loan, the sum of such losses and expenses as the Lender or Designated
Lender who made such Bid Rate Loan may reasonably incur by reason of such
prepayment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties. Upon the
Borrower’s request, the Administrative Agent shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error, provided such determinations are made on a
reasonable basis and in good faith.

 

- 53 -



--------------------------------------------------------------------------------



 



Section 4.5. Treatment of Affected Loans.
(a) If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender may specify to the Borrower with a copy to the Administrative
Agent) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1., Section 4.2. or Section 4.3. that gave
rise to such Conversion no longer exist:
(i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(ii) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.
If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.
(b) If the obligation of a Lender to make LIBOR Margin Loans shall be suspended
pursuant to Section 4.1.(c) or 4.2., then the LIBOR Margin Loans of such Lender
shall be automatically due and payable on such date as such Lender may specify
to the Borrower by written notice with a copy to the Administrative Agent.
Section 4.6. Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under Section 2.3.(j)
that have not been repaid, plus (z) any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee. Each of
the Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender nor any other
Lender nor any Titled Agent be

 

- 54 -



--------------------------------------------------------------------------------



 



obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.
Section 4.7. Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
Article V. Conditions Precedent
Section 5.1. Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:
(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:
(i) counterparts of this Agreement executed by each of the parties hereto;
(ii) Revolving Notes and Bid Rate Notes executed by the Borrower, payable to
each applicable Lender (including any Designated Lender, if applicable) and
complying with the terms of Section 2.11.(a) and the Swingline Note executed by
the Borrower;
(iii) the Guaranty executed by each of the Guarantors initially to be a party
thereto;
(iv) an opinion of legal counsel to the Borrower and the other Loan Parties,
addressed to the Administrative Agent and the Lenders and covering the matters
set forth in Exhibit O;
(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

 

- 55 -



--------------------------------------------------------------------------------



 



(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;
(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, currently authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;
(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;
(ix) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ending September 30, 2011;
(x) a Transfer Authorizer Designation Form effective as of the Agreement Date;
(xi) evidence that all indebtedness, liabilities or obligations owing by the
Loan Parties under the Existing Credit Agreement shall have been paid in full
and all commitments are terminated;
(xii) evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;
(xiii) insurance certificates, or other evidence, providing that the insurance
coverage required under Section 7.5. (including, without limitation, both
property and liability insurance) is in full force and effect; and
(xiv) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
and
(b) In the good faith judgment of the Administrative Agent:
(i) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

 

- 56 -



--------------------------------------------------------------------------------



 



(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;
(iii) the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which could not reasonably be likely to (A) have a
Material Adverse Effect or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan party to fulfill its obligations under the Loan
Documents to which it is a party;
(iv) the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)); and
(v) there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.
Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
The obligations of (i) Lenders to make any Loans and (ii) the Issuing Bank to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.15. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, or in the case of a Swingline Loan, the Swingline
Lender shall have received a timely Notice of Swingline Borrowing. Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time any
Loan is made or any Letter of Credit is issued that all conditions to the making
of such Loan or issuing of such Letter of Credit contained in this Article V.
have been satisfied.

 

- 57 -



--------------------------------------------------------------------------------



 



Article VI. Representations and Warranties
Section 6.1. Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:
(a) Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
(b) Ownership Structure. Part I of Schedule 6.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Borrower setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests
and (v) whether such Subsidiary is a Material Subsidiary and/or an Excluded
Subsidiary. As of the Agreement Date, except as disclosed in such Schedule (A),
each of the Borrower and its Subsidiaries owns, free and clear of all Liens, and
has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (B) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person. As of the Agreement Date, Part II of Schedule 6.1.(b) correctly sets
forth all Unconsolidated Affiliates of the Borrower, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Borrower.
(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. The Borrower and each other Loan
Party has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents and the Fee
Letter to which it is a party in accordance with their respective terms and to
consummate the transactions contemplated hereby and thereby. The Loan Documents
and the Fee Letter to which the Borrower or any other Loan Party is a party have
been duly executed and delivered by the duly authorized officers of such Person
and each is a legal, valid and binding obligation of such Person enforceable
against such Person in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 

- 58 -



--------------------------------------------------------------------------------



 



(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and of the Fee Letter in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to the Borrower or any other Loan Party; (ii) conflict with, result in
a breach of or constitute a default under the organizational documents of any
Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Bank.
(e) Compliance with Law; Governmental Approvals. Each of the Borrower, the other
Loan Parties and the other Subsidiaries is in compliance with each Governmental
Approval and all other Applicable Laws relating to it except for noncompliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.
(f) Title to Properties; Liens. Schedule 6.1.(f) is, as of the Agreement Date, a
complete and correct listing of all real estate assets of the Borrower and each
other Loan Party, setting forth, for each such Property, the current occupancy
status of such Property and whether such Property is a Development Property or
Renovation Property and, if such Property is a Development Property or
Renovation Property, the status of completion of such Property. Each of the
Borrower, each other Loan Party and each other Subsidiary has good, marketable
and legal title to, or a valid leasehold interest in, its respective assets.
(g) Existing Debt. Schedule 6.1.(g) is, as of the Agreement Date, a complete and
correct listing of all Debt (including all Guarantees) of each of the Borrower
and the other Loan Parties, and if such Debt is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Borrower and the other Loan Parties have performed and are in
compliance with all of the terms of such Debt and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with the giving of notice, the lapse of time, or both, would constitute a
default or event of default, exists with respect to any such Debt.
(h) Material Contracts. Each of the Borrower, the other Loan Parties and the
other Subsidiaries that is party to any Material Contract has performed and is
in compliance with all of the terms of such Material Contract, and no default or
event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute such a default or event of default,
exists with respect to any such Material Contract.
(i) Litigation. Except as set forth on Schedule 6.1.(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits, investigations or proceedings threatened, nor is there any
basis therefor) against or in any other way relating adversely to or affecting
the Borrower, any other Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Document or the Fee Letter. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Loan Party or any other Subsidiary.

 

- 59 -



--------------------------------------------------------------------------------



 



(j) Taxes. All federal, state and other tax returns of the Borrower, each other
Loan Party and each other Subsidiary required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon, each Loan Party, each other Subsidiary and
their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 7.6. As of the Agreement Date, none of the United
States income tax returns of the Borrower, any other Loan Party or any other
Subsidiary is under audit. All charges, accruals and reserves on the books of
the Borrower, the other Loan Parties and the other Subsidiaries in respect of
any taxes or other governmental charges are in accordance with GAAP.
(k) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal years ended December 31, 2009, and December 31,
2010, and the related audited consolidated statements of operations,
shareholders’ equity and cash flow for the fiscal years ended on such dates,
with the opinion thereon of Ernst & Young LLP, and (ii) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries for
the fiscal quarter ended June 30, 2011, and the related unaudited consolidated
statements of operations, shareholders’ equity and cash flow of the Borrower and
its consolidated Subsidiaries for the two fiscal quarter period ended on such
date. Such financial statements (including in each case related schedules and
notes, if any) are complete and correct in all material respects and present
fairly, in accordance with GAAP consistently applied throughout the periods
involved, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments and to
the addition of footnotes and other presentation items). Neither the Borrower
nor any of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or notes thereto, except as referred to or reflected or provided for in the
financial statements described in the first sentence of this Section 6.1.(k).
(l) No Material Adverse Change. Since December 31, 2010, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.
(m) ERISA.
(i) Each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the
Borrower, nothing has occurred which would cause the loss of its reliance on
each Qualified Plan’s favorable determination letter or opinion letter.

 

- 60 -



--------------------------------------------------------------------------------



 



(ii) With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715. The “benefit obligation”
of all Plans does not exceed the “fair market value of plan assets” for such
Plans by more than $10,000,000 all as determined by and with such terms defined
in accordance with FASB ASC 715.
(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.
(n) Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(o) Environmental Laws. Each of the Borrower, each other Loan Party and the
other Subsidiary: (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect. Except for any of the following matters that could not reasonably be
expected to have a Material Adverse Effect, no Loan Party has any knowledge of,
or has received notice of, any past, present, or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential
common-law or legal claim or other liability, or (z) cause any of the Properties
to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, any other Loan Party or any other Subsidiary
relating in

 

- 61 -



--------------------------------------------------------------------------------



 



any way to Environmental Laws which, reasonably could be expected to have a
Material Adverse Effect. None of the Properties is listed on or proposed for
listing on the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law. To the Borrower’s knowledge, no
Hazardous Materials generated at or transported from the Properties are or have
been transported to, or disposed of at, any location that is listed or proposed
for listing on the National Priority List or any analogous state or local
priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to result in a Material Adverse Effect.
(p) Investment Company. None of the Borrower, any other Loan Party or any other
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.
(q) Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.
(r) Affiliate Transactions. Except as permitted by Section 9.8. or as otherwise
set forth on Schedule 6.1.(s), none of the Borrower, any other Loan Party or any
other Subsidiary is a party to or bound by any agreement or arrangement with any
Affiliate.
(s) Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person. All such
Intellectual Property is fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances to the extent necessary to conduct the
business of the applicable Loan Party. No material claim has been asserted by
any Person with respect to the use of any such Intellectual Property by the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Borrower, the other Loan Parties and
the other Subsidiaries does not infringe on the rights of any Person, subject to
such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
(t) Business. As of the Agreement Date, the Borrower, the other Loan Parties and
the other Subsidiaries are engaged in the business of owning, selling,
acquiring, renovating, developing and managing apartment communities, together
with other business activities incidental thereto.
(u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.

 

- 62 -



--------------------------------------------------------------------------------



 



(v) Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any other Loan Party or any
other Subsidiary were, at the time the same were so furnished, complete and
correct in all material respects, or, in the case of financial statements,
present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the financial position of the Persons involved as at the date
thereof and the results of operations for such periods (subject, as to interim
statements, to changes resulting from normal year end audit adjustments and
absence of full footnote disclosure and presentation items), and in any case,
all such written information, reports, other papers and data and financial
statements (other than financial projections and other forward looking
statements), to the knowledge of the Borrower do not contain, or will not
contain, any untrue statement of a material fact, or do not omit, or will not
omit, any material fact necessary in order to make the statements contained
therein not misleading. All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any other Loan Party or any
other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions. No fact is known to any Loan Party which has had, or
may in the future have (so far as any Loan Party can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 6.1.(k) or in such information, reports or other papers
or data or otherwise disclosed in writing to the Administrative Agent and the
Lenders.
(w) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.
(x) OFAC. None of the Borrower, any of the other Loan Parties, any of the other
Subsidiaries, or any other Affiliate of the Borrower: (i) is a person named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/index.shtml or as
otherwise published from time to time; (ii) is (A) an agency of the government
of a country, (B) an organization controlled by a country, or (C) a person
resident in a country that is subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.
(y) REIT Status. The Borrower qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Borrower to maintain its status as a REIT.
(z) Unencumbered Pool Assets. As of the Agreement Date, Schedule 6.1.(z) is a
correct and complete list of all Unencumbered Pool Assets. Each of the assets
included by the Borrower in calculations of Gross Asset Value of the
Unencumbered Pool satisfies all of the requirements contained in the definition
of “Unencumbered Pool Asset”.

 

- 63 -



--------------------------------------------------------------------------------



 



(aa) Insurance. The Borrower, each Loan Party and each Subsidiary maintains the
insurance of the types and in the amount as required by Section 7.5.
Section 6.2. Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.13. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances expressly and specifically permitted hereunder. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.
Article VII. Affirmative Covenants
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Borrower shall comply with the
following covenants:
Section 7.1. Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.
Section 7.2. Compliance with Applicable Law.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.
Section 7.3. Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its respective material properties, including,
but not limited to, all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly conducted at all times.

 

- 64 -



--------------------------------------------------------------------------------



 



Section 7.4. Conduct of Business.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(t) and not enter into any line of business (a) not otherwise
engaged in by such Person as of the Agreement Date or (b) not incidental to the
businesses as described in Section 6.1.(t).
Section 7.5. Insurance.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance with such insurers, on such properties, in such amounts and
against such risks (excluding terrorist insurance and mold insurance and, to the
extent the same are not commercially available or available at commercially
reasonable rates, earthquake insurance or windstorm insurance) as is consistent
with insurance maintained by businesses of comparable size and type of the
Borrower, the other Loan Parties or other Subsidiaries, as applicable, and in
the same line of business as the Borrower, the other Loan Parties or other
Subsidiaries, as applicable, and furnish to the Administrative Agent upon
request a detailed list, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.
Section 7.6. Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP.
Section 7.7. Books and Records; Inspections.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities. The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, permit representatives of the Administrative
Agent or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the presence of an
officer of the Borrower if an Event of Default does not then exist), all at such
reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with reasonable prior
notice. The Borrower shall be obligated to reimburse the Administrative Agent
and the Lenders for their costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. If requested by the Administrative Agent,
the Borrower shall execute an authorization letter addressed to its accountants
authorizing the Administrative Agent or any Lender to discuss the financial
affairs of the Borrower, any other Loan Party or any other Subsidiary with the
Borrower’s accountants.

 

- 65 -



--------------------------------------------------------------------------------



 



Section 7.8. Use of Proceeds.
The Borrower will use the proceeds of Loans only (a) to finance capital
expenditures and the repayment of Debt of the Borrower and its Subsidiaries and
(b) to provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries. The Borrower shall only use Letters of Credit for the same
purposes for which it may use the proceeds of Loans. The Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, use any part
of such proceeds to purchase or carry, or to reduce or retire or refinance any
credit incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.
Section 7.9. Environmental Matters.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws in all material respects. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, promptly take
all actions and pay or arrange to pay all costs necessary for it and for the
Properties to comply in all material respects with all Environmental Laws and
all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws. The Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.
Section 7.10. Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.
Section 7.11. Material Contracts.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and terms and
conditions of each Material Contract, the breach of which would permit the
termination of such Material Contract.
Section 7.12. REIT Status.
The Borrower shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

 

- 66 -



--------------------------------------------------------------------------------



 



Section 7.13. Guarantors.
(a) Within 45 days of any Person becoming a Material Subsidiary (other than an
Excluded Subsidiary) after the Agreement Date, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (i) an Accession Agreement executed by such Subsidiary
and (ii) the items that would have been delivered under subsections (iv) through
(viii) and (xiv) of Section 5.1.(a) if such Subsidiary had been a Material
Subsidiary on the Agreement Date; provided, however, promptly (and in any event
within 30 days) upon any Excluded Subsidiary ceasing to be subject to the
restriction which prevented it from becoming a Guarantor on the Effective Date
or delivering an Accession Agreement pursuant to this Section, as the case may
be, such Subsidiary shall comply with the provisions of this Section.
(b) The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor from the Guaranty so long as: (i) such Guarantor meets, or will meet
simultaneously with its release from the Guaranty, all of the provisions of the
definition of the term “Excluded Subsidiary” or has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Material
Subsidiary; (ii) such Guarantor is not otherwise required to be a party to the
Guaranty under the immediately preceding subsection (a); (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.; (iv) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such release
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents; and (v) the Administrative Agent shall have received such written
request at least 10 Business Days prior to the requested date of release.
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.
Section 7.14. Exchange Listing.
The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.
Article VIII. Information
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

- 67 -



--------------------------------------------------------------------------------



 



Section 8.1. Quarterly Financial Statements.
As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 60 days after the close of each of the first, second and third fiscal
quarters of the Borrower), the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries for such period, setting forth in each case
in comparative form the figures as of the end of and for the corresponding
periods of the previous fiscal year, all of which shall be certified by the
chief financial officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP (provided that such statements shall not include
footnotes and other presentation items) and in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments).
Section 8.2. Year-End Statements.
As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Borrower), the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be certified by (a) the
chief financial officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period and (b) independent certified
public accountants of recognized national standing, whose certificate shall be
unqualified and who shall have authorized the Borrower to deliver such financial
statements and certification thereof to the Agent and the Lenders pursuant to
this Agreement.
Section 8.3. Compliance Certificate.
At the time the financial statements are furnished pursuant to Sections 8.1. and
8.2., a certificate substantially in the form of Exhibit P (a “Compliance
Certificate”) executed on behalf of the Borrower by a Responsible Officer
(a) setting forth in reasonable detail as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish whether the Borrower was in compliance with the covenants contained
in Section 9.1.; (b) stating, to the best of his or her knowledge, after due
inquiry, that no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred, whether it is continuing and the steps being taken by the Borrower
with respect to such event, condition or failure and (c) during such quarterly
accounting period or fiscal year, as the case may be, each of the members of the
Consolidated Group has observed or performed in all material respects its
agreements and covenants, and has satisfied in all material respects the
conditions, in each case set forth in this Agreement and each other Loan
Document to which such Person is a party. In addition, if the Administrative
Agent or the Requisite Lenders reasonably believe that a Default or Event of
Default may exist or may be likely to occur, the Borrower shall deliver to the
Administrative Agent within 30 days of the Administrative Agent’s request a
Compliance Certificate with respect to any other fiscal month end; provided,
that the Borrower shall not be required to provide a Compliance Certificate
pursuant to this sentence more than once during any fiscal quarter. Each
Compliance Certificate shall be accompanied by a reasonably detailed list of all
assets included in calculations of Gross Asset Value of the Unencumbered Pool
and shall disclose which assets have been added or removed from such calculation
since the previous list delivered to the Agent.

 

- 68 -



--------------------------------------------------------------------------------



 



Section 8.4. Other Information.
(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
the Borrower or its Board of Directors by its independent public accountants
including, without limitation, any management report;
(b) Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;
(c) Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party;
(d) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of a Responsible Officer setting forth details as
to such occurrence and the action, if any, which the Borrower or applicable
member of the ERISA Group is required or proposes to take;
(e) To the extent any Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of any Loan Party or any other Subsidiary are
being audited;
(f) A copy of any amendment adverse to the interest of the Lenders to the
certificate or articles of incorporation or formation, bylaws, partnership
agreement or other similar organizational documents of the Borrower, any other
Loan Party or any other Subsidiary, promptly upon, and in any event, within
15 days of, the effectiveness thereof;
(g) Prompt notice of (i) any change in the senior management of the Borrower,
any other Loan Party or any other Subsidiary, (ii) any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of any Loan Party or any other Subsidiary or (iii) the occurrence of
any other event which, in the case of any of the immediately preceding clauses
(i) through (iii), has had, or could reasonably be expected to have, a Material
Adverse Effect;
(h) Notice of the occurrence of any of the following promptly upon a Responsible
Office or the Borrower obtaining knowledge thereof: (i) any Default or Event of
Default or (ii) any event which constitutes or which with the passage of time,
the giving of notice, or otherwise, would constitute a default or event of
default by any Loan Party or any other Subsidiary under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound;
(i) Prompt notice of any order, judgment or decree in excess of $25,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;

 

- 69 -



--------------------------------------------------------------------------------



 



(j) Any notification of a material violation of any Applicable Law or any
inquiry shall have been received by any Loan Party or any other Subsidiary from
any Governmental Authority;
(k) Promptly, upon any change in the Borrower’s Credit Rating, a certificate
stating that the Borrower’s Credit Rating has changed and the new Credit Rating
that is in effect;
(l) Promptly, upon each request, information identifying the Borrower as a
Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001));
(m) Promptly, and in any event within five (5) Business Days after the Borrower
obtains knowledge thereof, written notice of the occurrence of any of the
following: (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) the Borrower, any Loan Party or
any other Subsidiary shall receive any notice from a Governmental Authority or
private party alleging that any such Person may be liable or responsible for any
costs associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Borrower, any Loan Party or any other Subsidiary shall receive notice
of any other fact, circumstance or condition that could reasonably be expected
to form the basis of an environmental claim, and the matters covered by notices
referred to in any of the immediately preceding clauses (i) through (iv),
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;
(n) From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents or further information
regarding any Property or the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower, any of
its Subsidiaries, or any other Loan Party as the Administrative Agent or any
Lender may reasonably request.
Section 8.5. Electronic Delivery of Certain Information.
(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender (or the Issuing Bank) pursuant to Article II. and
(ii) any Lender that has notified the Administrative Agent and the Borrower that
it cannot or does not want to receive electronic communications. The
Administrative Agent or the Borrower may, in its discretion and subject to the
next sentence, agree to accept notices and other communications to it hereunder
by electronic delivery pursuant to procedures approved by it for all or
particular notices or communications. Documents or notices delivered
electronically shall be deemed to have been delivered twenty-four (24) hours
after the date and time on which the Administrative Agent or the Borrower posts
such documents or the documents become available on a commercial website
(provided that documents posted on http://www.sec.gov shall be deemed to have
been delivered when posted) and the Administrative Agent or Borrower notifies
each Lender of said posting (provided that no notice shall be required for any
document posted on http://www.sec.gov) and provides a link thereto provided if
such notice or other

 

- 70 -



--------------------------------------------------------------------------------



 



communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. Pacific time on the opening of business on the next business day for
the recipient. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificate required
by Section 8.3. to the Administrative Agent and shall deliver paper copies of
any documents to the Administrative Agent or to any Lender that requests such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender. Except for the certificates required
by Section 8.3., the Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.
(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.
Section 8.6. Public/Private Information.
The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.
Section 8.7. USA Patriot Act Notice; Compliance.
The USA Patriot Act of 2001 (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) and federal regulations issued with respect thereto require
all financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as
Administrative Agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause the other Loan Parties to, provide to
such Lender, such Loan Party’s name, address, tax identification number and/or
such other identification information as shall be necessary for such Lender to
comply with federal law. An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.
Article IX. Negative Covenants
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall comply with the
following covenants:

 

- 71 -



--------------------------------------------------------------------------------



 



Section 9.1. Financial Covenants.
(a) Maximum Leverage Ratio. The ratio of (i) Consolidated Funded Debt to
(ii) Gross Asset Value (the “Leverage Ratio”), to exceed 0.60 to 1.0 at any
time; provided, however, (A) upon the election of the Borrower, if a member of
the Consolidated Group consummates an acquisition or merger permitted by
Section 9.4. the Leverage Ratio may be increased to, and the Borrower shall not
permit the Leverage Ratio to exceed, 0.65 to 1.0 at any time during the
consecutive four-fiscal quarter period that begins as of the first day of the
fiscal quarter in which such acquisition or merger was consummated (the
“Leverage Ratio Increase Period”) and (B) (I) Consolidated Funded Debt shall be
adjusted by deducting therefrom an amount equal to the lesser of (x) the amount
by which the unrestricted cash and cash equivalents of the Consolidated Group at
the end of such fiscal quarter exceeds $35,000,000 and (y) Consolidated Funded
Debt that by its terms is scheduled to mature on or before the date that is
24 months from the date of calculation, and (II) Gross Asset Value shall be
adjusted by deducting therefrom the amount by which Consolidated Funded Debt is
adjusted under the preceding clause (B)(I) of this proviso; provided further,
however, that the Borrower may not elect to increase the Leverage Ratio as
provided in clause (A) of this proviso (x) more than two times during the term
of this Agreement and (y) unless one full fiscal quarter has elapsed between the
end of the first Leverage Ratio Increase Period and the beginning of the second
Leverage Ratio Increase Period.
(b) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Consolidated Adjusted
EBITDA for the two fiscal quarter period of the Borrower most recently ending
(annualized) to (ii) Consolidated Total Fixed Charges for such period
(annualized), to be less than 1.50 to 1.00 at the end of any fiscal quarter.
(c) Maximum Secured Debt. The ratio of (i) Consolidated Secured Debt to
(ii) Gross Asset Value, to be greater than 0.40 to 1.00 at any time.
(d) Minimum Unencumbered Pool Leverage Ratio. The ratio of (i) Gross Asset Value
of the Unencumbered Pool to (ii) Consolidated Unsecured Debt, to be less than
1.50 to 1.00 at the end of any fiscal quarter; provided, however, that
(A) Consolidated Unsecured Debt shall be adjusted by deducting therefrom an
amount equal to the lesser of (x) the amount by which the unrestricted cash and
cash equivalents of the Consolidated Group at the end of such fiscal quarter
exceeds $35,000,000 and (y) Consolidated Unsecured Debt that by its terms is
scheduled to mature on or before the date that is 24 months from the date of
calculation, and (B) Gross Asset Value of the Unencumbered Pool shall be
adjusted by deducting therefrom the amount by which Consolidated Unsecured Debt
is adjusted under the preceding clause (A).
(e) Permitted Investments. The Borrower shall not, and shall not permit any
Subsidiary to, make any Investment in or otherwise own the following items which
would cause the aggregate value of such holdings of the Borrower and such other
Subsidiaries to exceed 30.0% of Gross Asset Value at any time (or in the case of
promissory notes and marketable securities described in subsection (v) below to
exceed 10.0% of Gross Asset Value at any time):
(i) Investments in partnerships, joint ventures, Unconsolidated Affiliates, and
other Persons that, in each case, are not Subsidiaries, with the value thereof
determined in a manner consistent with the definition of Gross Asset Value or,
if not contemplated under the definition of Gross Asset Value, as determined in
accordance with GAAP;
(ii) Development Properties valued at book value, Condominium Properties valued
at their Condominium Property Value, and Renovation Properties valued at their
Renovation Property Value;
(iii) Properties that are developed but that are not Multifamily Properties,
with value based on the lower of cost or market price determined in accordance
with GAAP;
(iv) raw land, valued at current book value;

 

- 72 -



--------------------------------------------------------------------------------



 



(v) promissory notes, including any secured by a Mortgage, payable solely to any
member of the Consolidated Group and the obligors of which are not Affiliates of
the Borrower, and all marketable securities, with value based on the lower of
cost or market price determined in accordance with GAAP; and
(vi) Investments in Multifamily REIT Preferred Interests; provided, however,
such Investments must be acquired or otherwise made in connection with the
acquisition of a portfolio of Multifamily Properties or a series of Multifamily
Properties.
(f) Dividends and Other Restricted Payments. Subject to the following sentence,
if a Default or Event of Default exists, the Borrower shall not, and shall not
permit any other member of the Consolidated Group to, declare or make any
Restricted Payment; provided, however, that: (a) Subsidiaries may pay Restricted
Payments to the Borrower or any other Subsidiary and (b) the Borrower may only
declare or make cash distributions to its shareholders during any fiscal year in
an aggregate amount not to exceed the minimum amount necessary for the Borrower
to remain in compliance with Section 7.12. If a Default or Event of Default
specified in Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist,
or if as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 10.2.(a), the Borrower
shall not, and shall not permit any other member of the Consolidated Group to,
make any Restricted Payments to any Person other than to the Borrower or any
Subsidiary.
Section 9.2. Negative Pledge.
(a) The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary (other than an Excluded Subsidiary) to, create, assume, or
incur any Lien (other than Permitted Liens) upon any of its properties, assets,
income or profits of any character whether now owned or hereafter acquired if
immediately prior to the creation, assumption or incurring of such Lien, or
immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.
(b) The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary (other than an Excluded Subsidiary) to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) an agreement (x) evidencing Debt which the Borrower, such Loan Party or
such Subsidiary may create, incur, assume, or permit or suffer to exist under
this Agreement, (y) which Debt is secured by a Lien permitted to exist under the
Loan Documents, and (z) which prohibits the creation of any other Lien on only
the property securing such Debt as of the date such agreement was entered into;
or (ii) an agreement relating to the sale of a Subsidiary or assets pending such
sale, provided that in any such case the Negative Pledge applies only to the
Subsidiary or the assets that are the subject of such sale.
Section 9.3. Restrictions on Intercompany Transfers.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (b) pay any Debt owed to the
Borrower or any Subsidiary; (c) make loans or advances to the Borrower or any
Subsidiary; or (d) transfer any of its property or assets to the Borrower or any
Subsidiary; other than (i) with respect to clauses (a) through (d) those
encumbrances or restrictions contained in any Loan Document or, (ii) with
respect to clause (d), customary provisions restricting assignment of any
agreement entered into by the Borrower, any other Loan Party or any Subsidiary
in the ordinary course of business.

 

- 73 -



--------------------------------------------------------------------------------



 



Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:
(a) any of the actions described in the immediately preceding clauses
(i) through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower) so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would exist; notwithstanding the foregoing, a
Loan Party (other than the Borrower) may enter into a transaction of merger
pursuant to which such Loan Party is not the survivor of such merger only if
(i) the Borrower shall have given the Administrative Agent and the Lenders at
least 10 Business Days’ prior written notice of such merger, such notice to
include a certification to the effect that immediately after and after giving
effect to such action, no Default or Event of Default is or would be in
existence; provided that if the survivor of such merger is (or is to become) a
Loan Party, then such notice and certification may be given within 5 Business
Days after the consummation of such merger; (ii) if the survivor entity is a
Material Subsidiary (and not an Excluded Subsidiary and not already a Loan
Party), the Borrower complies with the requirements of Section 7.13. within the
time period provided in such Section; and (iii) such Loan Party and the survivor
entity each takes such other action and delivers such other documents,
instruments, opinions and agreements as the Administrative Agent may reasonably
request;
(b) the Borrower, its Subsidiaries and the other Loan Parties may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business;
(c) a Person may merge with and into the Borrower so long as (i) the Borrower,
is the survivor of such merger, (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, and (iii) the Borrower shall have given the
Administrative Agent and the Lenders at least 10 Business Days’ prior written
notice of such merger, such notice to include a certification as to the matters
described in the immediately preceding clause (ii) (except that such prior
notice shall not be required in the case of the merger of a Subsidiary with and
into the Borrower); and
(d) the Borrower and each Subsidiary may sell, transfer or dispose of assets
among themselves.
Section 9.5. Plans.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

- 74 -



--------------------------------------------------------------------------------



 



Section 9.6. Fiscal Year.
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.
Section 9.7. Modifications of Organizational Documents and Material Contracts.
The Borrower shall not, and shall not permit any other Loan Party to, amend,
supplement, restate or otherwise modify its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is materially
adverse to the interest of the Administrative Agent, the Issuing Bank or the
Lenders or (b) could reasonably be expected to have a Material Adverse Effect.
The Borrower shall not enter into, and shall not permit any other Loan Party to
enter into, any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect.
Section 9.8. Transactions with Affiliates.
The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party to permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) as set forth on Schedule 6.1.(r) or
(b) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Borrower or such other Loan Party and upon
fair and reasonable terms which are no less favorable to the Borrower or such
other Loan Party than would be obtained in a comparable arm’s length transaction
with a Person that is not an Affiliate. Notwithstanding the foregoing, no
payments may be made with respect to any items set forth on such
Schedule 6.1.(r) if a Default or Event of Default exists or would result
therefrom.
Section 9.9. Environmental Matters.
The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in material violation of
any Environmental Law or in a manner that could reasonably be expected to lead
to any material environmental claim or pose a material risk to human health,
safety or the environment. Nothing in this Section shall impose any obligation
or liability whatsoever on the Administrative Agent or any Lender.
Section 9.10. Investments.
The Borrower shall not, and shall not permit any other Loan Party to, directly
or indirectly, acquire, make or purchase any Investment, or permit any
Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:
(a) Investments in Subsidiaries in existence on the Agreement Date and disclosed
on Part I of Schedule 6.1.(b);
(b) Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as if
such Subsidiary is (or after giving effect to such Investment would become) a
Material Subsidiary, and is not an Excluded Subsidiary, the terms and conditions
set forth in Section 7.13. are satisfied;

 

- 75 -



--------------------------------------------------------------------------------



 



(c) Investments permitted under Section 9.1.(e);
(d) Investments in Cash Equivalents;
(e) loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices; and
(f) any other Investment so long as immediately prior to making such Investment,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence.
Article X. Default
Section 10.1. Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a) Default in Payment. The Borrower (i) shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of, or any interest on, any
of the Loans or any Reimbursement Obligation, or (ii) shall fail to pay any of
the other payment Obligations owing by the Borrower under this Agreement, any
other Loan Document or the Fee Letter, or any other Loan Party shall fail to pay
when due any payment obligation owing by such Loan Party under any Loan Document
to which it is a party and, solely with respect to this clause (ii), such
failure shall continue for a period of 2 Business Days.
(b) Default in Performance.
(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Article VIII. or Article IX.; or
(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
30 days after the earlier of (x) the date upon which a Responsible Officer of
the Borrower or such other Loan Party obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Administrative Agent.
(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent, the Issuing Bank or any Lender, shall at any
time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.

 

- 76 -



--------------------------------------------------------------------------------



 



(d) Debt Cross-Default.
(i) The Borrower, any other Loan Party or any other Subsidiary shall fail to
make any payment when due and payable in respect of any Debt (other than the
Loans and Reimbursement Obligations and Nonrecourse Debt) having an aggregate
outstanding principal amount (or, in the case of any Derivatives Contract,
having, without regard to the effect of any close-out netting provision, a
Derivatives Termination Value), in each case individually or in the aggregate
with all other Debt as to which such a failure exists, of $100,000,000 or more,
and, in any event, shall include the Debt outstanding under (x) the Term Loan
Agreement dated as of December 29, 2010 by and among the Borrower, Wells Fargo
as Agent and the Lenders from time to time party thereto and (y) the Term Loan
Agreement dated as of December 14, 2009 by and among the Borrower, Regions Bank,
PNC Bank, National Association, U.S. Bank National Association and the other
signatories thereto (“Material Debt”); or
(ii) (x) The maturity of any Material Debt shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Debt or (y) any Material Debt shall have been required to be prepaid or
repurchased prior to the stated maturity thereof; or
(iii) Any other event shall have occurred and be continuing which, if after
giving effect to any applicable cure period remains uncured, would permit any
holder or holders of any Material Debt, any trustee or agent acting on behalf of
such holder or holders or any other Person, to accelerate the maturity of any
such Material Debt or require any such Material Debt to be prepaid or
repurchased prior to its stated maturity.
(e) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or any
other Significant Subsidiary shall: (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.
(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any other Significant
Subsidiary (other than, with respect to Significant Subsidiaries, a case or
proceeding relating solely to Nonrecourse Debt) in any court of competent
jurisdiction seeking: (i) relief under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
in the case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive days, or an order
granting the remedy or other relief requested in such case or proceeding
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.

 

- 77 -



--------------------------------------------------------------------------------



 



(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document or the Fee Letter to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).
(h) Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Borrower, any other
Loan Party, or any other Subsidiary by any court or other tribunal and (i) such
judgment or order shall continue for a period of thirty (30) days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such judgments or orders entered against the Loan Parties,
$25,000,000 or (B) in the case of an injunction or other non-monetary relief,
such injunction or judgment or order could reasonably be expected to have a
Material Adverse Effect.
(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, other than Property that secures only Nonrecourse Debt,
which exceeds, individually or together with all other such warrants, writs,
executions and processes, $25,000,000 in amount and such warrant, writ,
execution or process shall not be paid, discharged, vacated, stayed or bonded
for a period of thirty (30) days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.
(j) ERISA.
(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or
(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $25,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.
(l) Change of Control. A Change of Control shall occur.

 

- 78 -



--------------------------------------------------------------------------------



 



Section 10.2. Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a) Acceleration; Termination of Facilities.
(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.
(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder.
(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.
(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.
(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the business operations of the
Borrower and its Subsidiaries and to exercise such power as the court shall
confer upon such receiver.
Section 10.3. Remedies Upon Default.
Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments
shall immediately and automatically terminate.
Section 10.4. Marshaling; Payments Set Aside.
None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, the Issuing Bank, any

 

- 79 -



--------------------------------------------------------------------------------



 



Lender or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
Section 10.5. Allocation of Proceeds.
If an Event of Default exists and maturity of any of the Obligations has been
accelerated, all payments received by the Administrative Agent under any of the
Loan Documents, in respect of any principal of or interest on the Obligations or
any other amounts payable by the Borrower hereunder or thereunder, shall be
applied in the following order and priority:
(a) amounts due to the Administrative Agent, the Issuing Bank and the Lenders in
respect of expenses due under Section 12.2. until paid in full, and then Fees;
(b) payments of interest on Swingline Loans;
(c) payments of interest on all other Loans and Reimbursement Obligations to be
applied for the ratable benefit of the Lenders and the Issuing Bank;
(d) payments of principal of Swingline Loans;
(e) payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders and the Issuing Bank, as the case may be, in such order and priority as
the Lenders and the Issuing Bank, as the case may be, may determine in their
sole discretion; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be paid to
the Administrative Agent for deposit into the Letter of Credit Collateral
Account;
(g) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 11.6. and 12.9.;
(h) payments of all other Obligations and other amounts due under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders;
and
(i) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.
Section 10.6. Letter of Credit Collateral Account.
(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Bank as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.

 

- 80 -



--------------------------------------------------------------------------------



 



(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.
(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing or the payee with
respect to such presentment.
(d) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5.
(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Administrative Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within 10 Business Days after the Administrative Agent’s
receipt of such request from the Borrower, against receipt but without any
recourse, warranty or representation whatsoever, such of amount of the credit
balances in the Letter of Credit Collateral Account as exceeds the aggregate
amount of Letter of Credit Liabilities at such time. When all of the Obligations
shall have been indefeasibly paid in full and no Letters of Credit remain
outstanding, the Administrative Agent shall deliver to the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, the
balances remaining in the Letter of Credit Collateral Account.
(f) The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.
Section 10.7. Rescission of Acceleration by Requisite Lenders.
If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 

- 81 -



--------------------------------------------------------------------------------



 



Section 10.8. Performance by Administrative Agent.
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.
Section 10.9. Rights Cumulative.
The rights and remedies of the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Issuing Bank, the Lenders and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, the Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.
Article XI. The Administrative Agent
Section 11.1. Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or

 

- 82 -



--------------------------------------------------------------------------------



 



express) obligations arising under agency doctrine of any Applicable Law.
Instead, use of such terms is merely a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Administrative Agent shall deliver to each Lender,
promptly upon receipt thereof by the Administrative Agent, copies of each of the
financial statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article VIII. that the Borrower is not
otherwise required to deliver directly to the Lenders. The Administrative Agent
will furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.
Section 11.2. Wells Fargo as Lender.
Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Bank, other Lenders, or any other Specified
Derivatives Providers. Further, the Administrative Agent and any Affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract, or otherwise without
having to account for the same to the Issuing Bank, the other Lenders or any
other Specified Derivatives Providers. The Issuing Bank and the Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.

 

- 83 -



--------------------------------------------------------------------------------



 



Section 11.3. Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination; provided, however, that this sentence shall not apply to
amendments, waivers or consents that require the written consent of each Lender
directly and adversely affected thereby pursuant to Section 12.6.(b).
Section 11.4. Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.
Section 11.5. Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender,
the Issuing Bank or any other Person, or shall be responsible to any Lender, the
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by the Borrower, any other Loan Party or any other Person in
or in connection with this Agreement or any other Loan Document; (b) shall have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons, or to inspect
the property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender or the Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders, the Issuing
Bank and the Specified Derivatives Providers

 

- 84 -



--------------------------------------------------------------------------------



 



in any such collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties. The Administrative Agent may
execute any of its duties under the Loan Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.
Section 11.6. Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Administrative Agent (in its capacity
as Administrative Agent but not as a Lender) in any way relating to or arising
out of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

- 85 -



--------------------------------------------------------------------------------



 



Section 11.7. Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders and the Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each of the Lenders and the Issuing Bank
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the Issuing
Bank.
Section 11.8. Successor Administrative Agent.
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. The Administrative Agent may be removed as administrative agent by the
Requisite Lenders (other than the Lender then acting as Administrative Agent)
and the Borrower upon 30 days’ prior written notice if the Administrative Agent
is found by a court of competent jurisdiction in a final judgment to have
committed gross negligence or willful misconduct in the course of performing its
duties hereunder. Upon any such resignation or removal, the Requisite Lenders
(other than the Lender then acting as Administrative Agent, in the case of the
removal of the Administrative Agent under the immediately preceding sentence)
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the

 

- 86 -



--------------------------------------------------------------------------------



 



Borrower shall, in all events, be deemed to have approved each Lender and any of
its Affiliates as a successor Administrative Agent). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after the current Administrative Agent’s giving of notice of resignation
or the Lenders’ removal of the current Administrative Agent, then the current
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be an Eligible Assignee. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. Such
successor Administrative Agent shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Administrative Agent,
in either case, to assume effectively the obligations of the current
Administrative Agent with respect to such Letters of Credit. After any
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article XI. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.
Section 11.9. Titled Agents.
Each of the Syndication Agent and the Documentation Agents (each a “Titled
Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, the Issuing Bank, the Borrower or any other Loan Party and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.
Article XII. Miscellaneous
Section 12.1. Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:
If to the Borrower:
UDR, Inc.
1745 Shea Center Drive, Suite 200
Highlands Ranch, Colorado 80129
Attn: Treasurer
Telephone: (720) 283-6142
Telecopy: (720) 283-2453

 

- 87 -



--------------------------------------------------------------------------------



 



with a copy to:
Snell & Wilmer L.L.P.
1200 Seventeenth Street
Suite 1900
Denver, Colorado 80202
Attn: David G. Thatcher, Esq.
Telephone: (303) 634-1246
Telecopy: (303) 634-2020
If to the Administrative Agent:
Wells Fargo Bank, National Association
4643 S. Ulster Street
Suite 1400
Denver, CO 80237
Attn: Derek Evans
Telephone: (303) 741-8785
Telecopier: (303) 741-0867
If to the Administrative Agent under Article II.:
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Kelly Milham
Telecopier: (866) 656-0051
Telephone: (612) 667-5381
If to the Issuing Bank:
Wells Fargo Bank, National Association
4643 S. Ulster Street
Suite 1400
Denver, CO 80237
Attn: Derek Evans
Telephone: (303) 741-8785
Telecopier: (303) 741-0867
If to any other Lender:
To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

- 88 -



--------------------------------------------------------------------------------



 



or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.
Section 12.2. Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Administrative Agent, the Issuing Bank
and the Lenders for all their reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents and the Fee Letter, including the reasonable fees and disbursements of
their respective counsel (including the allocated fees and expenses of in-house
counsel) and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Administrative Agent, the Issuing Bank and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the reasonable fees and disbursements of
counsel to the Administrative Agent, the Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, the Issuing Bank
or such Lender in any matter relating to or arising out of any bankruptcy or
other proceeding of the type described in Sections 10.1.(e) or 10.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

 

- 89 -



--------------------------------------------------------------------------------



 



Section 12.3. Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured.
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH OR BY REASON OF
ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(b) THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR

 

- 90 -



--------------------------------------------------------------------------------



 



PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(c) THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.
SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR
PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING THEREOF, THE BORROWER
SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST
IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.
(d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 12.5. Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

- 91 -



--------------------------------------------------------------------------------



 



(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of an assigning
Revolving Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 in the case of any assignment of a
Commitment, unless each of the Administrative Agent and, so long as no Default
or Event of Default shall exist, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that if,
after giving effect to such assignment, the amount of the Commitment held by
such assigning Lender or the outstanding principal balance of the Loans of such
assigning Lender, as applicable, would be less than $5,000,000 in the case of a
Commitment or Revolving Loans, then such assigning Lender shall assign the
entire amount of its Commitment and the Loans at the time owing to it.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of a
Bid Rate Loan.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed; provided, that the Borrower’s refusal to consent to an assignment to a
Person that does not have a tangible net worth of $500,000,000 or more shall
not, in and of itself, be unreasonable) shall be required unless (x) a Default
or Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender; and

 

- 92 -



--------------------------------------------------------------------------------



 



(C) the consent of the Swingline Lender and the Issuing Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Commitment if such assignment is to a Person that is not already a
Lender with a Commitment, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender.
(iv) Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 for assignments
involving a Defaulting Lender) for each assignment, and the assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the transferor Lender or the Assignee, upon the
consummation of any assignment, the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that new Notes are
issued to the Assignee and such transferor Lender, as appropriate.
(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii) Assignments by Specified Derivatives Provider. If the assigning Lender (or
its Affiliate) is a Specified Derivatives Provider and if after giving effect to
such assignment such Lender will hold no further Loans or Commitments under this
Agreement, such Lender shall undertake such assignment only contemporaneously
with an assignment by such Lender (or its Affiliate, as the case may be) of all
of its Specified Derivatives Contracts to the Assignee or another Lender (or
Affiliate thereof).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

- 93 -



--------------------------------------------------------------------------------



 



(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement or any
required consent or approval of such Lender under this Agreement (provided that
this clause (iii) shall not affect a Lender’s rights or obligations with respect
to any participation agreement described in the immediately following sentence).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to (w) increase such Lender’s Commitment, (x) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender,
(y) reduce the rate at which interest is payable thereon or (z) release any
Guarantor from its Obligations under the Guaranty. Subject to the immediately
following subsection (e), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.10., 4.1., 4.4. to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by Applicable Law, each
Participant also shall be entitled to the benefits of Section 12.3. as though it
were a Lender, provided such Participant agrees to be subject to Section 3.3. as
though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.10. and 4.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.10. unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and the Administrative Agent, to comply with Section 3.10.(c) as though
it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

 

- 94 -



--------------------------------------------------------------------------------



 



(h) Designated Lenders. Any Lender (each, a “Designating Lender”) may at any
time while the Borrower has been assigned an Investment Grade Rating designate
one Designated Lender to fund Bid Rate Loans on behalf of such Designating
Lender subject to the terms of this subsection, and the provisions in the
immediately preceding subsections (b) and (d) shall not apply to such
designation. No Lender may designate more than one Designated Lender. The
parties to each such designation shall execute and deliver to the Administrative
Agent for its acceptance a Designation Agreement. Upon such receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Lender, the Administrative
Agent will accept such Designation Agreement and give prompt notice thereof to
the Borrower, whereupon (i) the Borrower shall execute and deliver to the
Designating Lender a Bid Rate Note payable to the order of the Designated
Lender, (ii) from and after the effective date specified in the Designation
Agreement, the Designated Lender shall become a party to this Agreement with a
right to make Bid Rate Loans on behalf of its Designating Lender pursuant to
Section 2.2. after the Borrower has accepted a Bid Rate Loan (or portion
thereof) of the Designating Lender, and (iii) the Designated Lender shall not be
required to make payments with respect to any obligations in this Agreement
except to the extent of excess cash flow of such Designated Lender which is not
otherwise required to repay obligations of such Designated Lender which are then
due and payable; provided, however, that regardless of such designation and
assumption by the Designated Lender, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every of the obligations of the Designating Lender and its related Designated
Lender with respect to this Agreement, including, without limitation, any
indemnification obligations under Section 11.6. and any sums otherwise payable
to the Borrower by the Designated Lender. Each Designating Lender shall serve as
the agent of the Designated Lender and shall on behalf of, and to the exclusion
of, the Designated Lender: (i) receive any and all payments made for the benefit
of the Designated Lender and (ii) give and receive all communications and
notices and take all actions hereunder, including, without limitation, votes,
approvals, waivers, consents and amendments under or relating to this Agreement
and the other Loan Documents. Any such notice, communication, vote, approval,
waiver, consent or amendment shall be signed by the Designating Lender as agent
for the Designated Lender and shall not be signed by the Designated Lender on
its own behalf and shall be binding on the Designated Lender to the same extent
as if signed by the Designated Lender on its own behalf. The Borrower, the
Administrative Agent and the Lenders may rely thereon without any requirement
that the Designated Lender sign or acknowledge the same. No Designated Lender
may assign or transfer all or any portion of its interest hereunder or under any
other Loan Document, other than assignments to the Designating Lender which
originally designated such Designated Lender. The Borrower, the Lenders and the
Administrative Agent each hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (x) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (y) the
Termination Date. In connection with any such designation, the Designating
Lender shall pay to the Administrative Agent an administrative fee for
processing such designation in the amount of $2,000.
Section 12.6. Amendments and Waivers.
(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

 

- 95 -



--------------------------------------------------------------------------------



 



(b) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:
(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 12.5. and any increases
contemplated under Section 2.16.) or subject the Lenders to any additional
obligations;
(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations;
(iii) reduce the amount of any Fees payable to the Lenders hereunder;
(iv) modify the definition of “Termination Date” (except in accordance with
Section 2.13.), otherwise postpone any date fixed for any payment of principal
of, or interest on, any Loans or for the payment of Fees or any other
Obligations, or extend the expiration date of any Letter of Credit beyond the
Termination Date;
(v) modify the definition of “Commitment Percentage” or amend or otherwise
modify the provisions of Section 3.2.;
(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;
(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 7.13.(b) or waive or release any indemnification
obligation of a Loan Party in writing;
(ix) waive a Default or Event of Default under Section 10.1.(a), except as
provided in Section 10.7.; or
(x) amend, or waive the Borrower’s compliance with, Section 2.15.
(d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of the Issuing
Bank under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

 

- 96 -



--------------------------------------------------------------------------------



 



Section 12.7. Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.
Section 12.8. Confidentiality.
Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
Assignee, Participant or other transferee in connection with a potential
transfer of any Commitment or participation therein as permitted hereunder, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, or
(iii) CUSIP Service Bureau; (c) as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process or in
connection with any legal proceedings, or as otherwise required by Applicable
Law; (d) to the Administrative Agent’s, Issuing Bank’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) in connection with
the exercise of any remedies under any Loan Document (or any Specified
Derivatives Contract) or any action or proceeding relating to any Loan Document
(or any such Specified Derivatives Contract) or the enforcement of rights
hereunder or thereunder; (f) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section actually known by
the Administrative Agent, the Issuing Bank or such Lender to be a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank,
any Lender or any Affiliate of the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower or any
Affiliate of the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent, the Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, the
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, the Issuing Bank or such Lender. As used in
this Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower, any
other Loan Party, any other Subsidiary or any Affiliate, provided that, in the
case of any such information received from the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

- 97 -



--------------------------------------------------------------------------------



 



Section 12.9. Indemnification.
(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Issuing Bank, the Lenders, all of the Affiliates
of each of the Administrative Agent, the Issuing Bank or any of the Lenders, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, penalties, damages, liabilities, deficiencies, judgments or expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.10. or
4.1. or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans or issuance of Letters of Credit hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans or
Letters of Credit; (iv) the Administrative Agent’s, the Issuing Bank’s or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent, the Issuing Bank and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Administrative
Agent, the Issuing Bank and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent, the Issuing Bank and the Lenders are
material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Bank or the Lenders may have under
this Agreement or the other Loan Documents; (ix) any civil penalty or fine
assessed by the OFAC against, and all costs and expenses (including counsel fees
and disbursements) incurred in connection with defense thereof by, the
Administrative Agent, the Issuing Bank or any Lender as a result of conduct of
the Borrower, any other Loan Party or any other Subsidiary that violates a
sanction administered or enforced by the OFAC; or (x) any violation or
non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Bank as successors to
the Borrower) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in this subsection to the extent arising from the gross
negligence or willful misconduct of such Indemnified Party, as admitted by an
Indemnified Party in writing or determined by a court of competent jurisdiction
in a final, non-appealable judgment.

 

- 98 -



--------------------------------------------------------------------------------



 



(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority. If indemnification
is to be sought hereunder by an Indemnified Party, then such Indemnified Party
shall notify the Borrower of the commencement of any Indemnity Proceeding;
provided, however, that the failure to so notify the Borrower shall not relieve
the Borrower from any liability that it may have to such Indemnified Party
pursuant to this Section 12.9.
(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.
(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction or such Indemnified Party admits
in writing that such Indemnified Party is not so entitled to indemnification
hereunder.
(e) Subject to Section 12.9(f), an Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
Indemnified Costs incurred by such Indemnified Party shall be reimbursed by the
Borrower. No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
if (i) the Borrower is required to indemnify an Indemnified Party pursuant
hereto and (ii) the Borrower has provided evidence reasonably satisfactory to
such Indemnified Party that the Borrower has the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed). Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party.

 

- 99 -



--------------------------------------------------------------------------------



 



(f) Notwithstanding the above, following the notification contemplated by
Section 12.9.(b), the Borrower may elect in writing to assume the defense of
such action or proceeding, and, upon such election, it shall not be liable for
any legal costs subsequently incurred by such Indemnified Party (other than
reasonable costs of investigation and providing evidence) in connection
therewith, unless (i) the Borrower and the Indemnified Party have failed to
agree in writing to the retention of such counsel, (ii) the named parties to any
such Indemnity Proceeding (including any impleaded parties) include the Borrower
and such Indemnified Party and representation of both parties by the same
counsel would, in the opinion of counsel to such Indemnified Party, be
inappropriate due to actual or potential conflicts of interests between the
Borrower and such Indemnified Party or (iii) the Indemnified Party reasonably
determines that there may be legal defenses available to it which are different
from or in addition to those available to the Borrower. The Borrower shall not
settle, compromise, consent to the entry of judgment or otherwise seek to
terminate such Indemnity Proceeding without the consent of the Indemnified
Party, which consent shall not be unreasonably withheld, conditioned or delayed
provided that Borrower may settle or compromise such Indemnity Proceeding
without such consent if only monetary relief is sought against such Indemnified
Party.
(g) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
(h) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.
References in this Section 12.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
Section 12.10. Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled, (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and the Issuing Bank is no longer obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of
Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 12.4., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Bank and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.
Section 12.11. Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

- 100 -



--------------------------------------------------------------------------------



 



Section 12.12. GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 12.13. Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.
Section 12.14. Obligations with Respect to Loan Parties.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.
Section 12.15. Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 12.16. Limitation of Liability.
None of the Administrative Agent, the Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, the Issuing Bank or any Lender or any of the
Administrative Agent’s, the Issuing Bank’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.

 

- 101 -



--------------------------------------------------------------------------------



 



Section 12.17. Entire Agreement.
This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.
Section 12.18. Construction.
The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.
Section 12.19. Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
[Signatures on Following Pages]

 

- 102 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

            UDR, Inc., a Maryland Corporation
      By:   /s/ William T. O’Shields III         Name:   William T. O’Shields
III       Title:   Vice President-Treasurer    

[Signatures Continued on Next Page]

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

           
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
      By:   /s/ J. Derek Evans       Name:   J. Derek Evans       Title:  
Senior Vice President    

[Signatures Continued on Next Page]

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

            JPMorgan Chase Bank, N.A. 

    By:   /s/ Kimberly Turner       Name:   Kimberly Turner       Title:  
Executive Director    

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

            BANK OF AMERICA, N.A.

    By:   /s/ James P. Johnson       Name:   James P. Johnson       Title:  
Senior Vice President    

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

            PNC BANK, NATIONAL ASSOCIATION

    By:   /s/ James A. Harmann       Name:   James A. Harmann       Title:  
Senior Vice President    

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

            US BANK, NA 

    By:   /s/ Andrew B. Hyde       Name:   Andrew B. Hyde       Title:   Vice
President    

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

            CITIBANK, NA 

    By:   /s/ John C. Rowland       Name:   John C. Rowland       Title:   Vice
President    

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

            MORGAN STANLEY BANK, N.A. 

    By:   /s/ Michael King       Name:   Michael King       Title:   Authorized
Signatory    

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

            REGIONS BANK

    By:   /s/ Rob MacGregor       Name:   Rob MacGregor       Title:   Director
   

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

            ROYAL BANK OF CANADA

    By:   /s/ David Cole       Name:   David Cole       Title:   Authorized
Signatory    

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

            UNION BANK, N.A.

    By:   /s/ Katherine Brandt       Name:   Katherine Brandt       Title:  
Vice President    

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

            COMPASS BANK

    By:   /s/ Richard Malloy       Name:   Richard Malloy       Title:   Vice
President    

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

    By:   /s/ Mikhail Faybusovich       Name:   Mikhail Faybusovich      
Title:   Director       By:   /s/ Vipul Dhadda       Name:   Vipul Dhadda      
Title:   Associate    

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

            SUNTRUST BANK

    By:   /s/ Gregory T. Horstman       Name:   Gregory T. Horstman      
Title:   Senior Vice President    

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

            BRANCH BANKING AND RUST COMPANY

    By:   /s/ Ahaz A. Armstrong       Name:   Ahaz A. Armstrong       Title:  
Assistant Vice President    

 

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with UDR, Inc.]

            CAPITAL ONE, N.A.

    By:   /s/ Frederick H. Denecke       Name:   Frederick H. Denecke      
Title:   Vice President    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Commitments

                  Lender   Commitment     Pro Rata Percentage  
Wells Fargo Bank, National Association
  $ 90,000,000.00       10.00000000 %
JPMorgan Chase Bank, N.A.
  $ 90,000,000.00       10.00000000 %
Bank of America, N.A.
  $ 75,000,000.00       8.33333333 %
PNC Bank National Association
  $ 75,000,000.00       8.33333333 %
US Bank, NA
  $ 75,000,000.00       8.33333333 %
Citibank, NA
  $ 60,000,000.00       6.66666667 %
Morgan Stanley Bank, N.A.
  $ 60,000,000.00       6.66666667 %
Regions Bank
  $ 60,000,000.00       6.66666667 %
Royal Bank of Canada
  $ 60,000,000.00       6.66666667 %
Union Bank, N.A.
  $ 60,000,000.00       6.66666667 %
Compass Bank
  $ 45,000,000.00       5.00000000 %
Credit Suisse AG, Cayman Islands Branch
  $ 45,000,000.00       5.00000000 %
SunTrust Bank
  $ 45,000,000.00       5.00000000 %
Branch Banking and Trust Company
  $ 35,000,000.00       3.88888889 %
Capital One, N.A.
  $ 25,000,000.00       2.77777778 %
TOTAL
  $ 900,000,000.00       100.00000000 %

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
List of Loan Parties
Borrower
UDR, Inc.
Guarantors
AAC Funding IV, LLC
AAC Funding Partnership II
Andover House LLC
Ashwood Commons North LLC
Ashwood Commons, L.L.C.
CMP-1, LLC
Coastal Monterey Properties, L.L.C.
Continental 146 Fund LLC
DCO 2400 14th Street LLC
DCO Arbors at Lee Vista LLC
DCO Bennett Development LP
DCO Brookhaven Center LP
DCO Glenwood Urban LP
DCO Highlands LLC
DCO Holdings, Inc.
DCO Millenia LLC
DCO Mission Bay LP
DCO Option 2 LLC
DCO Pine Avenue LP
DCO Realty LP LLC
DCO Realty Surprise LLC
DCO Realty Woodlands LP
DCO Realty, Inc.
DCO Savoye LLC
Harding Park, Inc.
Hawthorne Apartments, LLC
Heritage Communities LLC
HPI Option 2 LLC
Inlet Bay at Gateway, LLC
Jamestown of St. Matthews Limited Partnership
LPC Millenia Place Apartments LLC
LPC Plantation Apartments, LP
MacAlpine Place Apartment Partners, Ltd.
Ninety Five Wall Street LLC
Northbay Properties II, LP
Polo Park Apartments LLC
RE3, Inc.
Sierra Palms Condominiums LLC
The Commons of Columbia, Inc.
UDR 1818 Platinum LLC
UDR Arborview Associates LLC
UDR California Properties, LLC
UDR Calvert, LLC
UDR Carriage Homes, LLC
UDR Crane Brook LLC
UDR Crossroads, L.P.
UDR Domain Brewers Hill LLC
UDR Garrison Square LLC
UDR Holdings, LLC
UDR of Tennessee, L.P.
UDR Presidential Greens, L.L.C.
UDR Presidio, LP
UDR Ridgewood (II) Garden, LLC
UDR Rivergate LLC
UDR Texas Properties, LLC
UDR Towers By The Bay LLC
UDR Villa Venetia Apartments, L.P.
UDR Virginia Properties, LLC
UDR/Pacific Los Alisos, L.P.
United Dominion Realty, L.P.
View 14 Investments LLC
Waterside Towers, L.L.C.
Winterland San Francisco Partners

 

- 5 -



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a)
Existing Letters of Credit

                  Standby Letter of Credit #   Face Amount     Maturity Date  
IS0001229
  $ 40,677.00       06/30/2012  
IS0002500
  $ 909,357.00       06/26/2012  
SM202356
  $ 95,000.00       08/01/2012  
SM231145W
  $ 285,433.00       06/26/2012  
SM231148W
  $ 275,332.00       06/26/2012  
SM231755W
  $ 501,774.67       08/02/2012  
SM231757W
  $ 219,975.00       08/02/2012  
SM231758W
  $ 128,957.09       08/02/2012  
SM232913
  $ 101,654.27       10/09/2012  
SM235788
  $ 22,500.00       10/08/2012  
SM236875
  $ 40,000.00       04/01/2012  
UDR INC00131
  $ 50,000,000.00       11/07/2011  
UDR INC00132
  $ 280,000,000.00       11/07/2011  
UDR INC00133
  $ 20,000,000.00       10/25/2011  
UDR INC00134
  $ 13,000,000.00       11/01/2011  

 





--------------------------------------------------------------------------------



 



UDR, Inc.
Schedule 6.1.(b) — List of Loan Parties (Consolidated List)

                          Greater than   Included /     Entities   Domestic
State   20MM   Excluded   Ownership
AAC Funding IV, LLC
  CA   Material   Included   United Dominion Realty, L.P. (99.9%) Manager
AAC Funding IV, Inc. (0.1%) Member
AAC Funding Partnership II
  DE   Material   Included   United Dominon Realty, L.P. (99%) GP
AAC Funding II, Inc. (1%) GP
Andover House LLC
  DE   Material   Included   Andover Member 1 LLC (100%)
Ashwood Commons North LLC
  WA   Material   Included   DCO Realty, Inc. (100%)
Ashwood Commons, LLC
  WA   Material   Included   DCO Realty, Inc. (100%)
CMP-1, LLC
  DE   Material   Included   FMP Member, Inc. (0.1%) Administrative Member
Coastal Monterey Properties LLC (99.9%) Member
Coastal Monterey Properties, LLC
  DE   Material   Included   United Dominion Realty, L.P. (99.9%) Member
AAC Funding Partnership II (0.1%) Member
Continental 146 Fund, LLC
  WI   Material   Included   UDR California Properties, LLC (100%)
DCO 2400 14th Street LLC
  DE   Material   Included   DCO Realty, Inc. (100%)
DCO Arbors at Lee Vista LLC
  DE   Material   Included   DCO Holdings, Inc. (100%)
DCO Bennett Development, LP
  DE   Material   Included   DCO Realty, Inc. (0.1%) GP
DCO Realty LP LLC (99.9%) LP
DCO Brookhaven Center LP
  DE   Material   Included   DCO Realty, Inc. (0.1%) GP
DCO Realty LP LLC (99.9%) LP
DCO Glenwood Urban LP
  DE   Material   Included   DCO Realty, Inc. (0.1%) GP
DCO Realty LP LLC (99.9%) LP
DCO Highlands LLC
  DE   Material   Included   DCO Realty, Inc. (100%)
DCO Holdings, Inc.
  DE   Material   Included   RE3, Inc.(100%)
DCO Millenia, LLC
  DE   Material   Included   DCO Realty, Inc. (100%)
DCO Mission Bay LP
  DE   Material   Included   DCO Realty, Inc. (0.1%) GP
DCO Realty LP LLC (99.9%) LP
DCO Option 2 LLC
  DE   Material   Included   DCO Holdings, Inc. (100%)
DCO Pine Avenue LP
  DE   Material   Included   DCO Holdings, Inc. (99.9%) GP
DCO Holdings LP LLC (0.1%) LP
DCO Realty LP LLC
  DE   Material   Included   DCO Realty, Inc. (100%)
DCO Realty Surprise LLC
  DE   Material   Included   DCO Realty, Inc. (100%)
DCO Realty Woodlands LP
  DE   Material   Included   DCO Realty, Inc. (0.1%) GP
DCO Realty LP LLC (99.9%) LP
DCO Realty, Inc.
  DE   Material   Included   RE3, Inc.(100%)
DCO Savoye LLC
  DE   Material   Included   DCO Realty, Inc. (100%)
Harding Park, Inc.
  DE   Material   Included   RE3, Inc.(100%)
Hawthorne Apartments, LLC
  DE   Material   Included   UDR, Inc. (100%)
Heritage Communities LLC
  DE   Material   Included   UDR, Inc. (100%) LP
HPI Option 2 LLC
  DE   Material   Included   Harding Park, Inc. (100%)
Inlet Bay at Gateway, LLC
  DE   Material   Included   AAC Funding Partnership II (100%)
Jamestown of St. Matthews Limited Partnership
  OH   Material   Included   United Dominon Realty, L.P. (99%) GP
UDR, Inc. (1%) LP
LPC Millenia Place Apartments LLC
  DE   Material   Included   DCO Millenia LLC (100%)
LPC Plantation Apartments, LP
  DE   Material   Included   St. Johns GP, LLC (0.1%) GP
UDR Texas Properties LLC (99.9%) LP
MacAlpine Place Apartment Partners, Ltd.
  FL   Material   Included   UDRT of Delaware 4 LLC (1%) GP
United Dominon Realty, L.P. (99%) LP
Ninety Five Wall Street LLC
  DE   Material   Included   United Dominion Realty, L.P. (100%)
Northbay Properties II, LP
  CA   Material   Included   United Dominon Realty, L.P. (99%) GP
UDR, Inc. (1%) LP
Polo Park Apartments LLC
  DE   Material   Included   Polo Park Manager LLC (1%) Managing Member
United Dominon Realty, L.P. (99%) Member
RE3, Inc
  DE   Material   Included   UDR, Inc. (100%)
Sierra Palms Condominiums, LLC
  DE   Material   Included   Harding Park, Inc. (100%)
The Commons of Columbia, Inc.
  VA   Material   Included   UDR, Inc. (100%)
UDR 1818 Platinum LLC
  DE   Material   Included   UDR, Inc. (100%)
UDR Arborview Associates LLC
  DE   Material   Included   UDR, Inc. (100%)
UDR California Properties, LLC
  VA   Material   Included   UDR, Inc. (100%)
UDR Calvert, LLC
  DE   Material   Included   United Dominion Realty, L.P. (100%)
UDR Carriage Homes, LLC
  DE   Material   Included   UDR, Inc. (100%)
UDR Crane Brook LLC
  DE   Material   Included   United Dominion Realty, L.P. (100%)
UDR Crossroads, L.P.
  DE   Material   Included   UDR California GP, LLC (0.1%) GP
United Dominon Realty, L.P. (99.9%) LP
UDR Domain Brewers Hill LLC
  DE   Material   Included   UDR, Inc. (100%)
UDR Garrison Square LLC
  DE   Material   Included   UDR, Inc. (100%)
UDR Holdings, LLC
  VA   Material   Included   United Dominion Realty, L.P. (100%)
UDR of Tennessee, LP
  VA   Material   Included   UDR, Inc. (1%) GP and (98%) LP
United Dominon Realty, L.P. (1%) LP
UDR Presidential Greens, LLC
  DE   Material   Included   UDR, Inc. (100%)
UDR Presidio, LP
  DE   Material   Included   UDR California GP, LLC (0.1%) GP
United Dominon Realty, L.P. (99.9%) LP
UDR Ridgewood (II) Garden, LLC
  VA   Material   Included   United Dominion Realty, L.P. (100%)
UDR Rivergate LLC
  DE   Material   Included   UDR, Inc. (100%)
UDR Texas Properties, LLC
  DE   Material   Included   UDR, Inc. (0.5%) Managing Member
UDR Holdings, LLC (99.5) Member

 

 



--------------------------------------------------------------------------------



 



                          Greater than   Included /     Entities   Domestic
State   20MM   Excluded   Ownership
UDR Towers By The Bay LLC
  DE   Material   Included   UDR, Inc. (100%)
UDR Villa Venetia Apartments, LP
  DE   Material   Included   UDR California GP, LLC (0.1%) GP
United Dominon Realty, L.P. (99.9%) LP
UDR Virginia Properties, LLC
  VA   Material   Included   UDR, Inc. (100%)
UDR, Inc.
  MD   Material   Included   Publicly Traded
UDR/Pacific Los Alisos, LP
  DE   Material   Included   UDR California GP, LLC (0.1%) GP
United Dominon Realty, L.P. (99.9%) LP
United Dominion Realty, LP
  DE   Material   Included   UDR, Inc., (0.0616%) GP and (97.0248%)
LP and (0.676%) Class A LP Outside LPs (2.8459%) LP
View 14 Investments LLC
  DE   Material   Included   UDR, Inc. (100%)
Waterside Towers, LLC
  DE   Material   Included   UDR, Inc. (95%) Managing Member
Trilon Plaza Company (Outside Member — 5%)
Winterland San Francisco Partners
  CA   Material   Included   United Dominon Realty, L.P. (99%) GP
UDR, Inc. (1%) LP
AAC Funding Partnership III
  DE   Material   Excluded   UDR Holdings, LLC (1%) GP
United Dominion Realty, L.P. (99%) GP
Bellevue Plaza Development LLC
  DE   Material   Excluded   DCO Realty, Inc. (100%)
Circle Towers LLC
  DE   Material   Excluded   United Dominion Realty, L.P. (100%)
Consolidated-Hampton, LLC
  DE   Material   Excluded   UDR Texas Properties LLC (100%)
Coronado South Apartments, LP
  DE   Material   Excluded   United Dominion Realty, L.P. (99%) GP
UDR, Inc. (1%) LP
DCO Caroline Development LLC
  DE   Material   Excluded   DCO Realty, Inc. (100%)
DCO Gessner Development, LP
  DE   Material   Excluded   DCO Realty, Inc. (0.1%) GP
DCO Realty LP LLC (99.9%) LP
DCO Savoye 2 LLC
  DE   Material   Excluded   DCO Realty, Inc. (100%)
Governour’s Square of Columbus Co.
  OH   Material   Excluded   United Dominion Realty, L.P. (99%) GP
UDR, Inc. (1%) LP
Jefferson at Marina del Rey, LP
  DE   Material   Excluded   DCO Realty, Inc. (0.1%) GP
DCO Realty LP LLC (99.9%) LP
UDR 10 Hanover LLC
  DE   Material   Excluded   Hanover Square SPE LLC (100%)
UDR Altamira Place, LLC
  DE   Material   Excluded   UDR, Inc. (100%)
UDR Calvert’s Walk Associates Limited Partnership
  MD   Material   Excluded   UDR Calverts Walk GP, LLC (1%) GP
UDR Texas Properties LLC (99%) LP
UDR Chelsea LLC
  DE   Material   Excluded   UDR, Inc. (99.9%) Member
UDR Chelsea Member LLC (0.1%) Managing Member
UDR Harbor Greens, LP
  DE   Material   Excluded   UDR California GP, LLC (0.1%) GP
United Dominon Realty, L.P. (99.9%) LP
UDR Huntington Vista, LP
  DE   Material   Excluded   UDR California GP, LLC (0.1%) GP
United Dominon Realty, L.P. (99.9%) LP
UDR Inwood LLC
  DE   Material   Excluded   United Dominion Realty, L.P. (100%)
UDR Lakeside Mill LLC
  VA   Material   Excluded   United Dominion Realty, L.P. (100%)
UDR Legacy at Mayland, LLC
  DE   Material   Excluded   UDR, Inc. (100%)
UDR Marina Pointe LLC
  DE   Material   Excluded   UDR, Inc. (100%)
UDR Maryland Properties, LLC
  VA   Material   Excluded   United Dominion Realty, L.P. (100%)
UDR Newport Beach North, LP
  DE   Material   Excluded   UDR California GP, LLC (0.1%) GP
United Dominon Realty, L.P. (99.9%) LP
UDR Okeeheelee LLC
  DE   Material   Excluded   United Dominion Realty, L.P. (100%)
UDR Pinebrook, LP
  DE   Material   Excluded   UDR California GP, LLC (0.1%) GP
United Dominon Realty, L.P. (99.9%) LP
UDR Rancho Cucamonga, LP
  DE   Material   Excluded   UDR California GP II, LLC (0.1%) GP
AAC Funding Partnership II (99.9%) LP
UDR Ridge at Blue Hills LLC
  DE   Material   Excluded   UDR, Inc. (100%)
UDR River Terrace LLC
  DE   Material   Excluded   UDR Texas Properties LLC (100%)
UDR Wellington Place LLC
  DE   Material   Excluded   UDR Texas Properties LLC (100%)
UDR Windjammer, L.P.
  DE   Material   Excluded   UDR California GP, LLC (0.1%) GP
United Dominon Realty, L.P. (99.9%) LP
Windemere at Sycamore Highlands, LLC
  DE   Material   Excluded   UDR California Properties, LLC (100%)
Woodlake Village, LP
  CA   Material   Excluded   United Dominon Realty, L.P. (99%) GP
UDR, Inc. (1%) LP
20 Lambourne LLC
  DE   Immaterial   Excluded   Consolidated-Hampton, LLC (100%)
AAC Funding II, Inc.
  DE   Immaterial   Excluded   UDR, Inc. (100%)
AAC Funding IV, Inc.
  DE   Immaterial   Excluded   UDR, Inc. (100%)
AAC Seattle I, Inc.
  DE   Immaterial   Excluded   UDR, Inc. (100%)
AAC/FSC Crown Pointe Investors, LLC
  WA   Immaterial   Excluded   AAC/FSC Seattle Properties, LLC (100%)
AAC/FSC Hilltop Investors, LLC
  WA   Immaterial   Excluded   AAC/FSC Seattle Properties, LLC (100%)
AAC/FSC Seattle Properties, LLC
  DE   Immaterial   Excluded   United Dominion Realty, L.P. (98.1%) Managing
Member
AAC Seattle I, Inc. (1.9%) Member
Andover Member 1 LLC
  DE   Immaterial   Excluded   Andover Member 2 LLC (99%) Managing Member
Winerland San Francisco Partners (1%) Member
Andover Member 2 LLC
  DE   Immaterial   Excluded   Winterland San Francisco Partners (100%)
Arizona Properties, LLC
  VA   Immaterial   Excluded   Harding Park, Inc.
ASR Investments Corporation
  MD   Immaterial   Excluded   UDR, Inc. (100%)
Bella Terra Villas LLC
  DE   Immaterial   Excluded   DCO Realty, Inc.
Bellevue JV LLC
  DE   Immaterial   Excluded   DCO Realty, Inc. (100%)
Calvert’s Walk LLC
  DE   Immaterial   Excluded   UDR Calvert’s Walk Associates Limited Partnership
(100%)
Coit Road, LP
  DE   Immaterial   Excluded   DCO Holdings, Inc. (1%) GP
Ridgewood (I) Townhomes LLC (99%) LP
DCO 1015 Grandview LP
  DE   Immaterial   Excluded   DCO Realty, Inc. (99.9%) GP
DCO Realty LP LLC (0.1%) LP
DCO 3033 Wilshire LLC
  DE   Immaterial   Excluded   DCO Realty, Inc. (100%)

 

 



--------------------------------------------------------------------------------



 



                          Greater than   Included /     Entities   Domestic
State   20MM   Excluded   Ownership
DCO Addison at Brookhaven LP
  DE   Immaterial   Excluded   DCO Realty, Inc. (99.9%) GP
DCO Realty LP LLC (0.1%) LP
DCO Beach LLC
  DE   Immaterial   Excluded   DCO Realty, Inc. (100%)
DCO Beach Walk LLC
  DE   Immaterial   Excluded   DCO Beach LLC (90%) Managing Member
Crescent Place Management, LLC (10%) Non-Managing Member
DCO Belmont Townhomes LLC
  DE   Immaterial   Excluded   DCO Realty, Inc. (100%)
DCO Borgata, LLC
  DE   Immaterial   Excluded   DCO Holdings, Inc. (100%)
DCO Brooks Apartments LP
  DE   Immaterial   Excluded   DCO Realty, Inc. (0.1%) GP
DCO Realty LP LLC (99.9%) LP
DCO Clipper Pointe LP
  DE   Immaterial   Excluded   DCO Realty, Inc. (0.1%) GP
DCO Realty LP LLC (99.9%) LP
DCO College Park LLC
  DE   Immaterial   Excluded   DCO Realty, Inc. (100%)
DCO Garden Oaks LP
  DE   Immaterial   Excluded   DCO Realty, Inc. (0.1%) GP
DCO Realty LP LLC (99.9%) LP
DCO Glenwood Apartments GP LLC
  DE   Immaterial   Excluded   DCO Realty, Inc. (100%)
DCO Glenwood Apartments LP
  DE   Immaterial   Excluded   DCO Glenwood Apartments GP LLC (0.1%) GP
DCO Realty LP LLC (99.9%) LP
DCO Greenbrook Apartments LP
  DE   Immaterial   Excluded   DCO Realty, Inc. (0.1%) GP
DCO Realty LP LLC (99.9%) LP
DCO Greenhaven LP
  DE   Immaterial   Excluded   DCO Realty, Inc. (0.1%) GP
DCO Realty LP LLC (99.9%) LP
DCO Holdings LP LLC
  DE   Immaterial   Excluded   DCO Holdings, Inc. (100%)
DCO Market LLC
  DE   Immaterial   Excluded   DCO Realty, Inc. (100%)
DCO Riachi at One21 LP
  DE   Immaterial   Excluded   DCO Holdings, Inc. (0.1%) GP
DCO Holdings LP LLC (99.9%) LP
DCO Seaport LLC
  DE   Immaterial   Excluded   DCO Realty, Inc. (100%)
DCO Springhaven LP
  DE   Immaterial   Excluded   DCO Realty, Inc. (0.1%) GP
DCO Realty LP LLC (99.9%) LP
DCO Talisker LP
  DE   Immaterial   Excluded   DCO Realty, Inc. (0.1%) GP
DCO Realty LP LLC (99.9%) LP
Dominion Constant Friendship LLC
  DE   Immaterial   Excluded   UDR, Inc. (100%)
Dominion Eden Brook LLC
  DE   Immaterial   Excluded   The Commons of Columbia, Inc. (100%)
Dominion Kings Place LLC
  DE   Immaterial   Excluded   The Commons of Columbia, Inc. (100%)
Eastern Residential, Inc.
  DE   Immaterial   Excluded   Management Company Services, Inc. (100%)
FMP Member, Inc.
  DE   Immaterial   Excluded   UDR, Inc. (100%)
Hanover Square SPE LLC
  DE   Immaterial   Excluded   United Dominion Realty, L.P. (100%)
Harding Park LP LLC
  DE   Immaterial   Excluded   Harding Park, Inc. (100%)
HPI 2161 Sutter LP
  DE   Immaterial   Excluded   Harding Park, Inc. (99.9%) GP
Harding Park LP LLC (0.1%) LP
HPI Canyon Oaks LP
  DE   Immaterial   Excluded   Harding Park, Inc. (99.9%) GP
Harding Park LP LLC (0.1%) LP
Inwood Development LLC
  DE   Immaterial   Excluded   United Dominion Realty, L.P. (100%)
Lakeside Port Orange LLC
  DE   Immaterial   Excluded   DCO Holdings, Inc. (100%)
LPC Mustang Park LLC
  DE   Immaterial   Excluded   DCO Millenia LLC (100%)
Management Company Services, Inc.
  DE   Immaterial   Excluded   RE3, Inc.(100%)
Parkers Landing Townhomes, LLC
  DE   Immaterial   Excluded   Harding Park, Inc. (100%)
St. Johns GP, LLC
  DE   Immaterial   Excluded   UDR Texas Properties LLC
Town Square Commons, LLC
  DC   Immaterial   Excluded   UDR, Inc. (100%)
Trilon Townhouses, LLC
  DC   Immaterial   Excluded   UDR, Inc. (95%) Managing Member
Trilon Plaza Company (5%) Member
UDR Aspen Creek, LLC
  VA   Immaterial   Excluded   UDR, Inc. (100%)
UDR California GP II, LLC
  DE   Immaterial   Excluded   AAC Funding Partnership II (100%)
UDR California GP, LLC
  DE   Immaterial   Excluded   United Dominion Realty, L.P. (100%)
UDR Calverts Walk GP LLC
  DE   Immaterial   Excluded   UDR Texas Properties LLC (100%)
UDR Carlsbad Apartments, LP
  DE   Immaterial   Excluded   UDR California GP, LLC (0.1%) GP
United Dominon Realty, L.P. (99.9%) LP
UDR Chelsea Member LLC
  DE   Immaterial   Excluded   UDR, Inc. (100%)
UDR Developers, Inc.
  VA   Immaterial   Excluded   UDR, Inc. (100%)
UDR Foxglove Associates, L.L.C.
  MD   Immaterial   Excluded   United Dominion Realty, L.P. (100%)
UDR Midlands Acquisition LLC
  DE   Immaterial   Excluded   United Dominion Realty, L.P. (100%)
UDR Ocean Villa Apartments, LP
  DE   Immaterial   Excluded   UDR California GP, LLC (0.1%) GP
United Dominon Realty, L.P. (99.9%) LP
UDR Ohio Properties, LLC
  VA   Immaterial   Excluded   UDR, Inc. (100%)
UDR South Carolina Trust
  MD   Immaterial   Excluded   UDR, Inc. (100%)
UDR Woodland Apartments II, LP
  DE   Immaterial   Excluded   UDR Woodland GP, LLC (0.1%) GP
UDR, Inc. (99.9%) LP
UDR Woodland GP, LLC
  DE   Immaterial   Excluded   UDR, Inc. (100%)
UDRT of Delaware 4 LLC
  DE   Immaterial   Excluded   United Dominion Realty, L.P. (100%)
Western Residential, Inc.
  VA   Immaterial   Excluded   Management Company Services, Inc. (100%)

 

 



--------------------------------------------------------------------------------



 



UDR, Inc.
Schedule 6.1.(b) — List of Loan Parties (Unconsolidated List)

                          Greater than   Included /     Entities   Domestic
State   20MM   Excluded   Ownership
101 Colorado High-Rise, LP
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
1020 Tower, LP
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
10420 McKinley Partners, LP
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
10700 Wilshire, LLC
  DE   Material   Excluded   UDR/MetLife Master Limited Partnership (100%)
13th and Market Properties LLC
  DE   Material   Excluded   THC/13th And Market Development LLC (95%) Managing
Member
DCO Market LLC (5%) Member
1900 McKinney Properties, LP
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
24 Hundred Properties LLC
  DE   Material   Excluded   K/UDR Venture LLC (100%)
Acoma High-Rise, LP
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
Apartments on Chestnut Limited Partnership
  DE   Material   Excluded   Domus SPE General Partner, LLC (0.5%) GP
UDR/MetLife Master Limited Partnerhsip (99.5%) LP
Ardrey Kell Townhomes, LLC
  DE   Material   Excluded   UDR/MetLife Master Limited Partnership (100%)
Ashton Judiciary Square, LLC
  DE   Material   Excluded   UDR/MetLife Master Limited Partnership (100%)
Cedar Street High-Rise, L.P.
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
Easton Partners, LP
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
Foxborough Lodge Limited Partnership
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
HMS SouthPark Residential LLC
  DE   Material   Excluded   HMS Southpark Residential, LLC (100%)
Icon Tower, LP
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
L.A. Southpark High-Rise, LP
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
Lenox Farms Limited Partnership
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
Lodge at Ames Pond Limited Partnership
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
Lofts at Charles River Landing , LLC
  DE   Material   Excluded   UDR/MetLife Master Limited Partnership (100%)
Lofts on Miracle Mile, LP
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
Olive Way High-Rise LP
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
Riverway Residential, LP
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
Sandpiper Cove, LLC
  DE   Material   Excluded   UDR/MetLife Master Limited Partnership (100%)
Strata Properties, LLC
  DE   Material   Excluded   UDR/MetLife Master Limited Partnership (100%)
Towson Promenade, LLC
  DE   Material   Excluded   UDR/MetLife Master Limited Partnership (100%)
Tremont Partners, LP
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
UDR Lakeline Villas LLC
  DE   Material   Excluded   UDR Texas Ventures LLC (100%)
UDR Lincoln at Towne Square II LLC
  DE   Material   Excluded   UDR Texas Ventures LLC (100%)
UDR Lincoln at Towne Square LLC
  DE   Material   Excluded   UDR Texas Ventures LLC (100%)
UDR Red Stone Ranch, LLC
  DE   Material   Excluded   UDR Texas Ventures LLC (100%)
UDR Stone Canyon LLC
  DE   Material   Excluded   UDR Texas Ventures LLC (100%)
UDR The Bradford, LLC
  DE   Material   Excluded   UDR Texas Ventures LLC (100%)
UDR The Cliffs LLC
  DE   Material   Excluded   UDR Texas Ventures LLC (100%)
UDR The Legend at Park Ten LLC
  DE   Material   Excluded   UDR Texas Ventures LLC (100%)
UDR The Mandolin, LLC
  DE   Material   Excluded   UDR Texas Ventures LLC (100%)
UDR The Meridian LLC
  DE   Material   Excluded   UDR Texas Ventures LLC (100%)
Washington VUE, LP
  DE   Material   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
1001 Properties, LLC
  DE   Immaterial   Excluded   UDR/MetLife Master Limited Partnership (100%)
465 N. Park Drive, LLC
  DE   Immaterial   Excluded   UDR/MetLife Master Limited Partnership (100%)
6104 Hollywood, LLC
  DE   Immaterial   Excluded   UDR/MetLife Master Limited Partnership (100%)
Ashton at Dublin Station, LLC
  DE   Immaterial   Excluded   UDR/MetLife Master Limited Partnership (100%)
Boulevard Residential, LLC
  DE   Immaterial   Excluded   UDR/MetLife Master Limited Partnership (100%)
DCO Stoughon LLC
  DE   Immaterial   Excluded   DCO Realty, Inc. (100%)
Domain College Park, LLC
  DE   Immaterial   Excluded   UDR/MetLife Master Limited Partnership (100%)
Domus SPE General Partner LLC
  DE   Immaterial   Excluded   UDR/MetLife GP, LLC (100%)
HMS Master Limited Partnership
  DE   Immaterial   Excluded   UDR/ML Venture LLC (0%) GP
UDR/MetLife Mall Ventures Limited Partnership (60%) LP
Outside Patners (40%) LP
K/UDR Venture LLC
  DE   Immaterial   Excluded   UDR/K Venture LLC (30%) Manager
K/UDR Venture Fund Investor LLC (70%) Member
Kelvin and Jamboree Properties, LLC
  DE   Immaterial   Excluded   UDR/MetLife Master Limited Partnership (100%)
La Jolla Wilshire, LLC
  DE   Immaterial   Excluded   UDR/MetLife Master Limited Partnership (100%)
Portico Properties, LLC
  DE   Immaterial   Excluded   K/UDR Venture LLC (100%)

 

 



--------------------------------------------------------------------------------



 



                          Greater than   Included /     Entities   Domestic
State   20MM   Excluded   Ownership
Stoughton Residential, LLC
  DE   Immaterial   Excluded   THC/UDR Development Venture LLC (100%)
THC/UDR Development Venture LLC
  DE   Immaterial   Excluded   THC Development Venture 2010 LLC (5%) Managing
Member
DCO Stoughton LLC (95%) Member
THC/UDR Domain College Park LLC
  DE   Immaterial   Excluded   THC College Park Development Venture LLC (95%)
Managing Member
DCO College Park LLC (5%) Member
The Paseo Del Mar I, LP
  DE   Immaterial   Excluded   UDR/MetLife G.P. LLC (0.1%) GP
UDR/MetLife Master Limited Partnerhsip (99.9%) LP
Towson Holdings, LLC
  DE   Immaterial   Excluded   Towson Promenade, LLC (100%)
UDR Texas Ventures LLC
  DE   Immaterial   Excluded   UDR TX Fund LLC (20%) Managing Member
Fannie Mae (80%) Member
UDR TX Fund LLC
  DE   Immaterial   Excluded   Lincoln TC II, L.P. (100%)
UDR/K Venture Member
  DE   Immaterial   Excluded   UDR, Inc. (100%)
UDR/MetLife G.P,. LLC
  DE   Immaterial   Excluded   UDR/MetLife Master Limited Partnership (100%)
UDR/MetLife Mall Ventures Limited Partnership
  DE   Immaterial   Excluded   UDR/ML Venture LLC (1%) GP and (20.12%) LP
Metropolitan Life Insurance Company (78.88%) LP
UDR/MetLife Master Limited Partnership
  DE   Immaterial   Excluded   UDR/ML Venture LLC (1%) GP and (varies per
property) LP
Metropolitan Life Insurance Company (varies per property) LP
UDR/ML Venture LLC
  DE   Immaterial   Excluded   UDR, Inc. (100%)
West El Camino Real , LLC
  DE   Immaterial   Excluded   UDR/MetLife Master Limited Partnership (100%)
Wilshire Crescent Heights, LLC
  DE   Immaterial   Excluded   UDR/MetLife Master Limited Partnership (100%)

 

 



--------------------------------------------------------------------------------



 



UDR, Inc.
Schedule 6.1.(f) — Properties

                 
List of Real Property Owned
               
Finisterra
  1250 W. Grove Parkway   Tempe   AZ    
Lumiere Chandler Condos
  1100 North Priest   Chandler   AZ    
Residences at Stadium Village
  16485 N. Stadium Way   Surprise   AZ    
Sierra Canyon
  17500 N. 67th Avenue   Glendale   AZ    
Sierra Foothills
  13601 S. 44th Street   Phoenix   AZ    
Waterford at Peoria
  14109 N. 83rd Avenue   Peoria   AZ    
1818 Platinum Triangle
  1818 S. State College Blvd.   Anaheim   CA    
2000 Post III
  2161 Sutter Street   San Francisco   CA    
2000 Post Street
  2000 Post Street   San Francisco   CA    
388 Beale
  388 Beale Street   San Francisco   CA    
Bay Terrace
  3204 Casa De Campo Way   San Mateo   CA    
Birch Creek
  575 S. Rengstorff Avenue   Mountain View   CA    
Boronda Manor
  2073 Santa Rita Street   Salinas   CA    
Cambridge Court
  939 Heather Circle #1   Salinas   CA    
Coronado at Newport — North
  880 Irvine Avenue   Newport Beach   CA    
Coronado South
  1700 16th Street   Newport Beach   CA    
Crossroads Apartments
  5378 Clayton Road   Concord   CA    
Edgewater
  355 Berry Street   San Francisco   CA    
Foothills Tennis Village
  5 Marcia Way   Roseville   CA    
Foxborough
  501 E. Katella Avenue   Orange   CA    
Garden Court
  1044 John Street   Salinas   CA    
Harbor at Mesa Verde
  2700 Peterson Place   Costa Mesa   CA    
Highlands Of Marin
  1050 Cresta Way   San Rafael   CA    
Highlands of Marin Phase II
  1050 Cresta Way   San Rafael   CA    
Huntington Villas
  16761 Viewpoint Lane   Huntington Beach   CA    
Huntington Vista
  21551 Brookhurst Street   Huntington Beach   CA    
Jefferson at Marina del Rey
  3221 Carter Avenue   Marina Del Rey   CA    
Laurel Tree
  1185 Monroe Street   Salinas   CA    
Marina Playa
  3500 Granada Avenue   Santa Clara   CA    
Marina Pointe
  13603 Marina Pointe Dr.   Marina del Rey   CA    
Missions at Back Bay
  1330 SE Bristol Street   Costa Mesa   CA    
Ocean Villas
  4401 Dallas Drive   Oxnard   CA    
Pacific Shores
  7701 Warner Avenue   Huntington Beach   CA    
Pine Brook Village
  1555 Mesa Verde Drive East   Costa Mesa   CA    
Pine Brook Village II
  1555 Mesa Verde Drive East   Costa Mesa   CA    
Pine@Sixth
  595 Pine Street   Long Beach   CA    
Presidio at Rancho Del Oro
  4401 Mission Avenue   Oceanside   CA    
River Terrace
  730 Agnew Road   Santa Clara   CA    
Rosebeach
  16124 Rosecrans Avenue   La Mirada   CA    
Summit at Mission Bay
  3103 Clairemont Drive   San Diego   CA    
The Pointe At Harden Ranch
  2260 N. Main Street   Salinas   CA    
The Pointe At Northridge
  436 Noice Drive   Salinas   CA    
The Pointe At Westlake
  60 Stephanie Drive   Salinas   CA    
Tierra Del Rey
  4250 Glencoe Avenue   Marina del Rey   CA    
Verano at Town Square
  8200 Haven Avenue, Suite 102   Rancho Cucamonga   CA    
Villa Venetia
  2775 Mesa Verde Drive East   Costa Mesa   CA    
Villas at Carlsbad
  2600 Kremeyer Circle   Carlsbad   CA    
Vista Del Rey
  1151 Walnut Avenue   Tustin   CA    
Waterstone at Murrieta
  24850 Hancock Avenue   Murrieta   CA    
Windemere at Sycamore Highland
  5925 Sycamore Canyon Boulevard   Riverside   CA    
Woodlake Village
  200 Bicentennial Circle   Sacramento   CA    
Andover House
  1200 14th Street NW   Washington   DC    
Commons at Town Square
  907 6th Street SW   Washington   DC    
View 14
  2303 14th St NW   Washington   DC    
Waterside Towers
  907 6th Street SW   Washington   DC    

 

 



--------------------------------------------------------------------------------



 



                 
Waterside Townhomes
  907 6th Street SW   Washington   DC    
Alafaya Woods
  407 Alafaya Woods Blvd.   Oviedo   FL    
Altamira Place Apartment Homes
  700 Altamira Circle   Altamonte Springs   FL    
Antlers
  8433 Southside Boulevard   Jacksonville   FL    
Arbors at Lee Vista
  5900 Bent Pine Drive   Orlando   FL    
Ashton @ Waterford
  12137 Ashton Manor Drive   Orlando   FL    
Bay Meadow
  13621 Feather Sound Circle East   Clearwater   FL    
Cambridge
  14138 Monterey Pines Drive   Tampa   FL    
Gallery at Bayport II
  5365 Harborside Drive   Tampa   FL    
Greentree
  9480 Princeton Sq. Blvd.   Jacksonville   FL    
Hunters Ridge
  1400 Plantation Blvd.   Plant City   FL    
Inlet Bay
  12000 4th Street North   St. Petersburg   FL    
Island Walk
  5365 Harborside Drive   Tampa   FL    
Lakewood Place
  1701 Lake Chapman Drive   Brandon   FL    
Los Altos
  311 Los Altos Way   Altamonte Springs   FL    
Lotus Landing
  595 Lotus Landing Blvd.   Altamonte Springs   FL    
MacAlpine Place
  152 Macalpine Way   Dunedin   FL    
Mallards of Brandywine
  3165 Brandywine Road   Deland   FL    
PIERPOINT Port Orange
  1010 North Swallow Tail Dr.   Port Orange   FL    
Regatta Shore
  2335 W. Seminole Blvd.   Sanford   FL    
Riverbridge
  50 Olive Tree Circle   Greenacres   FL    
Seabrook
  3114 Terry Brook Drive   Winter Park   FL    
Seville On The Green
  300 Sheoah Blvd.   Winter Springs   FL    
St Johns Plantation
  7595 Baymeadows Circle West   Jacksonville   FL    
Sugar Mill Creek
  8500 Belcher Road   Pinellas Park   FL    
Summit West
  11500 Summit West Blvd.   Temple Terrace   FL    
The Breyley Apartments
  1820 Sunset Point Road   Clearwater   FL    
The Canopy Apartment Villas
  5762 Folkstone Lane   Orlando   FL    
The Groves
  3780 S. Clyde Morris Blvd.   Port Orange   FL    
The Kensley Apartment Homes
  6371 Collins Road   Jacksonville   FL    
The Place on Millenia Blvd
  5215 Millenia Blvd.   Orlando   FL    
The Vintage Lofts at West End
  801 N. Rome Avenue   Tampa   FL    
Westland
  6710 Collins Road   Jacksonville   FL    
14 North
  1000 Crane Brook Way   Peabody   MA    
Garrison Square
  32 Garrison St.   Boston   MA    
Inwood West
  1 Inwood Drive   Woburn   MA    
Ridge at Blue Hills
  800 West Street   Braintree   MA    
20 Lambourne
  20 Lambourne Rd.   Towson   MD    
Arborview Apartments
  1300 Liriope Court   Belcamp   MD    
Brittingham Square
  1500 Sharen Dr.   Salisbury   MD    
Calvert’s Walk
  200 Fox Hall Drive   Bel Air   MD    
Domain Brewers Hill
  1200 S. Conkling St.   Baltimore   MD    
Dominion At Eden Brook
  7310 Eden Brook Dr.   Columbia   MD    
Dominion Constant Freindship
  499 Crisfield Dr.   Abingdon   MD    
Dominion Kings Place
  7525 Murray Hill Rd.   Columbia   MD    
Ellicott Grove Apartments
  3005 Oak Green Circle   Ellicott City   MD    
Greens At Cross Court
  1200 S. Washington St.   Easton   MD    
Greens At Schumaker Pond
  701 College Lane   Salisbury   MD    
Lakeside Mill
  100 Chase Mill Circle   Owings Mills   MD    
Liriope Apartments
  1300 Liriope Court   Belcamp   MD    
Ridgewood
  4101 Postgate Terrace   Silver Spring   MD    
Tamar Meadow
  8600 Cobblefield Drive   Columbia   MD    
The Tribute on Glenwood
  1300 Tribute Center Dr.   Raleigh   NC    
21 Chelsea
  120 West 21st Street   New York   NY    
95 Wall Street
  95 Wall Street   New York   NY    
Rivergate
  401 E 34th St   New York   NY    
Andover Park
  15282 SW Teal Boulevard   Beaverton   OR    
Hunt Club
  6142 SW Bonita Road   Lake Oswego   OR    
Tualatin Heights
  9301 SW Sagert Road   Tualatin   OR    
Breckenridge
  1600 Nesbitt Lane   Madison   TN    

 

 



--------------------------------------------------------------------------------



 



                 
Brookridge
  249 Brookidge Trail   Nashville   TN    
Carrington Hills
  3750 Carothers Parkway   Franklin   TN    
Colonnade
  4100 Central Pike   Hermitage   TN    
Hickory Run
  1080 W. Main St.   Hendersonville   TN    
Legacy Hill
  501 Shadowood Drive   Nashville   TN    
Polo Park
  100 Jackson Downs Blvd.   Nashville   TN    
The Preserve at Brentwood
  370 Oakley Drive   Nashville   TN    
Clipper Pointe Apartments
  4015 Brookhaven Club Drive   Addison   TX    
Garden Oaks
  4005 Brookhaven Club Drive   Addison   TX    
Glenwood Apartments
  3800 Spring Valley Road   Addison   TX    
Greenbrook Apartments
  3789 Brookhaven Club Drive   Addison   TX    
Greenhaven Village Apartments
  3900 Brookhaven Club Drive   Addison   TX    
Highlands of Preston
  2523 Ohio Drive   Plano   TX    
Inn @ Los Patios
  8700 Post Oak   San Antonio   TX    
Laurelwoode
  10333 Research Forest Drive   Magnolia   TX    
Legacy Village
  7008 Bishop, Suite 1106   Plano   TX    
Residences at the Domain
  11400 Domain Drive   Austin   TX    
Springhaven
  3820 Spring Valley Road   Addison   TX    
Talisker of Addison
  3925 Brookhaven Club Drive   Addison   TX    
The Addison at Brookhaven
  4010 Brookhaven Club Drive   Addison   TX    
The Belmont
  2500 Bennett St.   Dallas   TX    
The Brooks
  3767 Brookhaven Club Drive   Addison   TX    
THIRTY377
  3377 Blackburn St.   Dallas   TX    
Tiburon
  8989 West Road   Houston   TX    
VP Phase I South
  3850 Vitruvian Way   Addison   TX    
Carriage Homes at Wyndham
  5600 Mulholland Drive   Glen Allen   VA    
Circle Towers
  9335 Lee Highway, Suite 100   Fairfax   VA    
Delancey at Shirlington
  4220 Campbell Avenue   Arlington   VA    
Dominion Creekwood
  5700 Woodcreek Circle   Richmond   VA    
Dominion English Hills
  8800 Queensmere Place   Richmond   VA    
Dominion Lake Ridge
  3216 Bluff View Court   Lake Ridge   VA    
Dominion Middle Ridge
  12280 Creekview Circle   Woodbridge   VA    
Dominion Olde West
  5541 Olde West Court   Richmond   VA    
Dominion Waterside At Lynnhaven
  888 South Clubhouse Road   Virginia Beach   VA    
Dominion West End
  3900 Acadia Lane   Richmond   VA    
Dominion Yorkshire Downs
  101 Little Bay Avenue   Yorktown   VA    
Eastwind
  1997 Eastwood Villa Lane   Virginia Beach   VA    
Forest Lake At Oyster Point
  307 St. Thomas Dr.   Newport News   VA    
Gayton Pointe Townhomes
  9712 Tartuffe Drive   Richmond   VA    
Greens At Falls Run
  2500 Green Tree Road   Fredericksburg   VA    
Heather Lake
  99 #189 Tide Mill Lane   Hampton   VA    
Legacy at Mayland
  8800 Queensmere Place   Richmond   VA    
Manor At England Run
  101 Knights Court   Fredericksburg   VA    
Manor At England Run II
  101 Knights Court   Fredericksburg   VA    
Manor At England Run III
  101 Knights Court   Fredericksburg   VA    
Presidential Greens
  3904 Executive Avenue   Alexandria   VA    
Sullivan Place
  5575 Vincent Gate Terrace   Alexandria   VA    
The Calvert
  3110 Mount Vernon Avenue   Alexandria   VA    
The Whitmore
  4301 Columbia Pike   Arlington   VA    
Waterside At Ironbridge
  11800 Lake Falls Drive   Chester   VA    
Wellington Place at Olde Town
  10303 7th Regiment Drive   Manassas   VA    
Woodscape
  581 Calla Court   Newport News   VA    
989 elements residential
  989 112th Avenue   Bellevue   WA    
Arbor Terrace
  1800 Sidney Avenue   Port Orchard   WA    
Arbor Terrace II
  1800 Sidney Avenue   Port Orchard   WA    
Ashwood Commons II
  989 112th Avenue   Bellevue   WA    
Aspen Creek
  12724 104th Ave. Court East   Puyallup   WA    
Borgata Apartment Homes
  37 103rd Avenue NE   Bellevue   WA    
Crowne Pointe
  3788 NE 4th Street   Renton   WA    
Elements Too
  989 112th Avenue   Bellevue   WA    

 

 



--------------------------------------------------------------------------------



 



                 
Hearthstone at Merrill Creek
  1901 Merrill Creek Parkway   Everett   WA    
Hilltop
  500 Monroe Avenue NE   Renton   WA    
Island Square
  2758 78th Avenue SE   Mercer Island   WA    
The Hawthorne Apartments
  14701 Main Street   Mill Creek   WA    
The Kennedy Building
  907 NE 45th Street   Seattle   WA    
 
               
Non-MF / Development / Condo
               
Grandview DCO
  1011 & 1015 Grandview   Glendale   CA   Commercial
Brookhaven Shopping Center
  14380 Marsh Lane   Addison   TX   Commercial
Circle Towers Office Bldg
  9335 Lee Highway, Suite 100   Fairfax   VA   Commercial
Hanover Village
  Commercial Held for Investment   Hanover County   VA   Commercial
Bellevue Plaza retail
  139 106th Avenue   Bellevue   WA   Commercial
CitySouth
  3014 Los Prados   San Mateo   CA   Redevelopment
Barton Creek Landing
  2800 Bartons Bluff Lane   Austin   TX   Redevelopment
Mission Bay
      San Francisco   CA   Under Development
Mission Viejo
      Mission Viejo   CA   Under Development
2400 14th Street
  2400 14th Street   Washington   DC   Under Development
Belmont Townhomes
      Addison   TX   Under Development
VP Phase I North
  3850 Brookhaven Club Dr   Addison   TX   Under Development
Signal Hill Apartments
  15051 Jefferson Davis Highway   Woodbridge   VA   Under Development
3033 Wilshire
  3033 Wilshire   Los Angeles   CA   Land
Presidio Land
  4401 Mission Avenue   Oceanside   CA   Land
Waterside land
  907 6th Street SW   Washington   DC   Land
Parkers Landing II
  6362 West Longboat Blvd.   Tampa   FL   Land
Vitruvian Infrastructure
  Development Infrastructure   Addison   TX   Land
 
               
Real Property Leased
               
Denver Office
  1745 Shea Center Drive, Suite 200   Highlands Ranch   CO    
Dallas Office
  5430 LBJ Freeway, Suite 1250   Dallas   TX    
Houston Office
  11200 Richmond Avenue, Suite 350   Houston   TX    
Glenn Allen Office
  5620 Cox Road, Suite 200   Glen Allen   VA    
 
               
Ground Leases
               
Almaden Lake Village
  1045 Coleman Road   San Jose   CA    
Birch Creek
  575 S. Rengstorff Avenue   Mountain View   CA    
Marina Playa
  3500 Granada Avenue   Santa Clara   CA    
10 Hanover Square
  10 Hanover Square   New York   NY    
Domus
  3411 Chestnut   Philadelphia   PA    
Eastwind I & II
  1997 Eastwood Villa Lane   Virginia Beach   VA    
Sullivan Place
  5575 Vincent Gate Terrace   Alexandria   VA    
 
               
UDR / KFH JV (UDR 30% Interest)
       
Portico Apartments
  1203 Fidler Lane   Siver Spring   MD    
Alexan Twenty400
  2400 24th Road South   Arlington   VA    
 
               
Texas JV (UDR 20% Interest)
               
Lakeline Villas
  2201 South Lakeline Blvd.   Cedar Park   TX    
Lincoln at Towne Square
  8205 Towne Maine Drive   Plano   TX    
Lincoln at Towne Square Ph II
  8205 Towne Maine Drive   Plano   TX    
Red Stone Ranch
  1600 South Lakeline Blvd.   Cedar Park   TX    
Stone Canyon
  10919 West Road   Houston   TX    
The Bradford
  15902 Highway 3   Webster   TX    
The Cliffs
  1635 Jefferson Cliffs Way   Arlington   TX    
The Legend at Park Ten
  15000 Park Row   Houston   TX    
The Mandolin
  2525 Highway 360   Euless   TX    
The Meridian II
  3620 Huffins Blvd.   Carrollton   TX    

 

 



--------------------------------------------------------------------------------



 



                 
UDR / MetLife JV (UDR Approx ~12% Interest)
           
717 Olympic
  717 West Olympic Blvd   Los Angeles   CA    
Ashton Candlestick Cove
  301 Executive Park Blvd.   San Francisco   CA    
Ashton Westwood
  10700 Wilshire Blvd   Los Angeles   CA    
Current
  1551 Union Street   San Diego   CA    
Strata
  969 Market Street   San Diego   CA    
Viridian
  5659 West 8th Street   Los Angeles   CA    
Acoma
  816 Acoma Street   Denver   CO    
Ashton Judiciary Square
  750 3rd Street NW   Washington   DC    
Lodge at Lake Crest
  10420 N. McKinley Drive   Tampa   FL    
Charles River Landing
  300 2nd Avenue   Needham   MA    
Lenox Farms
  550 Liberty Street   Braintree   MA    
Lodge at Ames Pond
  One Ames Hill Drive   Tewksbury   MA    
Lodge at Foxborough
  400 Foxborough Blvd.   Foxborough   MA    
Towson Promenade
  707 York Road   Towson   MD    
Ashton South End
  125 W. Tremont Avenue   Charlotte   NC    
Hawfield Farms
  16311 Hawfield Way Drive   Charlotte   NC    
The Residence at South Park
  4300 Sharon Road   Charlotte   NC    
Domus
  3411 Chestnut   Philadelphia   PA    
1900 McKinney
  1900 McKinney   Dallas   TX    
7 Riverway
  7 Riverway   Houston   TX    
Ashton Town Lake
  101 Colorado Street   Austin   TX    
Cirque
  2500 N. Houston Street   Dallas   TX    
Crescent Falls Church
  2121 Westmoreland Street   Arlington   VA    
Ashton Bellevue
  10710 NE 10th Street   Bellevue   WA    
Ten20
  1020 108th Avenue NE   Bellevue   WA    
The Olivian
  809 Olive Way   Seattle   WA    
Ashton at Dublin
      Dublin   CA   Land
Crescent Heights
      Los Angeles   CA   Land
Domain Mountainview
      Mountain View   CA   Land
Hollywood and Grower
      Los Angeles   CA   Land
Orange County Jamboree
      Irvine   CA   Land
Wilshire at La Jolla
      Los Angeles   CA   Land
Paseo del Mar
      Casselberry   FL   Land
Streeterville
      Chicago   IL   Land
Domain at College Park
      College Park   MD   Land
Ashton Post Oak
      Houston   TX   Land
Cadillac Phase I
      Bellevue   WA   Land
 
               
UDR / Hanvoer JV (UDR 95% Interest)
           
13th and Market
      San Diego   CA   Under Development
The Lodge at Stoughton
      Stoughton   MA   Under Development
Domain College Park
      College Park   MD   Under Development

 

 



--------------------------------------------------------------------------------



 



UDR, Inc.
Schedule 6.1.(g) — Debt and Guaranties

                Description   Debt Balance 9/30/11   Category   Type
10 Hanover
  192,000,000   Mortgage   Consolidated Secured Debt
20 Lambourne
  32,897,856   Mortgage   Consolidated Secured Debt
21 Chelsea
  30,852,343   Mortgage   Consolidated Secured Debt
Circle Towers
  71,000,000   Mortgage   Consolidated Secured Debt
Coronado at Newport — North
  48,592,931   Mortgage   Consolidated Secured Debt
Inwood West
  55,544,429   Mortgage   Consolidated Secured Debt
Jefferson at Marina del Rey
  100,000,000   Mortgage   Consolidated Secured Debt
Ocean Villa
  8,680,679   Mortgage   Consolidated Secured Debt
Pine Brook Village
  18,270,000   Mortgage   Consolidated Secured Debt
Ridge at Blue Hills
  23,392,433   Mortgage   Consolidated Secured Debt
Talisker of Addison
  7,167,522   Mortgage   Consolidated Secured Debt
Thirty377
  32,008,141   Mortgage   Consolidated Secured Debt
Tiburon
  17,159,026   Mortgage   Consolidated Secured Debt
Windjammer
  19,145,000   Mortgage   Consolidated Secured Debt
Signal Hill Apartments
  42,136,344   Construction   Consolidated Secured Debt
VP Phase I North
  24,889,670   Construction   Consolidated Secured Debt
Bellevue
  22,270,500   Construction / Land   Consolidated Secured Debt
Almaden Lake Village
  27,000,000   Bond   Consolidated Secured Debt
Marina Pointe
  67,700,000   Bond   Consolidated Secured Debt
Arbor Terrace I
  5,472,281   FNMA-ARCS II   Consolidated Secured Debt
Arbor Terrace II
  4,209,447   FNMA-ARCS II   Consolidated Secured Debt
Coronado South
  103,525,334   FNMA-ARCS II   Consolidated Secured Debt
Crown Pointe
  8,229,469   FNMA-ARCS II   Consolidated Secured Debt
Foothills Tennis Village
  15,629,075   FNMA-ARCS II   Consolidated Secured Debt
Green Tree Place
  17,930,376   FNMA-ARCS II   Consolidated Secured Debt
Hilltop
  7,607,072   FNMA-ARCS II   Consolidated Secured Debt
Sierra Canyon
  12,035,068   FNMA-ARCS II   Consolidated Secured Debt
Sugar Mill Creek
  7,330,451   FNMA-ARCS II   Consolidated Secured Debt
Tualatin Heights
  10,079,370   FNMA-ARCS II   Consolidated Secured Debt
Windemere at Sycamore Highlands
  26,970,528   FNMA-ARCS II   Consolidated Secured Debt
Woodlake Village
  30,981,529   FNMA-ARCS II   Consolidated Secured Debt
Andover Park
  15,937,596   FNMA-ARCS VII   Consolidated Secured Debt
Calvert’s Walk
  18,042,562   FNMA-ARCS VII   Consolidated Secured Debt
Dominion At Eden Brook
  21,308,266   FNMA-ARCS VII   Consolidated Secured Debt
Edgewater
  45,106,405   FNMA-ARCS VII   Consolidated Secured Debt
Harbor at Mesa Verde
  47,091,087   FNMA-ARCS VII   Consolidated Secured Debt
Hunt Club
  17,020,150   FNMA-ARCS VII   Consolidated Secured Debt
Huntington Villas
  55,751,516   FNMA-ARCS VII   Consolidated Secured Debt
Huntington Vista
  31,273,774   FNMA-ARCS VII   Consolidated Secured Debt
Legacy Village
  59,299,887   FNMA-ARCS VII   Consolidated Secured Debt
Residences at the Domain
  25,079,161   FNMA-ARCS VII   Consolidated Secured Debt
Sierra Foothills
  20,977,485   FNMA-ARCS VII   Consolidated Secured Debt
Verano at Towne Square
  54,308,111   FNMA-ARCS VII   Consolidated Secured Debt
Alafaya Woods
  20,443,537   FNMA-Green Park   Consolidated Secured Debt
Ashton @ Waterford Lakes
  26,468,634   FNMA-Green Park   Consolidated Secured Debt
Dominion Kings Place
  16,438,415   FNMA-Green Park   Consolidated Secured Debt
Dominion Lake Ridge
  23,055,573   FNMA-Green Park   Consolidated Secured Debt
Dominion Middle Ridge
  33,747,509   FNMA-Green Park   Consolidated Secured Debt
Dominion West End
  26,085,536   FNMA-Green Park   Consolidated Secured Debt
Hunters Ridge (FL)
  22,010,759   FNMA-Green Park   Consolidated Secured Debt
Lakewood Place
  20,965,944   FNMA-Green Park   Consolidated Secured Debt
Los Altos
  24,831,758   FNMA-Green Park   Consolidated Secured Debt
The Preserve at Brentwood
  25,075,548   FNMA-Green Park   Consolidated Secured Debt
Aspen Creek
  10,819,093   FNMA-Red Capital   Consolidated Secured Debt
Dominion Constant Friendship
  10,683,003   FNMA-Red Capital   Consolidated Secured Debt
Lakeside Mill
  15,241,992   FNMA-Red Capital   Consolidated Secured Debt
Legacy at Mayland
  41,507,210   FNMA-Red Capital   Consolidated Secured Debt
Wellington Place at Olde Town
  28,680,802   FNMA-Red Capital   Consolidated Secured Debt
Altamira Place
  15,640,205   FNMA-Red Capital II   Consolidated Secured Debt
Reserve and Park at Riverbridge
  40,133,018   FNMA-Red Capital II   Consolidated Secured Debt
River Terrace
  33,130,377   FNMA-Red Capital II   Consolidated Secured Debt
Missions at Back Bay
  11,325,977   FNMA-Key Bank   Consolidated Secured Debt
Tamar Meadow
  17,602,269   FNMA-Key Bank   Consolidated Secured Debt
The Kennedy
  17,941,399   FNMA-Key Bank   Consolidated Secured Debt
Vista Del Rey
  12,659,355   FNMA-Key Bank   Consolidated Secured Debt
$100 Million Medium-Term Notes
  100,000,000   Unsecured   Consolidated Unsecured Debt
$100 Million Medium-Term Notes
  83,260,000   Unsecured   Consolidated Unsecured Debt
$100 Million Term Loan
  100,000,000   Unsecured   Consolidated Unsecured Debt
$125 Million Medium-Term Notes
  122,500,000   Unsecured   Consolidated Unsecured Debt
$150 Million Debentures
  15,644,000   Unsecured   Consolidated Unsecured Debt
$150 Million Medium-Term Notes
  128,500,000   Unsecured   Consolidated Unsecured Debt
$200 Million Medium-Term Notes
  184,000,000   Unsecured   Consolidated Unsecured Debt
$250 Million Medium-Term Notes
  325,175,000   Unsecured   Consolidated Unsecured Debt
$250 Million Term Loan
  250,000,000   Unsecured   Consolidated Unsecured Debt
$300 Million Medium Term Notes
  300,000,000   Unsecured   Consolidated Unsecured Debt
Wachovia $600M Revolver 2009
  362,000,000   Unsecured   Consolidated Unsecured Debt
 
           
Adjustments
  25,292,839        
Premium (Discount) on MTN
  (3,454,201)        
Deferred Hedge Gain
  36,213        
 
           
Total Consolidated Debt
  $ 3,989,344,639        

 

 



--------------------------------------------------------------------------------



 



UDR, Inc.
Schedule 6.1.(z) — Unencumbered Pool Assets

          Description   REO Balance
9/30/11  
Rivergate
    440,900,087  
95 Wall Street
    324,250,720  
Island Square
    113,018,202  
Sullivan Place
    107,719,794  
Elements Too
    106,813,256  
View 14
    103,695,312  
Villa Venetia
    100,255,424  
Garrison Square
    98,220,981  
Delancey at Shirlington
    89,276,143  
388 Beale
    88,569,741  
Pine Brook Village II
    88,161,147  
Addison Development
    84,508,442  
Tierra Del Rey
    78,017,861  
Lake Pines
    73,194,881  
1818 Platinum Triangle
    68,741,052  
Andover House
    68,351,075  
The Belmont
    66,462,464  
Savoye
    66,213,853  
14 North
    62,642,111  
2000 Post Street
    61,233,758  
2400 14th Street
    58,317,929  
Highlands Of Marin
    57,683,566  
989 elements residential
    54,735,853  
The Pointe At Harden Ranch
    53,422,120  
MacAlpine Place
    52,423,406  
The Vintage Lofts at West End
    51,690,342  
The Place on Millenia Blvd
    50,691,604  
Waterstone at Murrieta
    50,495,133  
The Tribute on Glenwood
    49,826,143  
Residences at Stadium Village
    49,274,594  
Waterside Towers
    48,770,992  
Domain Brewers Hill
    45,507,858  
Summit at Mission Bay
    44,595,929  
St Johns Plantation
    42,531,725  
Inlet Bay
    42,496,415  
Highlands of Preston
    39,836,727  
The Whitmore
    39,407,926  
Hearthstone at Merrill Creek
    39,393,119  
The Hawthorne Apartments
    38,405,875  
Carriage Homes at Wyndham
    38,203,694  
Marina Playa
    37,684,850  
Barton Creek Landing
    37,305,714  
Presidential Greens
    37,257,893  
Island Walk
    37,043,782  
Presidio at Rancho Del Oro
    36,866,861  

 

 



--------------------------------------------------------------------------------



 



          Description   REO Balance
9/30/11  
Polo Park
    35,924,341  
The Kensley Apartment Homes
    35,568,007  
Gayton Pointe Townhomes
    34,687,811  
Arborview Apartments
    34,358,451  
Carrington Hills
    34,271,091  
Ellicott Grove Apartments
    34,196,336  
Highlands of Marin Phase II
    33,621,954  
Ridgewood -apts side
    32,800,537  
Finisterra
    31,927,655  
Borgata Apartment Homes
    31,173,907  
The Canopy Apartment Villas
    31,019,658  
The Calvert — apt side
    30,238,522  
Mission Bay
    30,237,435  
Arbors at Lee Vista DCO
    30,197,182  
Cambridge Court
    28,929,519  
Rosebeach
    27,729,550  
Westland
    27,533,474  
Antlers
    27,172,667  
Birch Creek
    26,316,159  
UDR Pacific Los Alisos, LP
    25,435,349  
Waterford at Peoria
    25,417,074  
Bay Terrace
    25,278,854  
Gallery at Bayport II
    25,208,191  
Pine@Sixth
    24,478,512  
Lumiere Chandler Condos
    23,961,372  
Laurelwoode
    23,909,024  
Dominion English Hills
    21,727,413  
Waterside At Ironbridge
    21,557,313  
Brookhaven Shopping Center
    21,542,454  
Hickory Run
    21,429,775  
Regatta Shore
    21,117,230  
Colonnade
    21,036,129  
Bay Meadow
    20,706,084  
The Breyley Apartments
    20,660,850  
Foxborough
    20,370,572  
Inn @ Los Patios
    19,407,828  
Dominion Olde West
    19,367,316  
Boronda Manor
    19,304,671  
The Pointe At Northridge
    19,135,065  
Grandview DCO
    19,073,597  
Manor At England Run
    18,984,725  
Villas at Carlsbad
    18,721,690  
Crossroads Apartments
    18,655,512  
Lotus Landing
    18,490,498  
Forest Lake At Oyster Point
    17,760,232  
Clipper Pointe Apartments
    17,341,906  
Woodscape
    16,601,620  
PIERPOINT Port Orange
    16,119,069  
Cambridge
    16,115,988  
3033 Wilshire
    15,843,212  
Dominion Yorkshire Downs
    14,978,442  
Legacy Hill
    14,808,884  

 

 



--------------------------------------------------------------------------------



 



          Description   REO Balance
9/30/11  
Summit West
    14,140,637  
Seville On The Green
    13,784,881  
Heather Lake
    13,485,159  
Seabrook
    13,102,377  
DCO Beach Walk LLC
    12,878,000  
Greens At Falls Run
    12,655,221  
2000 Post III
    12,492,416  
Waterside land
    12,083,734  
Breckenridge
    11,895,848  
Greens At Schumaker Pond
    11,837,655  
Laurel Tree
    11,735,815  
The Pointe At Westlake
    11,725,917  
Dominion Waterside At Lynnhave
    11,438,862  
Eastwind
    11,193,971  
The Groves
    10,777,615  
Springhaven
    10,730,061  
Commercial Assets
    10,176,453  
Brookridge
    9,935,863  
Greens At Cross Court
    9,668,903  
Glenwood Apartments
    9,490,032  
Garden Court
    9,372,043  
Liriope Apartments
    9,268,950  
Brittingham Square
    9,166,143  
Mallards of Brandywine
    9,158,506  
Manor At England Run III
    8,982,045  
Commons at Town Square
    8,867,072  
Manor At England Run II
    8,713,800  
Garden Oaks
    8,554,619  
Dominion Creekwood
    4,846,636  
Non Property Accounts
    4,815,483  
Waterside Townhomes
    4,510,422  
The Calvert — commercial side
    2,806,133  
Parkers Landing II TRS
    2,471,956  
Presidio Land
    2,444,811  
Hanover Village
    1,623,915  
Sullivan Place Shuttle Bus
    64,623  
The Addison at Brookhaven
    10,039  
Greenbrook Apartments
    718          
Total Unencumbered REO
  $ 5,017,474,399  
 
       
Promissory Notes
    7,800,000  
Marketable Securities
    —  

 

 



--------------------------------------------------------------------------------



 



Execution Version
EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

         
1. Assignor[s]:
       
 
 
 
   
 
 
 
   

 

      1  
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
  2  
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
  3  
Select as appropriate.
  4  
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 



--------------------------------------------------------------------------------



 



     
2. Assignee[s]:
   
 
     
 
   
 
   
 
  [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
 
   
3. Borrower(s):
  UDR, Inc.
 
   
4. Administrative Agent:
  Wells Fargo Bank, National Association,
as the administrative agent under the
Credit Agreement
 
   
5. Credit Agreement:
  The $900,000,000.00 Credit Agreement dated as of October  _____, 2011 among
UDR, Inc., the Lenders parties thereto, Wells Fargo Bank, National Association,
as Administrative Agent, and the other parties thereto.
 
   
6. Assigned Interest[s]:
   

                                                                      Aggregate
                                  Amount of     Amount of     Percentage        
                    Commitment/     Commitment/     Assigned of                
    Facility     Loans for all     Loans     Commitment/     CUSIP  
Assignor[s]5   Assignee[s]6     Assigned7     Lenders8     Assigned9     Loans10
    Number  
 
                  $       $           %        
 
                  $       $           %        

 

      5  
List each Assignor, as appropriate.
  6  
List each Assignee, as appropriate.
  7  
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Commitment”,
“Revolving Loan”, etc.)
  8  
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
  9  
In the case of an assignment of the entire remaining amount of an assigning
Revolving Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned. In any case not described in the immediately
preceding sentence, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Commitment, unless each of the Administrative Agent and,
so long as no Default or Event of Default shall exist, the Borrower otherwise
consents; (each such consent not to be unreasonably withheld or delayed);
provided, however, that if, after giving effect to such assignment, the amount
of the Commitment held by such assigning Lender or the outstanding principal
balance of the Loans of such assigning Lender, as applicable, would be less than
$5,000,000 in the case of a Commitment or Revolving Loans, then such assigning
Lender shall assign the entire amount of its Commitment and the Loans at the
time owing to it.
  10  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------



 



[7. Trade Date:                          ]11
 

      11  
To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

[Signature Pages Follow]

 

A-3



--------------------------------------------------------------------------------



 



Effective Date:                       _____, 20_____  [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR[S]12

[NAME OF ASSIGNOR]
      By:           Name:           Title:        
[NAME OF ASSIGNOR]
      By:           Name:           Title:        
ASSIGNEE[S]13

[NAME OF ASSIGNEE]
      By:           Name:           Title:        
[NAME OF ASSIGNEE]
      By:           Name:           Title:           [Page Break]
   

 

      12  
Add additional signature blocks as needed.
  13  
Add additional signature blocks as needed.

 

A-4



--------------------------------------------------------------------------------



 



[Consented to and]14 Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

        By:         Name:         Title:         [Consented to:]15

UDR, INC.
    By:         Name:         Title:      

 

      14  
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
  15  
Include signature of the Borrower only if required under Section 12.5.(b) of the
Credit Agreement.

 

A-5



--------------------------------------------------------------------------------



 



ANNEX 1
[                    ]16
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 8.1 or
8.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 

      16  
Describe Credit Agreement at option of Administrative Agent.

 

A-6



--------------------------------------------------------------------------------



 



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-7



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BID RATE NOTE
                    , 2011
FOR VALUE RECEIVED, the undersigned, UDR, INC., a Maryland corporation (the
“Borrower”), hereby promises to pay to the order of                      (the
“Lender”), in care of Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”) to Wells Fargo Bank, National Association,
608 Second Ave. South, 11th Floor, Minneapolis, Minnesota 55402, or at such
other address as may be specified in writing by the Administrative to the
Borrower, the aggregate unpaid principal amount of Bid Rate Loans made by the
Lender to the Borrower under the Credit Agreement, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Bid Rate Loan, at such office at the rates
and on the dates provided in the Credit Agreement.
The date, amount, interest rate and maturity date of each Bid Rate Loan made by
the Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Bid Rate Loans made by the Lender.
This Note is one of the Bid Rate Notes referred to in the Credit Agreement dated
as of October  _____, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Administrative, and the other parties thereto, and
evidences Bid Rate Loans made by the Lender thereunder. Terms used but not
otherwise defined in this Note have the respective meanings assigned to them in
the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Bid Rate Loans upon
the terms and conditions specified therein.
Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
Time is of the essence for this Bid Rate Note.
IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note under seal as of the date first written above.
[Signature Page Follows]

 

B-1



--------------------------------------------------------------------------------



 



           
UDR, INC.
      By:           Name:           Title:        

 

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF DESIGNATION AGREEMENT
THIS DESIGNATION AGREEMENT dated as of  _____,  _____  (the “Agreement”) by and
among                      (the “Designating Lender”),                      (the
“Designated Lender”) and Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”).
WHEREAS, the Designating Lender is a Lender under that certain Credit Agreement
dated as of October  _____, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among UDR,
Inc. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), the Administrative Agent,
and the other parties thereto;
WHEREAS, pursuant to Section 12.5(h) of the Credit Agreement, the Designating
Lender desires to designate the Designated Lender as its “Designated Lender”
under and as defined in the Credit Agreement; and
WHEREAS, the Administrative Agent consents to such designation on the terms and
conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
Section 1. Designation. Subject to the terms and conditions of this Agreement,
the Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, to have a right to make Bid
Rate Loans on behalf of the Designating Lender pursuant to Section 2.2. of the
Credit Agreement. Any assignment by the Designating Lender to the Designated
Lender of rights to make a Bid Rate Loan shall only be effective at the time
such Bid Rate Loan is funded by the Designated Lender. The Designated Lender,
subject to the terms and conditions hereof, hereby agrees to make such accepted
Bid Rate Loans and to perform such other obligations as may be required of it as
a Designated Lender under the Credit Agreement.
Section 2. Designating Lender Not Discharged. Notwithstanding the designation of
the Designated Lender hereunder, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every of the obligations of the Designating Lender and its related Designated
Lender with respect to the Credit Agreement and the other Loan Documents,
including, without limitation, any indemnification obligations under
Section 11.7 of the Credit Agreement and any sums otherwise payable to the
Borrower by the Designated Lender.
Section 3. No Representations by Designating Lender. The Designating Lender
makes no representation or warranty and, except as set forth in Section 8 below,
assumes no responsibility pursuant to this Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Borrower, any
Subsidiary or any other Loan Party or the performance or observance by the
Borrower or any other Loan Party of any of its respective obligations under any
Loan Document to which it is a party or any other instrument or document
furnished pursuant thereto.

 

C-1



--------------------------------------------------------------------------------



 



Section 4. Representations and Covenants of Designated Lender. The Designated
Lender makes and confirms to the Administrative Agent, the Designating Lender,
and the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI of the Credit Agreement. Not in limitation of the
foregoing, the Designated Lender (a) represents and warrants that it (i) is
legally authorized to enter into this Agreement; (ii) is an “accredited
investor” (as such term is used in Regulation D of the Securities Act) and
(iii) meets the requirements of a “Designated Lender” contained in the
definition of such term contained in the Credit Agreement; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements referred to therein or delivered pursuant thereto
and such other documents and information (including without limitation the Loan
Documents) as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (c) confirms that it has, independently
and without reliance upon the Administrative Agent, or any Affiliate thereof,
the Designating Lender or any other Lender and based on such financial
statements and such other documents and information, made its own credit and
legal analysis and decision to become a Designated Lender under the Credit
Agreement; (d) appoints and authorizes the Administrative Agent to take such
action as contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof together with such powers as are reasonably incidental thereto;
and (e) agrees that it will become a party to and shall be bound by the Credit
Agreement, the other Loan Documents to which the other Lenders are a party on
the Effective Date (as defined below) and will perform in accordance therewith
all of the obligations which are required to be performed by it as a Designated
Lender. The Designated Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Designating Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any Note or pursuant to any
other obligation. The Designated Lender acknowledges and agrees that except as
expressly required under the Credit Agreement, the Administrative Agent shall
have no duty or responsibility whatsoever, either initially or on a continuing
basis, to provide the Designated Lender with any credit or other information
with respect to the Borrower, any Subsidiary or any other Loan Party or to
notify the Designated Lender of any Default or Event of Default.
Section 5. Appointment of Designating Lender as Attorney-In-Fact. The Designated
Lender hereby appoints the Designating Lender as the Designated Lender’s agent
and attorney-in-fact, and grants to the Designating Lender an irrevocable power
of attorney, to receive any and all payments to be made for the benefit of the
Designated Lender under the Credit Agreement, to deliver and receive all notices
and other communications under the Credit Agreement and other Loan Documents and
to exercise on the Designated Lender’s behalf all rights to vote and to grant
and make approvals, waivers, consents of amendments to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designating
Lender on the Designated Lender’s behalf in connection with the Credit Agreement
or other Loan Documents shall be binding on the Designated Lender. Each of the
Borrower, the Administrative Agent and each of the Lenders may rely on and are
beneficiaries of the preceding provisions.
Section 6. Acceptance by the Administrative Agent. Following the execution of
this Agreement by the Designating Lender and the Designated Lender, the
Designating Lender will (i) deliver to the Administrative Agent a duly executed
original of this Agreement for acceptance by the Administrative Agent and
(ii) pay to the Administrative Agent the fee, if any, payable under the
applicable provisions of the Credit Agreement whereupon this Agreement shall
become effective as of the date of such acceptance or such other date as may be
specified on the signature page hereof (the “Effective Date”).

 

C-2



--------------------------------------------------------------------------------



 



Section 7. Effect of Designation. Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Designated Lender shall be a
party to the Credit Agreement with a right to make Bid Rate Loans as a Lender
pursuant to Section 2.2. of the Credit Agreement and the rights and obligations
of a Lender related thereto; provided, however, that the Designated Lender shall
not be required to make payments with respect to such obligations except to the
extent of excess cash flow of the Designated Lender which is not otherwise
required to repay obligations of the Designated Lender which are then due and
payable. Notwithstanding the foregoing, the Designating Lender, as agent for the
Designated Lender, shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designated Lender and the Designating Lender with respect to the Credit
Agreement.
Section 8. Indemnification of Designated Lender. The Designating Lender
unconditionally agrees to pay or reimburse the Designated Lender and save the
Designated Lender harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designated Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Designated Lender hereunder or
thereunder, provided that the Designating Lender shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Designated Lender’s gross negligence or willful misconduct.
Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 10. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.
Section 11. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.
Section 12. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.
Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
Section 14. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.
[Signature Page Follows]

 

C-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.

           
EFFECTIVE DATE:                                         

DESIGNATING LENDER:

[NAME OF DESIGNATING LENDER]             By:           Name:           Title:  
        DESIGNATED LENDER:

[NAME OF DESIGNATED LENDER]
      By:           Name:           Title:      

Accepted as of the date first written above.
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

            By:           Name:           Title:        

 

C-4



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF GUARANTY
THIS GUARANTY dated as of                     , 2011 executed and delivered by
each of the undersigned and the other Persons from time to time party hereto
pursuant to the execution and delivery of an Accession Agreement in the form of
Annex I hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of October  _____, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among UDR,
Inc., a corporation formed under the laws of the State of Maryland (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their successors and assignees under Section 12.5. (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), the Administrative Agent, and the other parties
thereto, for its benefit and the benefit of the Lenders, and the Issuing Bank
(the Administrative Agent, the Lenders, and the Issuing Bank, each individually
a “Guarantied Party” and collectively, the “Guarantied Parties”).
WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Bank, the Swingline Lender and the Lenders have agreed to make available to the
Borrower certain financial accommodations on the terms and conditions set forth
in the Credit Agreement;
WHEREAS, each Guarantor is directly or indirectly owned or controlled by the
Borrower, or is otherwise an Affiliate of the Borrower;
WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Guarantied Parties through their
collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and
WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the other Guarantied Parties’ making such
financial accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender or the Administrative Agent under or in connection with the Credit
Agreement and any other Loan Document to which the Borrower or such other Loan
Party is a party, including without limitation, the repayment of all principal
of the Revolving Loans and Swingline Loans, and the Reimbursement Obligations,
and the payment of all interest, fees, charges, reasonable attorneys’ fees and
other amounts payable to any Lender, the Issuing Bank or the Administrative
Agent thereunder or in connection therewith; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any other
Guarantied Party in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder and (d) all other Obligations.

 

D-1



--------------------------------------------------------------------------------



 



Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.
Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):
(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;
(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;
(c) any furnishing to the Guarantied Parties of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Guarantied Obligations;
(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;
(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

 

D-2



--------------------------------------------------------------------------------



 



(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;
(g) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;
(h) any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;
(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;
(j) any defense, set off, claim or counterclaim (other than indefeasible payment
and performance in full) which may at any time be available to or be asserted by
the Borrower, any other Loan party or any other Person against the
Administrative Agent or any Lender;
(k) any change in corporate existence, structure or ownership of the Borrower or
any other Loan Party;
(l) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or
(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment in
full).
Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Guarantied Obligations; (d) release any Loan Party or other Person liable
in any manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Loan Party or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Guarantied Parties shall elect.
Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.
Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Loan Documents.

 

D-3



--------------------------------------------------------------------------------



 



Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.
Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.
Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.
Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.
Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

D-4



--------------------------------------------------------------------------------



 



Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender, the Issuing Bank or a
Participant subject to receipt of the prior written consent of the
Administrative Agent in its sole discretion, to set-off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured) and any other indebtedness at any time held or owing by the
Administrative Agent, the Issuing Bank, such Lender or such Participant or any
affiliate of the Administrative Agent, the Issuing Bank, such Lender or such
Participant to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.
Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of the Borrower to such Guarantor of whatever description, including without
limitation, all intercompany receivables of such Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.
Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.
Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

D-5



--------------------------------------------------------------------------------



 



Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
SECTION 17. WAIVER OF JURY TRIAL.
(a) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF
LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY.
(b) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK AND ANY
STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GUARANTORS, THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS GUARANTY. EACH GUARANTOR AND EACH OF THE GUARANTIED
PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION,
CANCELLATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
GUARANTY.
Section 18. Loan Accounts. The Administrative Agent and each Lender and the
Swingline Lender may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations arising under or in connection with the Credit Agreement,
and in the case of any dispute relating to any of the outstanding amount,
payment or receipt of any of such Guarantied Obligations or otherwise, the
entries in such books and accounts shall constitute prima facie evidence of the
amounts and other matters set forth therein. The failure of the Administrative
Agent, the Swingline Lender or any Lender to maintain such books and accounts
shall not in any way relieve or discharge any Guarantor of any of its
obligations hereunder.

 

D-6



--------------------------------------------------------------------------------



 



Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.
Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement and all Specified Derivatives Contracts in
accordance with their respective terms and the termination, cancellation or
expiration of all Letters of Credit.
Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Administrative Agent or any
other Guarantied Party to any Assignee or Participant (or any prospective
Assignee or Participant) of any financial or other information regarding the
Borrower or any Guarantor. No Guarantor may assign or transfer its rights or
obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.
Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND, ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.
Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6.
of the Credit Agreement.
Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 12:00 p.m. Eastern
time, on the date one Business Day after demand therefor.
Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Credit Agreement, or (c) as to
each such party at such other address as such party shall designate in a written
notice to the other parties. Each such notice, request or other communication
shall be effective (i) if mailed, when received; (ii) if telecopied, when
transmitted; or (iii) if hand delivered, when delivered; provided, however, that
any notice of a change of address for notices shall not be effective until
received.

 

D-7



--------------------------------------------------------------------------------



 



Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.
Section 28. Trustees, Etc. Not Liable.
IN THE CASE OF ANY GUARANTOR THAT IS A TRUST, NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF SUCH GUARANTOR SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH GUARANTOR.
ALL PERSONS DEALING WITH SUCH GUARANTOR, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF SUCH GUARANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION OWING BY SUCH GUARANTOR HEREUNDER. THE PROVISIONS OF THIS SECTION
SHALL NOT LIMIT ANY OBLIGATIONS OF ANY LOAN PARTY.
Section 29. Limitation of Liability. Neither the Administrative Agent nor any
other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by thereby.
Section 30. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.

 

D-8



--------------------------------------------------------------------------------



 



Section 31. Definitions. (a) For the purposes of this Guaranty:
“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.
(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.
[Signature Page Follows]

 

D-9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

            [GUARANTORS]
      By:           Name:           Title:      
 
    Address for Notices for all Guarantors:

c/o UDR, Inc.
1745 Shea Center Drive, Suite 200
Highlands Ranch, Colorado 80129
Attn: Treasurer
Telephone: (720) 283-6142
Telecopy: (720) 283-2453    

 

D-10



--------------------------------------------------------------------------------



 



ANNEX I
FORM OF ACCESSION AGREEMENT
THIS ACCESSION AGREEMENT dated as of                     ,  _____, executed and
delivered by                     , a                      (the “New Guarantor”)
in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Credit Agreement dated as of                     , 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among UDR, Inc., a corporation formed under the laws of the
State of Maryland (the “Borrower”), each of the financial institutions initially
a signatory thereto together with their successors and assignees under
Section 12.5. (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), the Administrative Agent, and
the other parties thereto, for its benefit and the benefit of the Lenders, and
the Issuing Bank (the Administrative Agent, the Lenders, and the Issuing Bank,
each individually a “Guarantied Party” and collectively, the “Guarantied
Parties”).
WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;
WHEREAS, New Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;
WHEREAS, the Borrower, the New Guarantor and the existing Guarantors of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Guarantied Parties through their collective efforts;
WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, New
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and
WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the other Guarantied Parties
continuing to make such financial accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:
Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of October  _____, 2011 (as amended,
restated or otherwise modified from time to time, the “Guaranty”), made by the
Guarantors party thereto in favor of the Administrative Agent, for its benefit
and the benefit of the other Guarantied Parties, and assumes all obligations of
a “Guarantor” thereunder, all as if the New Guarantor had been an original
signatory to the Guaranty. Without limiting the generality of the foregoing, the
New Guarantor hereby:
(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

 

D-11



--------------------------------------------------------------------------------



 



(b) makes to the Administrative Agent and the other Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and
(c) consents and agrees to each provision set forth in the Guaranty.
SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.
[Signature Pages Follow]

 

D-12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

            [NEW GUARANTOR]
      By:           Name:           Title:             (CORPORATE SEAL)
      Address for Notices:
c/o UDR, Inc.
1745 Shea Center Drive, Suite 200
Highlands Ranch, Colorado 80129
Attn: Treasurer
Telephone: (720) 283-6142
Telecopy: (720) 283-2453    

Accepted:

        WELLS FARGO BANK, NATIONAL
   ASSOCIATION, as Administrative Agent
    By:         Name:         Title:      

 

D-13



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTICE OF BORROWING
                    , 20_____
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Ave. South, 11th Floor
Minneapolis, Minnesota 55402-1916
Attn:                     
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of October _____,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among UDR, Inc., a corporation formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

  1.  
Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
principal amount equal to $                    1.
    2.  
The Borrower requests that such Revolving Loans be made available to the
Borrower on                     , 20_.2
    3.  
The proceeds of this borrowing of such Loans will be used for
                    , which is consistent with the terms of Section 7.8. of the
Credit Agreement.
    4.  
The Borrower hereby requests that such Revolving Loans be of the following Type:
       
[Check one box only]

o Base Rate Loan
o LIBOR Loan, with an initial Interest Period for a duration of:
[Check one box only]
 

      1  
Each borrowing of Base Rate Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof. Each borrowing
and Continuation, and each Conversion, of Base Rate Loans into LIBOR Loans shall
be in an aggregate minimum of $1,000,000 and integral multiples of $500,000.
Notwithstanding the immediately preceding two sentences but subject to
Section 2.16 of the Credit Agreement, a borrowing of Revolving Loans may be in
the aggregate amount of the unused Commitments. Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans.
  2  
Must be a Business Day

 

E-1



--------------------------------------------------------------------------------



 



o fourteen days
o one month
o three months
o six months
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and immediately after giving effect to the making of such Revolving
Loans, (a) no Default or Event of Default exists or would exist, and none of the
limits specified in Section 2.15. of the Credit Agreement would be violated; and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party, are
and shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents. In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Revolving Loans contained in
Article V. of the Credit Agreement will have been satisfied at the time such
Revolving Loans are made.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

            UDR, INC.
      By:           Name:           Title:      

 

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF NOTICE OF CONTINUATION
                    , 20_____ 
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Ave. South, 11th Floor
Minneapolis, Minnesota 55402-1916
Attn:                     
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of October  _____,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among UDR, Inc., a corporation formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

  1.  
The requested date of such Continuation is                     , 20  _____1.
    2.  
The aggregate principal amount of the LIBOR Loans subject to the requested
Continuation is $                     and the portion of such principal amount
subject to such Continuation is $                    2.
    3.  
The current Interest Period of the LIBOR Loans subject to such Continuation ends
on                     , 20__.
    4.  
The duration of the Interest Period for the LIBOR Loans or portion thereof
subject to such Continuation is:
       
[Check one box only]

o fourteen days
o one month
o three months
o six months
 

      1  
Must be a Business Day
  2  
Each Continuation of a LIBOR Loan shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount.

 

F-1



--------------------------------------------------------------------------------



 



The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such Continuation, (a) no Default or
Event of Default exists or would exist, and none of the limits specified in
Section 2.15. of the Credit Agreement would be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

            UDR, INC.
      By:           Name:           Title:      

 

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF NOTICE OF CONVERSION
                    , 20_____ 
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Ave. South, 11th Floor
Minneapolis, Minnesota 55402-1916
Attn:                     
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of October  _____,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among UDR, Inc., a corporation formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

  1.  
The requested date of such Conversion is  _____, 20_____1.
    2.  
The Type of Loans to be Converted pursuant hereto is currently2:
       
[Check one box only]

o Base Rate Loan
o LIBOR Loan

  3.  
The aggregate principal amount of the Loans subject to the requested Conversion
is $                     and the portion of such principal amount subject to
such Conversion is $                    3.

 

      1  
Must be a Business Day
  2  
A Base Rate Loan may not be Converted into a LIBOR Loan if a Default or Event of
Default exists.
  3  
Each Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount.

 

G-1



--------------------------------------------------------------------------------



 



  4.  
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:
       
[Check one box only]

o Base Rate Loan
o LIBOR Loan, with an initial Interest Period for a duration of:
[Check one box only]
o fourteen days
o one month
o three months
o six months
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, (a) no Default or Event of
Default exists or would exist, and none of the limits specified in Section 2.15.
of the Credit Agreement would be violated; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, are and shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Loan Documents.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

            UDR, INC.
      By:           Name:           Title:        

 

G-2



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF NOTICE OF SWINGLINE BORROWING
                    , 20_____ 
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Ave. South, 11th Floor
Minneapolis, Minnesota 55402-1916
Attn:                     
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of October  _____,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among UDR, Inc., a corporation formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

  1.  
Pursuant to Section 2.4.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $                    1.
    2.  
The Borrower requests that such Swingline Loan be made available to the Borrower
on                     , 20_____2.
    3.  
The Borrower requests that the proceeds of such Swingline Loan be made available
to the Borrower by                     .
    4.  
The proceeds of this borrowing of such Loans will be used for
                    , which is consistent with the terms of Section 7.8. of the
Credit Agreement.
    5.  
Account information where Swingline Loan proceeds should be disbursed:
______________________________

 

      1  
Each Swingline Loan shall be in the minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof, or such other minimum amounts agreed to
by the Swingline Lender and the Borrower.
  2  
Must be a Business Day

 

H-1



--------------------------------------------------------------------------------



 



The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and immediately after giving effect to the making of
such Swingline Loan, (a) no Default or Event of Default exists or would exist,
and none of the limits specified in Section 2.15. of the Credit Agreement would
be violated; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are and shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents. In addition, the Borrower certifies to the Administrative Agent,
the Swingline Lender and the Lenders that all conditions to the making of the
requested Swingline Loan contained in Article V. of the Credit Agreement will
have been satisfied at the time such Swingline Loan is made.
If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

            UDR, INC.
      By:           Name:           Title:      

 

H-2



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF REVOLVING NOTE

      $                                           , 2011

FOR VALUE RECEIVED, the undersigned, UDR, INC., a corporation formed under the
laws of the State of Maryland (the “Borrower”) hereby unconditionally promises
to pay to the order of                      (the “Lender”), in care of Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), to Wells Fargo Bank, National Association, 608 Second Ave. South, 11th
Floor, Minneapolis, Minnesota 55402, or at such other address as may be
specified by the Administrative Agent to the Borrower, the principal sum of
                     AND _____ /100 DOLLARS ($                    ), or such
lesser amount as may be the then outstanding and unpaid balance of all Revolving
Loans made by the Lender to the Borrower pursuant to, and in accordance with the
terms of, the Credit Agreement.
The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.
This Revolving Note is one of the “Revolving Notes” referred to in the Credit
Agreement dated as of October _____, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 12.5. thereof, the Administrative Agent, and the other parties thereto,
and is subject to, and entitled to, all provisions and benefits thereof.
Capitalized terms used herein and not defined herein shall have the respective
meanings given to such terms in the Credit Agreement. The Credit Agreement,
among other things, (a) provides for the making of Revolving Loans by the Lender
to the Borrower from time to time in an aggregate amount not to exceed at any
time outstanding the Dollar amount first above mentioned, (b) permits the
prepayment of the Loans by the Borrower subject to certain terms and conditions
and (c) provides for the acceleration of the Revolving Loans upon the occurrence
of certain specified events.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
Time is of the essence for this Revolving Note.
THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
[This Note is given in replacement of the Revolving Note dated  _____, 20
 _____, in the original principal amount of $  _____  previously delivered to
the Lender under the Credit Agreement. THIS NOTE IS NOT INTENDED TO BE, AND
SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER
OR IN CONNECTION WITH THE OTHER NOTE.]
[Signature Page Follows]

 

I-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.

            UDR, INC.
      By:           Name:           Title:        

 

I-2



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF SWINGLINE NOTE

      $100,000,000                       , 2011

FOR VALUE RECEIVED, the undersigned, UDR, INC., a corporation incorporated under
the laws of the State of Maryland (the “Borrower”), hereby promises to pay to
the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”) at
its address at 608 Second Ave. South, 11th Floor, Minneapolis, Minnesota 55402,
or at such other address as may be specified by the Swingline Lender to the
Borrower, the principal sum of ONE HUNDRED MILLION AND NO/100 DOLLARS
($100,000,000) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the Borrower
under the Credit Agreement), on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.
The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Swingline Note, endorsed by the Swingline Lender
on the schedule attached hereto or any continuation thereof, provided that the
failure of the Swingline Lender to made any such recordation or endorsement
shall not affect the obligations of the Borrower to make a payment when due of
any amount owing under the Credit Agreement or hereunder in respect of the
Swingline Loans.
This Swingline Note is the “Swingline Note” referred to in the Credit Agreement
dated as of October  _____, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 12.5. thereof, the Administrative Agent, and the other parties thereto,
and evidences Swingline Loans made to the Borrower thereunder. Terms used but
not otherwise defined in this Swingline Note have the respective meanings
assigned to them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.
THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
Time is of the essence for this Swingline Note.
[Signature Page Follows]

 

J-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

            UDR, INC.
      By:           Name:           Title:        

 

J-2



--------------------------------------------------------------------------------



 



SCHEDULE OF SWINGLINE LOANS
This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                      Principal       Unpaid         Amount of   Amount Paid  
Principal   Notation Date of Loan   Loan   or Prepaid   Amount   Made By
 
               

 

J-3



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF TRANSFER AUTHORIZER DESIGNATION FORM
(For Disbursement of Loan Proceeds by Funds Transfer)
o  NEW   o  REPLACE PREVIOUS DESIGNATION   o  ADD   o  CHANGE   o  DELETE LINE
NUMBER
o  INITIAL LOAN DISBURSEMENT
The following representatives of UDR, INC. (“Borrower”) are authorized to
request the disbursement of Loan Proceeds and initiate funds transfers for Loan
Number 1005467 dated October  _____, 2011 among the Borrower, each of the
financial institutions initially a signatory thereto together with their
successors and assignees under Section 12.5. (the “Lenders”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”). Administrative Agent is authorized to rely on this Transfer Authorizer
Designation until it has received a new Transfer Authorizer Designation signed
by Borrower, even in the event that any or all of the foregoing information may
have changed.

                          Maximum Wire     Name   Title   Amount1
1.
           
2.
           
3.
           
4.
           
5.
           

Initial Loan Disbursement Authorization   o Not Applicable  o   Applicable —
Administrative Agent is hereby authorized to accept wire transfer instructions
from                      (ie. specify title company escrow) to be delivered,
via fax, email, letter or other method, to Administrative Agent for title/escrow
#                     and/or loan #                    . Said instructions shall
include the title/escrow company’s Receiving Party Account Name, city and state,
Receiving Party Account Number, Receiving Lender’s (ABA) Routing Number, Maximum
Transfer Amount required, Borrower’s name, title order/escrow number to which
Administrative Agent shall fund the Initial Loan Disbursement under the loan
number referenced above. The amount of said transfer shall not exceed
$                    . Borrower acknowledges and agrees that the acceptance of
and wire transfer of funds by Administrative Agent in accordance with the
title/escrow company instructions shall be governed by this Transfer Authorizer
Designation form and any other Loan Documents dated                      by and
between Administrative Agent and Borrower. Administrative Agent shall not be
further required to confirm said wiring instructions received from title/escrow
company with Borrower. This Initial Loan Disbursement Authorization is in effect
until the Termination Date after which time a new authorization request shall be
required. Borrower shall instruct title/escrow company via a separate letter, to
deliver said wiring instructions in writing, directly to Administrative Agent at
its address. Borrower also hereby authorizes Lender to attach a copy of the
title/escrow company’s written wire instructions to this Transfer Authorizer
Designation form upon receipt of said instructions.

 

K-1



--------------------------------------------------------------------------------



 



Beneficiary Bank and Account Holder Information
1.

     
Transfer Funds to (Receiving Party Account Name):
   
 
   
Receiving Party Account Number:
   
 
   
Receiving Bank Name, City and State:
  Receiving Bank Routing (ABA) Number
 
   
Maximum Transfer Amount:
   
 
   
Further Credit Information/Instructions:
   

2.

     
Transfer Funds to (Receiving Party Account Name):
   
 
   
Receiving Party Account Number:
   
 
   
Receiving Bank Name, City and State:
  Receiving Bank Routing (ABA) Number
 
   
Maximum Transfer Amount:
   
 
   
Further Credit Information/Instructions:
   

3.

     
Transfer Funds to (Receiving Party Account Name):
   
 
   
Receiving Party Account Number:
   
 
   
Receiving Bank Name, City and State:
  Receiving Bank Routing (ABA) Number
 
   
Maximum Transfer Amount:
   
 
   
Further Credit Information/Instructions:
   

      1  
Maximum Wire Amount may not exceed the Loan Amount.

 

K-2



--------------------------------------------------------------------------------



 



         
Date:
       
 
 
 
   

“BORROWER”

             
By:
               
 
  Name:        
 
  Title:  
 
   
 
     
 
   

 

K-3



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF BID RATE QUOTE REQUEST
                    , _____
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Ave. South, 11th Floor
Minneapolis, Minnesota 55402-1916
Attn:                     
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of October  _____,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among UDR, Inc., a corporation formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

  1.  
The Borrower hereby requests Bid Rate Quotes for the following proposed Bid Rate
Borrowings:

              Borrowing Date   Amount1   Type2   Interest Period3
                    ,  _____ 
  $                                               _____  days

  2.  
Borrower’s Credit Rating, as applicable, as of the date hereof is:

         
 
  S&P                                           
 
  Moody’s                                           
 
  [Other]                                           

 

      1  
Minimum amount of $1,000,000 or larger multiple of $500,000.
  2  
Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for LIBOR
Margin Loan).
  3  
No less than 7 days and up to 180 days after the borrowing date and must end on
a Business Day.

 

L-1



--------------------------------------------------------------------------------



 



  3.  
The proceeds of this Bid Rate Borrowing will be used for the following purpose:
                                        .
    4.  
After giving effect to the Bid Rate Borrowing requested herein, the total amount
of Bid Rate Loans outstanding shall be $                    .26

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or will exist, and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and accurate on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Credit Agreement. In addition, the Borrower certifies to the Administrative
Agent and the Lenders that all conditions to the making of the requested Bid
Rate Loans contained in Article V. of the Credit Agreement will have been
satisfied at the time such Bid Rate Loans are made.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Request as of the date first written above.

           
UDR, INC.
      By:           Name:           Title:        

 

      26  
Must not be in excess of one-half of the aggregate amount of all existing
Commitments.

 

L-2



--------------------------------------------------------------------------------



 



EXHIBIT M
FORM OF BID RATE QUOTE
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Ave. South, 11th Floor
Minneapolis, Minnesota 55402-1916
Attn:                     
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of October  _____,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among UDR, Inc., a corporation formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
In response to Borrower’s Bid Rate Quote Request dated  _____, 200_, the
undersigned hereby makes the following Bid Rate Quote(s) on the following terms:

  1.  
Quoting Lender:                    
    2.  
Person to contact at quoting Lender:                    
    3.  
The undersigned offers to make Bid Rate Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following Bid
Rate(s):

                                  Borrowing Date   Amount1     Type2    
Interest Period3     Bid Rate  
                    , 200__
  $                                                                         days
                         %
                    , 200__
  $                                                                         days
                         %
                    , 200__
  $                                                                         days
                         %

 

      1  
Minimum amount of $1,000,000 or integral multiples of $500,000.
  2  
Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for LIBOR
Margin Loan).
  3  
No less than 7 days and up to 180 days after the borrowing date and must end on
a Business Day.

 

M-1



--------------------------------------------------------------------------------



 



The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.

            [Name of Quoting Lender]
      By:           Name:           Title:        

 

M-2



--------------------------------------------------------------------------------



 



EXHIBIT N
FORM OF BID RATE QUOTE ACCEPTANCE
__________________, 200_
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Ave. South, 11th Floor
Minneapolis, Minnesota 55402-1916
Attn:  _____ 
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of October  _____,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among UDR, Inc., a corporation formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
Borrower hereby accepts the following offer(s) of Bid Rate Quotes to be made
available to the Borrower on  _____, 200_:

                  Quote Date   Quoting Lender     Amount Accepted  
                    , 200__
                                          $                                    
                    , 200__
                                          $                                    
                    , 200__
                                          $                                    

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or will exist, and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and accurate on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Credit Agreement. In addition, the Borrower certifies to the Administrative
Agent and the Lenders that all conditions to the making of the requested Bid
Rate Loans contained in Article V. of the Credit Agreement will have been
satisfied at the time such Bid Rate Loans are made.

 

N-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Acceptance as of the date first written above.

                      UDR, INC.    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

N-2



--------------------------------------------------------------------------------



 



EXHIBIT O
FORM OF OPINION OF COUNSEL
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Ave. South, 11th Floor
Minneapolis, Minnesota 55402-1916
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
We have acted as counsel to UDR, Inc., a corporation formed under the laws of
the State of Maryland (the “Borrower”), in connection with the negotiation,
execution and delivery of that certain Credit Agreement dated as of October
 _____  2011 (the “Credit Agreement”), by and among the Borrower, each of the
financial institutions initially a signatory thereto together with their
assignees pursuant to Section 12.5. and Wells Fargo Bank, National Association,
as Administrative Agent. We have also acted as counsel to  _____  (each a
“Guarantor” and collectively, the “Guarantors”, and together with the Borrower
collectively referred to as the “Loan Parties”) in connection with the Guaranty
dated as of October  _____  2011, made by each Guarantor in favor of the
Administrative Agent and the Lenders. All capitalized terms used but not defined
herein shall have the meanings set forth in the Credit Agreement.
In these capacities, we have reviewed the following:
(a) the Credit Agreement;
(b) Revolving Notes;
(c) Swingline Note;
(d) [Bid Rate Notes] [if necessary]
(e) the Guaranty; and
(f) [other Loan Documents].
The documents and instruments set forth in items (a) through (f) above are
referred to herein as the “Loan Documents”.
In addition to the foregoing, we have reviewed the articles of incorporation and
by-laws, certificates of limited partnership and limited partnership agreements,
deeds of trust or other similar organizational documents, as applicable, of each
Loan Party and certain resolutions of the board of directors, as applicable, of
each Loan Party (collectively, the “Organizational Documents”) and have also
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, and other instruments, and
made such other investigations of law and fact, as we have deemed necessary or
advisable for the purposes of rendering this opinion. In our examination of
documents, we assumed the genuineness of all signatures on documents presented
to us as originals (other than the signatures of officers of the Loan Parties)
and the conformity to originals of documents presented to us as conformed or
reproduced copies.

 

O-1



--------------------------------------------------------------------------------



 



Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:
1. The Borrower (i) is duly organized as a corporation and is validly existing
and in good standing under the laws of the State of Maryland and (ii) has the
power to execute, deliver and perform the Loan Documents to which it is a party,
to own and use its assets, and to conduct its business as presently conducted
and as proposed to be conducted immediately following the consummation of the
transactions contemplated by the Credit Agreement. The Borrower is qualified to
transact business as a foreign corporation in  _____.
2. Each Guarantor (i) is duly organized as a [corporation] and is validly
existing and in good standing under the laws of its jurisdiction of organization
and (ii) has the power to execute, deliver and perform the Loan Documents to
which it is a party, to own and use its assets, and to conduct its business as
presently conducted and as proposed to be conducted immediately following the
consummation of the transactions contemplated by the Credit Agreement. Each
Guarantor is qualified to transact business as a foreign corporation in  _____.]
3. Each Loan Party has duly authorized the execution and delivery of the Loan
Documents to which it is a party and all performance by each Loan Party
thereunder. Each of the Loan Parties has duly executed and delivered such Loan
Documents.
4. The execution and delivery by each Loan Party of the Loan Documents to which
it is a party do not, and if such Loan Party were now to perform its obligations
under such Loan Documents, such performance would not, result in any:
(a) violation of such Loan Party’s respective Organizational Documents, as
applicable;
(b) violation of any existing federal or state constitution, statute,
regulation, rule, order, or law to which such Loan Party or its assets are
subject;
(c) breach or violation of or default under, any agreements, instruments,
indentures or other documents evidencing any indebtedness for money borrowed or
any other material agreement to which, to our knowledge, such Loan Party is
bound or under which such Loan Party or its assets is subject;
(d) creation or imposition of a contractual lien or security interest in, on or
against the assets of such Loan Party under any material written agreements to
which such Loan Party is a party or by which such Loan Party or its assets are
bound; or
(e) violation of any judicial or administrative decree, writ, judgment or order
to which, to our knowledge, such Loan Party or its assets are subject.
5. The execution, delivery and performance by each of the Loan Parties of each
Loan Document to which it is a party, and the consummation of the transactions
thereunder, do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority of the United States of America, the State of Maryland or the States
of New York or  _____.

 

O-2



--------------------------------------------------------------------------------



 



6. The Loan Documents constitute the legal, valid and binding obligations of the
Loan Parties, enforceable against the respective Loan Parties in accordance with
their respective terms, except that the foregoing opinion is subject to:
(a) applicable bankruptcy, insolvency, reorganization, moratorium, arrangement
or similar laws relating to or affecting the enforcement of creditors’ rights
generally and (b) the fact that equitable remedies or relief (including, but not
limited to, the remedy of specific performance) are subject to the discretion of
the court before which any such remedies or relief may be sought.
7. To our knowledge, there are no judgments outstanding against any of the Loan
Parties or affecting any of their respective assets, nor is there any litigation
or other proceeding against any of the Loan Parties or its assets pending or
overtly threatened.
8. None of the Loan Parties is, or, after giving effect to any Loan will be,
subject to regulation under the Investment Company Act of 1940 or to any federal
or state statute or regulation limiting its ability to incur indebtedness for
borrowed money.
10. Assuming that Borrower applies the proceeds of the Loans and as provided in
the Credit Agreement, the transactions contemplated by the Loan Documents do not
violate the provisions of Regulations T, U or X of the Federal Reserve Board.
11. The consideration to be paid to the Lenders for the financial accommodations
to be provided to the Loan Parties pursuant to the Credit Agreement does not
violate any law of the State of New York relating to interest and usury.
[Customary Qualifications/Assumptions/Limitations]
Very truly yours,

 

O-3



--------------------------------------------------------------------------------



 



EXHIBIT P
FORM OF COMPLIANCE CERTIFICATE
Reference is made to the Credit Agreement dated as of           , 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among UDR, Inc., a corporation formed under the laws
of the State of Maryland (the “Borrower”), each of the financial institutions
initially a signatory thereto together with their successors and assignees under
Section 12.5. (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given to them in the Credit Agreement.
Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:
1. The undersigned is the            27 of the Borrower.
2. The undersigned has reviewed the terms of the Credit Agreement and has made a
review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries.
3. To the best of the undersigned’s knowledge, information and belief after due
inquiry, no Default or Event of Default exists [If such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Borrower with respect to such
event, condition or failure].
4. Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether the Parent and the Borrower were in compliance with the
covenants contained in Section 9.1. of the Credit Agreement as of the end of the
relevant quarterly accounting period, fiscal year, or other fiscal period
covered by the financial statements furnished along with this certificate.
5. The representations and warranties made or deemed made by the Parent, the
Borrower and the other Loan Parties in the Loan Documents to which any is a
party, are true and correct in all material respects on and as of the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.
 

      27  
Must be the chief financial officer, treasurer, or chief accounting officer of
the Borrower.

 

P-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of           , 20     .

                       
 
  Name:        
 
  Title:  
 
   
 
     
 
   

 

P-2



--------------------------------------------------------------------------------



 



Schedule 1
[calculations to be attached]

 

P-3